



MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this “Agreement”), dated January
24, 2019, is by and among COMSTOCK MINING INC., a Nevada corporation (“Seller”),
with an address of 1200 American Flat Road, Virginia City, NV 89440, COMSTOCK
MINING LLC, a Nevada limited liability company (the “Company”), and TONOGOLD
RESOURCES, INC., a Delaware corporation (“Buyer”), with an address of 5666 La
Jolla Boulevard, #315, La Jolla, CA 92037. Each of Buyer, the Company and Seller
are sometimes referred to herein as a “Party” and, collectively, they are
sometimes referred to as the “Parties”.
ARTICLE 1
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
1.1 Purchase and Sale of Membership Interests. On the Closing Date (as defined
below), Buyer shall purchase from Seller, and Seller shall sell to Buyer, 100%
of the membership interests of the Company (the “Membership Interests”), all of
which are owned by Seller free and clear of any Liens, and restrictions on
transfer, options, rights, calls, commitments, proxies or other contract or
other rights (except with respect to restrictions on transfer imposed by federal
and state securities laws). As used herein, “Lien” means any lien, security
interest, charges, encumbrance, mortgage, pledge, security agreement,
consignment or bailment for security purposes, reservation or exception,
encroachment, purchase right, right of first refusal, adverse claim of any other
person or entity or other encumbrance of any nature whatsoever.
1.2 Consideration for Membership Interests.
(a) In consideration of the sale of the Membership Interests and the agreements
of Seller herein, Buyer shall pay Seller a total purchase price of $15,000,000,
payable in one of the two following alternatives: (i) in cash (with $10,000,000
payable on or prior to the Closing Date as provided herein (the “Closing Cash
Consideration”) and $5,000,000 payable on the first anniversary date of the
Closing Date (the “Loan”), with the amount payable with respect to the Loan
secured by a first priority security interest in the Membership Interests and
all assets owned by the Company, in accordance with the Deed of Trust attached
hereto as Exhibit C (the “Deed of Trust”); or (ii) $11,500,000 payable in cash
on or prior to the Closing Date as provided herein as the Closing Cash
Consideration, plus $1,750,000 payable on the Closing Date in shares of common
stock of Buyer (with the number of shares determined by dividing $1,750,000 by
the initial public offering price of the common stock of Buyer in Buyer’s
initial public offering immediately preceding the Closing Date), subject to any
lock up or other transfer restrictions imposed by the TSX Venture Exchange, plus
$1,750,000 payable on the first anniversary date of the Closing Date in cash, or
at the option of Buyer, shares of common stock of Buyer, (with the number of
shares determined by dividing $1,750,000 by the volume weighted average sales
price of Buyer’s common stock on the TSX Venture Exchange for the 20 consecutive
trading days preceding such first anniversary date), which shall freely
transferable and not be subject to any restrictions on sales on the date that
such shares are issued.
(b) In addition, on the Closing Date, if permitted, Seller will assign all of
its interest (the ”Northern Comstock Interest“) in Northern Comstock LLC, a
Nevada limited liability company (“Northern Comstock“) to the Company. If such
assignment is not approved by the members and manager of Northern Comstock on or
prior to Closing, then Buyer hereby agrees to forever assume and unconditionally
guarantee the full and punctual payment, fulfilment and performance of all
obligations and benefits of Seller under the current Northern Comstock LLC
Operating Agreement (the “Existing NC Operating Agreement”). The guarantee in
the preceding sentence (the “Guarantee”) shall be an absolute and continuing
guarantee of performance and payment and shall not in any way be conditional or
contingent upon any demand of Northern Comstock or its members to collect or
require anything from Seller or any stated obligations of Seller under the
Existing NC Operating Agreement (including, without limitation, section 13.5 of
such agreement) or upon any other action, occurrence or circumstance whatsoever.
Without limiting the generality of the foregoing, the Guarantee shall not be
released, discharged or otherwise affected by:
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any party under the Existing NC Operating Agreement, by
operation of law or otherwise;


1

--------------------------------------------------------------------------------





(ii) any modification or amendment of or supplement to the Existing NC Operating
Agreement;
(iii) any change in the organizational existence, structure or ownership of
Buyer or the Company, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Buyer, the Company or their respective assets or
any resulting release or discharge of any obligation of Buyer or the Company;
(iv) the existence of any claim, set-off or other rights which Buyer or Company
may have at any time against Seller or Northern Comstock or its members or its
manager;
(v) any invalidity or unenforceability relating to or against Buyer for any
reason of this Agreement, the Existing NC Operating Agreement or any provision
of applicable law or regulation purporting to prohibit the payment by Buyer of
any amounts payable pursuant to the Guarantee; or
(vi) any other act or omission to act or delay of any kind by Buyer, the
Company, Seller, Northern Comstock or any other person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to Buyer’s obligations pursuant to
the Guarantee.
For so long as Buyer fulfills its obligations with respect to the Guarantee,
Seller hereby agrees to (i) hold legal ownership of the Northern Comstock
Interest, (ii) convey all economic or other benefits associated with the
Northern Comstock Interest to Buyer (or Company, at Buyer's election) and (iii)
exercise its rights with respect to the Northern Comstock Interest under
Existing NC Operating Agreement at Buyer's direction.
(c) Simultaneously with the execution and delivery of this Agreement, Buyer
shall deliver a non-refundable deposit of $1,000,000 to be applied toward the
Closing Cash Consideration, which shall be non-refundable except as provided
herein (the ”Earnest Money”). If Buyer desires to change the Termination Date
(as defined in Section 4.9(a)(ii)) to April 30, 2019, then Buyer shall have the
right change the Termination Date to April 30, 2019 if Buyer delivers an
additional deposit of $1,000,000 (the “First Additional Deposit”) to Seller on
or prior to March 15, 2019, with the First Additional Deposit being applied
toward the Closing Cash Consideration and becoming part of the Earnest Money. If
Buyer has paid the First Additional Deposit and desires to further change the
Termination Date (as defined in Section 4.9(a)(ii)) to May 31, 2019, then Buyer
shall have the right change the Termination Date to May 31, 2019, if Buyer
delivers an additional non-refundable (except as provided herein) deposit of
$1,000,000 (the “Second Additional Deposit”) to Seller on or prior to April 12,
2019, with the Second Additional Deposit being applied toward the Closing Cash
Consideration and becoming part of the Earnest Money. In any event, to the
extent that Buyer consummates a Liquidity Event that results in sufficient cash
for closing, and absent any regulatory obstacles to closing, any unexercised
rights to change the Termination Date will automatically terminate. For purposes
of this section, a “Liquidity Event” shall mean Buyer's obtaining of funds
through a debt or equity financing event wherein Buyer obtains cash or cash
equivalents, that together with other revenues of Buyer are sufficient to pay
Buyer’s operating expenses and other working capital needs and pay the Closing
Cash Consideration.
(d) The Company owns (or will following the Closing will own) fee property,
patented mining claims, and unpatented mining claims, and through the Seller’s
membership in Northern Comstock LLC, has indirect ownership of additional fee
property, patented mining claims, unpatented mining claims, and leasehold
interests, collectively known as the Lucerne project, as detailed in Exhibit A
(the “Lucerne Properties”). Effective as of the Closing Date, each of the
Parties hereby agree that the Company will pay Seller a 1.5% NSR royalty on all
minerals produced from the Lucerne Properties, as detailed in Exhibit B (the
“NSR Royalty Agreement”).
(e) Effective as of the Closing Date, the Company will assume all current
reclamation liability on the Lucerne Properties and all future liability from
the Company’s operations on the Lucerne Properties. The Company will assume all
costs of maintaining the Federal, State, and County permits and reclamation
bonds on the Lucerne Properties.
1.3 Additional Understandings.
(a) Effective as of the Closing Date, Seller shall grant to the Company an
option to lease its American Flat property, plant, and equipment (“PP&E”) for
processing ores from the Lucerne Properties in accordance with the


2

--------------------------------------------------------------------------------





option agreement, the form of which is attached as Exhibit D, (the “Lease Option
Agreement”). Effective as of the Closing Date, Seller shall also agree to lease
additional mining properties in Storey County to the Company, in accordance with
the lease attached as Exhibit E, (the “Mineral Exploration and Mining Lease”).
(b) Except as otherwise permitted in this Agreement, Buyer shall not, without
the prior written approval of Seller (such approval shall be at Seller's
absolute discretion), directly or indirectly, through Company or otherwise,
either individually or on behalf of or through any person, for the period
commencing on the date of this Agreement until the day being forty-eight (48)
months from the date of this Agreement, in any capacity, (i) locate, stake,
lease, option, purchase or otherwise acquire or become entitled to acquire any
interest, directly or indirectly, in any property, mineral rights, land rights,
surface rights, water rights or other mining-related assets, or (ii) own,
manage, stake, control, advise, operate, provide services to, consult with,
receive remuneration from, be employed by any person engaged or proposing to
engage in, or otherwise engage in any manner in the mining business in any
location that is both (i) within five (5) miles of any property currently owned
or leased by Seller in Lyon County, Nevada, and (ii) within Lyon County, Nevada
(the “Non-Compete Area”).
1.4 Closing. The closing of the purchase and sale of the Membership Interests
(the “Closing”) will take place at a mutually acceptable time and place selected
by the Parties. The date and time of the Closing are herein referred to as the
“Closing Date”. At the Closing, Buyer and Seller shall deliver, or cause to be
delivered, the following deliverables:
(a) Buyer shall have delivered the Closing Cash Consideration remaining to be
paid after reduction by the amount of previously delivered non-refundable
deposits into a bank account designated by Seller by wire transfer of
immediately available funds, which shall not delivered to Seller until all other
closing conditions have been met by the Parties; and
(b) Buyer shall deliver to Seller each of:
(i) the Deed of Trust, if applicable;
(ii) the NSR Royalty Agreement;
(iii) a termination of that certain Option Agreement among the parties dated as
of October 3, 2017, in the form attached hereto as Exhibit H (the “Termination
Agreement”);
(iv) if consent for the assignment of the Northern Comstock Interest is received
from the members and manager of Northern Comstock;
(1) an assignment of the Northern Comstock Interest (the "Assignment of
Interest"); and
(2) an amended and restated operating agreement of Northern Comstock with the
Company replacing Seller as a party to such operating agreement and assuming all
of Seller’s former obligations thereunder (the “A&R Northern Comstock
Agreement”);
(v) the Lease Option Agreement;
(vi) the Mineral Exploration and Mining Lease;
(vii) a certification naming Buyer’s representatives who are to assume the
duties of officers in the Company and evidence of the Company’s due
authorization to enter into the agreements effective as of the Closing Date;
together, with this Agreement, the Deed of Trust, the NSR Royalty Agreement, the
Lease Option Agreement, the Mineral Exploration and Mining Lease, and the
Termination Agreement (the “Transaction Documents”), in each case duly executed
by Buyer and/or the Company, as the case may be.
(c) If at the time of Closing, the A&R Northern Comstock Agreement cannot be
assigned, Seller shall retain its membership interest, and have an obligation to
Buyer to maintain all rights and agreements thereunder, for so long as Buyer
fulfills its obligations with respect to the Guarantee, including, without
limitation, Buyer’s obligation


3

--------------------------------------------------------------------------------





to reimburse Seller for any and all costs associated with the retention of
membership and maintenance of any obligations of Seller under the Existing NC
Operating Agreement, which costs of reimbursement are estimated on the attached
Exhibit G, Table G.2.
(d) At the Closing, Seller shall deliver to Buyer, or cause to be delivered:
(i) each of the Transaction Documents (other than the Deed of Trust), duly
executed by Seller;
(ii) evidence that, substantially concurrent with Seller’s receipt of the
Closing Cash Consideration, the Company and its properties will be released as
guarantors and collateral under Seller’s 11% Senior Secured Debenture due 2021,
issued to GF Comstock 2, LP, as amended, restated or otherwise modified from
time to time (the “Debenture”);
(iii) evidence satisfactory to Buyer that the Seller has transferred any and all
assets it currently owns that are listed on Exhibit A to the Company,
(iv) evidence satisfactory to Buyer that the Company has transferred any and all
assets it currently owns not listed on Exhibit A to Seller (and Seller and
Company shall represent and warranted that at the Closing, the Company will own
only the assets listed in Exhibit A); and
(iv) evidence satisfactory to Buyer of the resignations of the officers,
directors and managers of the Company, effective as of the Closing.
(e) Effective as of the Closing Date, Buyer shall become the sole lawful owner
of the Membership Interests.
1.5 Permits. The Company currently holds a number of County, State, and Federal
permits which are listed in Exhibit F (the “Permits”). These include a Storey
County Special Use Permit (the “SUP”), a Right of Way granted by the US Bureau
of Land Management (the “ROW”), and a Reclamation permit granted by the State of
Nevada. The Parties agree: (i) that subsequent to Closing, they will work timely
together, and in consultation with the relevant regulators, to either assign or
bifurcate each of the Permits, as necessary, so that the Buyer retains all the
rights granted by the Permits that pertain to the Lucerne Properties, and the
Seller retains all the rights granted by the Permits that pertain to the
American Flat Property; or (ii) alternately to retain the Permits in the
Company, but modify them so that Seller has the rights necessary to continue
operations on its owned American Flat Property; and (iii) in either case, the
Parties agree that they will work to bifurcate the existing reclamation bond
proportionately, or otherwise separately bond the current reclamation liability
in the Lucerne Properties in the name of the Company, and bond the current
reclamation liability in the American Flat Property in the name of the Seller.
1.6 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties shall execute and deliver such other documents and
instruments, provide such materials and information and take such other actions
as may reasonably be necessary, proper or advisable, or that the Parties may
reasonably request in order fully to effect the purposes of this Agreement. This
Section shall survive the Closing.
1.7 Buyer Conditions to Closing.
(a) In addition to all other conditions set forth herein, the obligation of
Buyer to consummate the transactions contemplated hereunder are conditioned upon
the following:
(i) The Seller's and Company's representations and warranties contained herein
shall be true and correct in all material respects as of the date of this
Agreement and the Closing Date;
(ii) The Seller and Company shall have duly performed each and every obligation
to be performed by such party hereunder; and
(iii) As of the Closing Date, the Seller and Company shall have tendered all
deliveries to be made at Closing.
(b) In the event the transactions contemplated by this Agreement fail to close
by reason of a failure of any of Buyer’s conditions to close set forth in this
Section 1.7 or any other section of this Agreement, Buyer shall have


4

--------------------------------------------------------------------------------





the option of either terminating this Agreement or proceeding with the Closing.
Buyer shall not be entitled to a refund of any deposits made hereunder, under
any circumstances unless Seller refuses to proceed with Closing. If a condition
to close is not satisfied but Buyer elects to proceed with the Closing, Seller
shall not be liable to Buyer for any Losses resulting from or relating to any
inaccuracy in or breach of any representation or warranty in this Agreement if
Buyer had knowledge of such inaccuracy or breach before Closing.
ARTICLE 2
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
2.1 Seller and Company. In connection with the transactions contemplated hereby
Seller hereby represents, warrants, covenants, acknowledges and agrees that the
following are true, accurate, and complete as of the Effective Date and shall be
true, accurate, and complete as of the Closing Date.
(a) Seller has all power and authority necessary to execute, deliver and perform
this Agreement and consummate the transactions contemplated hereby, and has
taken all action necessary to authorize the execution, delivery and performance
of each of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Seller and is enforceable against Seller in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(ii) general principles of equity, whether such enforceability is considered in
a proceeding at law or in equity (the “Enforceability Exceptions”). The
execution and delivery of this Agreement and each of the other Transaction
Documents, the consummation of the transactions contemplated hereby and thereby
and the performance of Seller’s obligations hereunder and thereunder will not
conflict with, or result in any violation of or default under, any provision of
any charter, by-laws, trust agreement, operating agreement, partnership
agreement, certificate of formation or other governing instrument applicable to
Seller, any agreement or other instrument to which Seller or its properties is a
party, or any judgment, decree, statute, order, rule or regulation applicable to
Seller’s business or properties.
(b) The Company (i) is a limited liability company, duly organized, validly
existing, and in good standing under the laws of Nevada, (ii) has all
organizational power and authority necessary to execute, deliver and perform
this Agreement and the other transaction documents and consummate the
transactions contemplated hereby and thereby and (iii) has taken all
organizational action necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
except that such enforcement may be subject to the Enforceability Exceptions.
The execution and delivery of each of the Transaction Documents, the
consummation of the transactions contemplated hereby and thereby and the
performance of the Company’s obligations hereunder and thereunder will not
conflict with, or result in any violation of or default under, any provision of
any charter, by-laws, trust agreement, operating agreement, partnership
agreement, certificate of formation or other governing instrument applicable to
the Company, any agreement or other instrument to which the Company or its
properties is a party, or any judgment, decree, statute, order, rule or
regulation applicable to the Company’s business or properties.
(c) The Company is the sole legal and beneficial owner of the Lucerne
Properties, except for those properties held, owned or leased by Northern
Comstock LLC, and that such owned properties are free and clear of any and all
Liens of any kind or nature whatsoever, other than any Liens placed by GF
Comstock 2, LP, which will be released immediately after the Closing. The
Company has previously obtained title insurance for the surface of some of the
Lucerne Properties that it owns. Title insurance is generally not available for
mineral rights and unpatented mining claims. Seller has delivered (or provided
access to) or shall deliver to Buyer prior to the Closing all copies that Seller
possesses of all deeds, leases, mortgages, deeds of trust, certificates of
occupancy, title insurance policies, title reports, surveys and similar
documents, and all amendments thereof, with respect to the real property
described in the exhibits attached hereto.


5

--------------------------------------------------------------------------------





(d) Certain properties controlled by Northern Comstock, LLC are held through
mineral leases with third-party owners, in particular with the Sutro Tunnel
Company and with Virginia City Ventures. Those leases expire from time to time.
Seller makes no representation or warranty, on its own behalf or on behalf of
Northern Comstock, LLC that any such leases can or will be renewed upon
expiration.
(e) Other than the assets listed in Exhibit A and the rights, responsibilities,
and liabilities under the Permits, including the current reclamation liability
for the Lucerne Properties, the Company does not have, nor will have at the
Closing, any other asset, property, interest, obligation or liability, whether
actual or contingent.
(f) Seller is the sole legal and beneficial owner of the Membership Interest and
the Northern Comstock Interest.
(g) Upon consummation of the transactions contemplated by this Agreement
(including the repayment of the Debenture), Seller will have conveyed good title
to the Membership Interests free and clear of any and all Liens of any kind or
nature whatsoever.
(h) All of the issued and outstanding equity interests of the Company as of the
date hereof and at Closing have been (and will have been) duly authorized and
validly issued and are fully paid and non-assessable. None of such equity
interests were issued in violation of any pre-emptive rights, rights of first
offer or first refusal or similar rights or in violation of any securities law.
There are no outstanding subscriptions, options, warrants or other rights of any
kind to acquire any additional equity interests of the Company, no class of
equity interest of the has been reserved or set aside for any purpose and the
Company is not party to any agreement, arrangement or understanding in respect
thereof.
(i) Neither Seller nor Company, nor anyone acting on Seller’s or Company’s
behalf, has engaged any finder, broker, solicitor, agent or other person in a
comparable capacity in connection with the transactions contemplated hereby.
There are no contracts, agreements or understandings with Seller or Company that
would give rise to a valid claim against Buyer or Seller or Company for a
commission, finder’s fee or other like payment in connection with the
transactions contemplated hereby.
(i) Except as set forth on Schedule 1, there are no proceedings pending by or
against or, to the actual knowledge of Seller, threatened against or by the
Company (a) affecting any of the Company's business or assets, or (b) that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.
(j) Except as disclosed on Schedule 2, the Company has not incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company's business or which,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Change on the Company's business or assets.
(k) The Company is not a party to any intercompany loans from or balances due to
the Seller or from any subsidiary entity. Any such balances shall be reduced to
zero on or prior to Closing in a manner that will not create a tax liability for
the Company.
(l) The Company has no subsidiaries.
(m) The minute books and other similar records of the Company in the possession
of Seller have been or shall be delivered to Buyer. Seller is not aware of any
other minute books or other similar records of the Company.
(n) Prior to the Closing, Seller has delivered or shall deliver to Buyer true
and complete copies of the most recently closed balance sheet and financial
statements of the Company, which fairly present in all material respects the
financial condition and results of operations of the Company as of the dates
thereof.
(o) The Company is not required to file a separate tax return given that Seller
files a consolidated U.S. federal income tax return as a group (including the
Company along with other affiliates of Seller). The Company has


6

--------------------------------------------------------------------------------





not executed any outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any taxes or tax
returns. There are no liens with respect to any taxes upon any of the assets or
properties of the Company, other than taxes the payment of which is not yet due.
(p) To the knowledge of Seller, the Company is not presently in violation of or
in default under any law or order applicable to the Company or any of its assets
and properties the effect of which, individually or in the aggregate with other
such violations and defaults, would have a Material Adverse Change on the
Company.
(q) The Company has obtained all material licenses which are required under
applicable environmental laws in connection with the conduct of the business or
operations of the Company, and each of such licenses is in full force and
effect, or, from time to time, in the process of being renewed or modified, as
required by the terms or business, and the Company is in material compliance
with the terms and conditions of all such licenses. Except as described on
Schedule 3, no oral or written notification of a release of a Hazardous Material
has been filed by or on behalf of the Company in the three year period prior to
the date hereof and with the exception of being located within the broad
boundaries of the Carson River Mercury Superfund Site, none of the Lucerne
Properties is presently listed or proposed for listing on the NPL, CERCLIS or
any similar state or local list of sites requiring investigation or clean-up.
(r) As used herein, “Contract” means any agreement or contract binding on the
Company. Except for the Transaction Documents or as set forth in Schedule 4, the
Company is not a party to, bound by, subject to or otherwise has rights or
benefits under any of the following Contracts (each such Contract described
below, a “Material Contract”):
(i) Employment or consulting Contract, or any employee collective bargaining
agreement or other Contract with any labor union or any employee of the Company,
except for routine non-solicitation, non-competition, confidentiality and
professional service contracts entered into with employees (so long as such
contracts do not contain severance provisions or impose other material
obligations upon the Company or any of its Subsidiaries);
(ii) Contract not to compete or otherwise materially restricting the
development, marketing, distribution or sale of any products or services by the
Company;
(iii) Contract containing any “non-solicitation” or “no-hire” provision that
restricts the Company in any material manner;
(iv) Contract containing any provision that purports to apply to or restrict the
Company from engaging in any line of business;
(v) Contract between the Company and the Seller or any affiliate of the Seller;
(vi) Lease, sublease or similar Contract with any Person not listed on Exhibit
E2;
(vii) Contract: (A) calling for performance over a period of more than one year
(excluding leases described above); (B) requiring or otherwise involving payment
by or on behalf of, or to the Company of more than $100,000 in any twelve month
period ending after the Closing Date; (C) in which the Company has granted “most
favored nation” pricing provisions or marketing rights relating to any products
or territory; or (D) in which the Company has agreed to purchase or sell a
minimum quantity of goods or services or has agreed to purchase or sell goods or
services exclusively from a certain party;
(viii) Contract with any governmental authority, except for the contractual
language included in permits with various governmental units and regulatory
agencies;
(ix) Contract for the disposition of any assets or business of the Company or
any agreement for the acquisition, directly or indirectly, of the assets or
business of any other person;


7

--------------------------------------------------------------------------------





(x) Contract for any joint venture or partnership; and
(xi) Contract under which the Company has borrowed any money from, or issued any
note, bond, debenture or other evidence of, or otherwise creating or
guaranteeing any indebtedness to, any person;
(s) Each lease listed on Exhibit E2 is a legal, valid and binding agreement,
enforceable in accordance with its terms, and, to the knowledge of Seller there
is no material default (or any condition or event which, after notice or lapse
of time or both, would constitute a material default) thereunder.
(t) Exhibit F contains a true and complete list of all Permits used in the
business of the Company or applied and, individually or in the aggregate with
other such Permits, material to the business or condition of the Company, which
are validly owned or held and each of which is valid, binding and in full force
and effect, and which are not subject to termination as a result of a change in
ownership or control of the Company. Those Permits expire from time to time.
Seller makes no representation or warranty, on its own behalf that any such
Permits can or will be renewed upon expiration.
(u) The Company owns no equipment.
(v) Seller and Company covenant that each shall cause the Company to conduct
business only in the ordinary course consistent with past practice. Without
limiting the generality of the foregoing, Seller and Company will cause the
Company to use commercially reasonable best efforts, to the extent the officers
of the Company believe such action to be in bests interests of the applicable
entity, to (a) preserve intact the present business organization and reputation
of the Company in all material respects, (b) keep available (subject to
dismissals, resignations and retirements in the ordinary course of business) the
services of the key officers and employees of the Company, (c) maintain the
assets and properties of the Company in good working order and condition,
ordinary wear and tear excepted, and (d) maintain the good will of key
customers, suppliers and lenders and other persons with whom the Company
otherwise has significant business relationships
2.2 Buyer. In connection with the transactions contemplated hereby, Buyer hereby
represents, warrants, acknowledges and agrees as follows:
(a) Buyer (i) is a corporation duly organized and validly existing and in good
standing under the laws of Delaware, (ii) has all corporate power and authority
necessary to execute, deliver and perform this Agreement and consummate the
transactions contemplated hereby and (iii) has taken all organizational action
necessary to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Buyer and is enforceable against it in
accordance with its terms except for the Enforceability Exceptions. The
execution and delivery of each of the Transaction Documents, the consummation of
the transactions contemplated hereby and thereby and the performance of Buyer’s
obligations hereunder and thereunder will not conflict with, or result in any
violation of or default under, any provision of any charter, by-laws, trust
agreement, operating agreement, partnership agreement, certificate of formation
or other governing instrument applicable to Buyer, any agreement or other
instrument to which Buyer or its properties is a party, or any judgment, decree,
statute, order, rule or regulation applicable to Buyer’s business or properties.
(b) Buyer has not acted or been engaged to act as Seller’s finder, broker,
solicitor, agent or other person acting in a comparable capacity in connection
with the transactions contemplated hereby. Neither Buyer, nor anyone acting on
Buyer’s behalf, has engaged any finder, broker, solicitor, agent or other person
in a comparable capacity in connection with the transactions contemplated
hereby. Neither Buyer, nor anyone acting on its behalf, has received or will
receive any commission or remuneration directly or indirectly in connection with
or in order to solicit or facilitate the transactions contemplated hereby. There
are no contracts, agreements or understandings with Buyer that would give rise
to a valid claim against Buyer or Seller for a commission, finder’s fee or other
like payment in connection with the transactions contemplated hereby.


8

--------------------------------------------------------------------------------





(c) Buyer understands that the Membership Interests have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and
acknowledges that the transactions contemplated hereby are intended to be exempt
from registration by virtue of Rule 506 promulgated under Section 4(a)(2) of the
Securities Act. Buyer is an “accredited investor” as that term is defined in
Rule 501 promulgated under the Securities Act. Seller has not taken or will not
take any action which might subject the offering and sale of the Membership
Interests to the registration requirements of Section 5 of the Securities Act.
Buyer has consulted with legal counsel and knows of no reason why such exemption
will not be available. Buyer understands that no federal or state agency has
made any finding or determination regarding the fairness of the Membership
Interests for investment, or any recommendation or endorsement of the Membership
Interests.
(d) Buyer is acquiring the Membership Interests for Buyer’s own account, with no
intention of participating, directly or indirectly, in a distribution of the
Membership Interests.
(e) Buyer has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the acquisition of the
Membership Interests and to makes an informed investment decision with respect
to such acquisition. Buyer has conducted its own independent investigation,
review and analysis of the Company and the Lucerne Properties, and acknowledges
that it has been provided adequate access to the personnel, assets, books and
records of Seller for such purpose. Buyer acknowledges and agrees that: (i) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in this Agreement; (ii) neither Seller nor any of its representatives or any
other person has made any representation or warranty as to the Company, the
Lucerne Properties or any other matter, except as expressly set forth in this
Agreement; (iii) except for the express representations and warranties of Seller
set forth in this Agreement, Seller makes no representation or warranty, express
or implied, as to any matter whatsoever relating to the Company, the Lucerne
Properties or any other matter, including as to (A) merchantability or fitness
for any particular use or purpose, (B) any proposed mining or other business or
operations, (C) the likelihood of governmental authority or regulatory approval
of any proposed mining or other business or operations or (D) the probable
success or profitability of any proposed mining or other business or operations;
and (iv) the Lucerne Properties do not contain any proven or probable reserves
and Seller makes no representation or warranty as to the completeness, accuracy,
materiality or validity of any mineral resource estimates or other scientific or
technical information relating to the Lucerne Properties, and that nothing in
this Agreement shall be deemed to be a representation or a warranty by Seller
that any of the Lucerne Properties contain any economically feasible, valuable
or otherwise useful mineral resources or deposits.
(f) Neither Seller nor any of its representatives or Affiliates will have or
will be subject to any liability or obligation to Buyer or any other person
resulting from the distribution to Buyer or any Affiliates or representatives of
Buyer, or its or their use of, any information relating to the Company, the
Lucerne Properties or any other matter, including any technical reports,
descriptive memoranda, summary business descriptions or other information,
documents or material made available, whether orally or in writing, “data
rooms,” management presentations, functional “break-out” discussions, responses
to questions, due diligence reviews, or any other form in expectation of the
transactions contemplated by this Agreement, or otherwise, including during the
negotiations with respect to the transactions contemplated by this Agreement.
(g) Buyer understands that some of the properties owned or leased by Company are
subject to existing NSR royalty agreements, and the properties are subject to
various restrictions imposed by Federal, State, and County permits and
environmental regulations.
(h) Comstock has delivered to or made available for inspection by Buyer all
maps, drill logs and other drilling data, core tests, core samples, pulps,
reports, surveys, assays, analyses, production reports, operations, technical,
scientific and other material or information relating to any of the Properties
("Existing Data") in its possession or control that it reasonably believes to be
material to the transactions contemplated hereby, and true and correct copies of
all leases or other contracts relating to the Properties; to the knowledge of
Seller, the Lucerne Properties do not have any proven or probable reserves, and
Buyer understands that Seller makes no representation or warranty as to the
completeness, accuracy, materiality or validity of any mineral resource
estimates or other scientific or technical information relating to the
Properties, including, without limitation, that described in the


9

--------------------------------------------------------------------------------





Existing Data, and that nothing in this Agreement shall be deemed to be a
representation or a warranty that any of the Lucerne Properties contain any
economically feasible, valuable or otherwise useful mineral resources or
deposits.
ARTICLE 3
INDEMNITY
3.1 Seller Indemnity. Subject to Section 3.3, Buyer shall indemnify and defend
Seller against, and shall hold Seller harmless from and against, and shall pay
and reimburse Seller for, any and all Losses (as defined below) incurred or
sustained by, or imposed upon, Seller based upon, arising out of, with respect
to or by reason of any inaccuracy in or breach of any of the representations,
warranties covenants or agreements of Buyer contained in this Agreement.
3.2 Buyer Indemnity. Subject to Section 3.3, Seller shall indemnify and defend
Buyer against, and shall hold Buyer harmless from and against, and shall pay and
reimburse Buyer for, any and all Losses (as defined below) incurred or sustained
by, or imposed upon, Buyer based upon, arising out of, with respect to or by
reason of any inaccuracy in or breach of any of the representations, warranties
covenants or agreements of Seller or the Company contained in this Agreement.
3.3 Losses. As used in this Agreement, “Losses” means losses, damages,
liabilities, deficiencies, judgments, interest, awards, penalties, fines, costs
or expenses of whatever kind, including reasonable attorneys’ fees.
Notwithstanding anything to the contrary herein, none of the Parties shall be
required to pay or reimburse Losses in excess of $1,000,000 and none of the
Parties shall be permitted to bring any claim pursuant to Section 3.1 or Section
3.2 of this Agreement after the date that is eighteen (18) months after the
Closing Date.
ARTICLE 4
MISCELLANEOUS
4.1 Amendment. This Agreement may not be amended or modified except by written
instrument signed by all Parties.
4.2 Confidentiality. Except as required by law, or any state or federal rule or
regulation, including, but not limited to, any securities law filings required
by the Parties, no Party shall make or issue a public statement that
specifically names any other Party without such other Party’s prior written
consent.
4.3 Entire Agreement. This Agreement constitutes the entire understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
agreements whether written or otherwise.
4.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
its principles of conflicts of laws. ALL ACTIONS HEREUNDER MUST BE BROUGHT IN
THE FEDERAL COURTS IN NEVADA WITHOUT REGARD TO ANY PRESENT OR FUTURE DOMICILE OR
PRINCIPAL PLACE OF BUSINESS OF THE PARTIES. BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURTS, AND HEREBY WAIVE
ANY OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH ACTION. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
4.5 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction, shall as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10

--------------------------------------------------------------------------------





4.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
4.7 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
4.8 Delivery by PDF and Facsimile. This Agreement and any amendments hereto, to
the extent signed and delivered by means of portable document format (“PDF”) or
a facsimile machine, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any Party hereto or to any such contract, each other Party hereto or thereto
shall re-execute original forms thereof and deliver them to all other Parties.
No Party hereto or to any such contract shall raise the use of PDF or a
facsimile machine to deliver a signature or the fact that any signature or
contract was transmitted or communicated through the use of PDF or a facsimile
machine as a defense to the formation of a contract and each such Party forever
waives any such defense.
4.9 Termination.
(a) Notwithstanding anything contained herein to the contrary, this Agreement
may be terminated:
(i) at any time prior to the Closing Date, by mutual written agreement of Seller
and Buyer;
(ii) at any time after March 31, 2019 (the “Termination Date”) and prior to the
Closing, by Buyer, if (A) the Closing shall not have been consummated on or
before the Termination Date and (B) the failure to consummate the Closing on or
before the Termination Date did not result from the failure by Buyer to perform
or comply with any covenant or agreement contained in this Agreement required to
be performed or complied with prior to the Closing by Buyer;
(iii) at any time after the Termination Date and prior to the Closing, by
Seller, if (A) the Closing shall not have been consummated on or before the
Termination Date and (B) the failure to consummate the Closing on or before the
Termination Date did not result from the failure by Seller or its Affiliates to
perform or comply with any covenant or agreement contained in this Agreement
required to be performed or complied with prior to the Closing by Seller;
(iv) at any time prior to the Closing, by Buyer, if Seller shall have breached
in any material respect any of the representations, warranties, covenants or
agreements of Seller contained in this Agreement and such breach cannot be or
has not been cured by Seller, in all material respects, prior to the earlier of
the date that is forty-five (45) days after written notice thereof shall have
been given to Seller or the Termination Date; or
(v) at any time prior to the Closing, by Seller, if Buyer shall have breached in
any material respect any of the representations, warranties, covenants or
agreements of Buyer contained in this Agreement and such breach cannot be or has
not been cured by Buyer, in all material respects, prior to the earlier of the
date that is forty-five (45) days after written notice thereof shall have been
given to Buyer or the Termination Date. 
(b) If this Agreement is terminated pursuant to Section 4.9(a), this Agreement,
except for the provisions of Articles 3 and 4, shall become null and void and
have no further force or effect and none of the Parties or any of their
respective affiliates or any of their representatives shall have any liability
in respect of such termination.
 4.10 Notices.
All notices shall be in writing to the applicable address set forth below and
shall be given by personal delivery or recognized international overnight
courier. All notices shall be effective and shall be deemed delivered on the
date of delivery if delivered before 5:00 p.m. local destination time on a
business day, otherwise on the next business day after delivery. Each party will
send a copy of their notice by email, as a courtesy, but the notice will not be
valid until delivered in writing. Any notice delivered by email shall only be
deemed to be official notice hereunder if the Party receiving such email
confirms receipt in writing.
 


11

--------------------------------------------------------------------------------





 
 
 
To the Buyer or the Company:
 
Tonogold Resources, Inc.,
5666 La Jolla Boulevard, #315, La Jolla, CA 92037
Email: mjashley3@gmail.com
 
 
To the Seller:
 
Comstock Mining Inc.
1200 American Flat Road, PO Box 1118, Virginia City, NV 89440
Email: DeGasperis@comstockmining.com
 
 

Each Party may change its address from time to time by notice given in the
manner described above.
4.11 No Assignment. Except as provided below, no Party may assign or delegate
any rights or obligations under this Agreement or any other Transaction Document
without first obtaining the written consent of the other Parties hereto;
provided, however, that Tonogold may assign this Agreement to any successor of
Tonogold (whether by merger, consolidation or amalgamation).
4.12 Attorney's Fees. If either party hereto employs an attorney in connection
with claims against another party arising from the operation of this Agreement,
each party shall individually be responsible for all of its own fees and
expenses incurred. The provisions of this Section shall survive the termination
or the Closing of this Agreement.


ARTICLE 5
REMEDIES
5.1 Seller's Remedies. In the event that Buyer is obligated to complete the
Closing under this Agreement but fails to do so (for reasons other than Seller’s
failure to perform hereunder), Seller shall be entitled, to terminate this
Agreement and recover all Earnest Money and other non-refundable deposits
received by Seller as liquidated damages (the “Liquidated Damages”). Seller and
Buyer agree that Seller’s damages resulting from Buyer's default are difficult,
if not impossible, to determine and the Liquidated Damages is a fair estimate of
those damages which has been agreed to in an effort to cause the amount of such
damages to be certain. This liquidated damages clause is included in this
Agreement upon the express agreement of Buyer and Seller, and the parties hereby
waive any right to challenge the enforceability of this clause.
5.2 Buyer's Remedies. In the event that Seller is obligated to complete the
Closing under this Agreement but fails to do so (for reasons other than Buyer’s
failure to perform hereunder), Buyer may elect to terminate this Agreement and
recover the Liquidated Damages, which Seller shall have an obligation to deliver
to an account designated by Buyer. Seller and Buyer agree that Buyer’s damages
resulting from Seller's default are difficult, if not impossible, to determine
and the Liquidated Damages is a fair estimate of those damages which has been
agreed to in an effort to cause the amount of such damages to be certain. This
liquidated damages clause is included in this Agreement upon the express
agreement of Buyer and Seller, and the parties hereby waive any right to
challenge the enforceability of this clause.




[SIGNATURE PAGE FOLLOWS]


12

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 
 
 
TONOGOLD RESOURCES, INC.
 
 
By:
 
 /s/ Mark Ashely
Name:
 
 Mark Ashley
Title:
 
 Chief Executive Officer
 
 

                                
 
 
 
COMSTOCK MINING INC.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
 Corrado DeGasperis
Title:
 
 Executive Chairman, President and CEO
 
 



COMSTOCK MINING LLC, by its manager Comstock Mining Inc.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
Corrado DeGasperis
Title:
 
Executive Chairman, President and CEO







13

--------------------------------------------------------------------------------







Schedule 1
PROCEEDINGS PENDING OR THREATENED




To the actual knowledge of Seller, the following is the only legal proceeding
pending by or against, or threatened against or by the Seller or Company:


On October 30, 2018, Comstock Mining Inc. (the “Seller”) was served in a suit by
Precious Royalties LLC (“Precious”). Comstock Mining LLC (the “Company”) is not
a party to the suit. Precious holds a 1.15% NSR royalty interest in five of the
mining patents included in the Lucerne Properties and six of the mining patents
subject to the Mineral Exploration and Mining Lease. The suit concerns the
royalties paid to Precious for mining production during the period 2012 to 2016.
Precious seeks damages in the amount of $510,247, plus accrued interest at 18%
per annum. The Seller’s position is that the suit is without merit, and has
retained counsel to vigorously defend the suit.
















































































14

--------------------------------------------------------------------------------











Schedule 2
LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES


To the actual knowledge of Seller, the following are the only liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) incurred by the Company,
other than those incurred in the ordinary course of the Company’s business or
which, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Change on the Company’s business or assets.


The Company has accrued $115,000 of royalties' payable, based on an internal
audit of royalties paid during the period 2012 through 2016.






15

--------------------------------------------------------------------------------







Schedule 3
HAZARDOUS MATERIALS RELEASES


To the actual knowledge of seller, the oral or written notifications of a
release of a Hazardous Material filed by or on behalf of the Company in the
three year period 2015 to 2018 are as follows:


•
On January 22, 2017 approximately 97,000 gallons of solution was released from
the Event Pond due to multiple, extreme precipitation events. A second release,
of 680,000 gallons, occurred on February 10, 2017. The solutions were mitigated
pre-release by treatment with hydrogen peroxide. The spills were reported, as
required, to the Nevada Department of Environmental Protection (NDEP), which
approved the Company’s sampling and remediation plan. Neither of these events
resulted in any fines.







16

--------------------------------------------------------------------------------







Schedule 4
CONTRACTS




The Material Contracts that the Company is either a party to, bound by, subject
to or otherwise has rights or benefits under are as follows:


•
Mining Claim Deed with assignment of royalties for the Obester properties,
recorded in Storey County April 2, 2010.



•
Deed with assignment of royalties for the Donovan properties, recorded in Storey
County July 16, 2010.



•
Northern Comstock LLC Operating Agreement, dated October 20, 2010, as amended
August 27, 2015 and September 28, 2015.



•
Precious Royalties Settlement Agreement and Assignment of Mineral Interest and
Net Smelter Interest, dated December 17, 2012, and recorded in Storey County.



•
GF Capital 2 LP Senior Secured Debenture, dated January 13, 2017.



•
Lucerne Comstock Mine Project Option Agreement with Tonogold, dated October 3,
2017, with an Option Supplement Agreement dated April 3, 2018.





The Company is subject to, or has rights or benefits under the following
contracts through its Northern Comstock Interests:


•
Mineral Exploration and Mining Lease Agreement with the Sutro Tunnel Company,
dated January 1, 2008. Currently on a month to month basis while an extension is
being negotiated.



•
Mineral Exploration and Mining Lease with Virginia City Ventures, dated January
1, 2008.



Grant of Royalty Interest to Art Wilson, dated August 26, 2006, and recorded in
Storey County August 23, 2006.


17

--------------------------------------------------------------------------------






Exhibit A – “Properties”
(Membership Interest Purchase Agreement)


The following patents, fee land, and unpatented mining claims are included in
the Lucerne Properties, as defined in the Membership Interest Purchase
Agreement, and are shown in Figures A1 and A2, below.




A.1: Fee and Patented Lands Owned by Company
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
002-112-02
Lot 40
Comstock Mining Inc.
Fee
1.6
Storey
0%
None
002-112-02
Lot 41
Comstock Mining Inc.
Fee
2.0
Storey
0%
None
002-112-02
Lot 42
Comstock Mining Inc.
Fee
1.6
Storey
0%
None
002-122-02
D-8 Lot 47-50 & 52
Comstock Mining Inc.
Fee
3.4
Storey
0%
None
002-141-03
Lot 33
Comstock Mining Inc.
Fee
1.9
Storey
0%
None
002-141-07
2586 Keystone Circle Vacant Lot
Comstock Mining Inc.
Fee
1.3
Storey
0%
None
002-141-15
Lot 27 D
Comstock Mining LLC
Fee
14.6
Storey
0%
None
002-141-16
Lot 30
Comstock Mining LLC
Fee
3.0
Storey
0%
None
002-141-16
Lot 31
Comstock Mining Inc.
Fee
0.9
Storey
0%
None
002-141-16
Lot 32
Comstock Mining Inc.
Fee
5.9
Storey
0%
None
002-142-01
Lot 53-54
Comstock Mining Inc.
Fee
1.2
Storey
0%
None
002-142-01
Lot 55 South 40ft
Comstock Mining Inc.
Fee
0.6
Storey
1%
Art Wilson
002-142-03
Lot 57
Comstock Mining Inc.
Fee
1.5
Storey
0%
None
002-151-01
Lot 34
Comstock Mining Inc.
Fee
1.8
Storey
0%
None
002-151-03
Lot 36 E 200ft
Comstock Mining Inc.
Fee
 
Storey
 
 
002-151-04
Pt Lot 36
Comstock Mining Inc.
Fee
 
Storey
 
 
002-151-06
Pty Lot 35
Comstock Mining Inc.
Fee
 
Storey
 
 
002-161-01
Lot 37
Comstock Mining Inc.
Fee
0.4
Storey
0%
None
002-161-01
Lot 38
Comstock Mining Inc.
Fee
0.3
Storey
0%
None
002-161-01
Lot 39
Comstock Mining Inc.
Fee
0.8
Storey
0%
None
002-161-01
Lot 40
Comstock Mining Inc.
Fee
0.2
Storey
0%
None
002-161-01
Lot 41
Comstock Mining Inc.
Fee
0.2
Storey
0%
None
002-161-01
Lot 42
Comstock Mining Inc.
Fee
1.2
Storey
0%
None
002-161-01
Lot 43
Comstock Mining Inc.
Fee
0.7
Storey
0%
None
002-161-01
Lot 44
Comstock Mining Inc.
Fee
0.2
Storey
0%
None
002-161-01
Lot 45
Comstock Mining Inc.
Fee
0.2
Storey
0%
None
002-161-01
Lot 46
Comstock Mining Inc.
Fee
1.7
Storey
0%
None
800-000-91
Niagra (surface)
Comstock Mining LLC
Fee
2.6
Storey
1.5%
Donovan
800-000-92
South Comstock (surface)
Comstock Mining LLC
Fee
12.1
Storey,Lyon
1.5%
Donovan
800-000-93
Tarto
Comstock Mining LLC
Patent
0.8
Storey
1.5%
Donovan
800-000-94
Hartford
Comstock Mining LLC
Patent
15.0
Storey
1.5%
Donovan
800-000-95
Succor
Comstock Mining LLC
Patent
4.8
Storey
1.5%
Donovan
800-000-96
Olympia
Comstock Mining LLC
Patent
5.6
Storey
1.5%
Donovan
800-000-97
Hardluck
Comstock Mining LLC
Patent
6.2
Storey
1.5%
Donovan
800-000-98
Friendship
Comstock Mining LLC
Patent
4.5
Storey
1.5%
Donovan
800-000-99
Brown
Comstock Mining LLC
Patent
2.8
Storey
1.5%
Donovan
800-001-08
St. Louis
Comstock Mining LLC
Patent
7.4
Storey
2.15%
Obester 1
800-001-09
Green
Comstock Mining LLC
Patent
10.8
Storey,Lyon
2.15%
Obester 1
800-001-11
Echo
Comstock Mining LLC
Patent
6.9
Storey
2.15%
Obester 1
800-001-12
Lucerne
Comstock Mining LLC
Patent
8.4
Storey
2.15%
Obester 1
800-001-13
St. Louis
Comstock Mining LLC
Patent
7.4
Storey
2.15%
Obester 1
800-002-71
Billie the Kid
Comstock Mining LLC
Patent
16.0
Storey,Lyon
2.15%
Obester 1



18

--------------------------------------------------------------------------------





800-002-72
Comet N Ext
Comstock Mining Inc.
Patent
1.8
Storey
2.50%
Genco
 
 
 
 
 
 
 
 
A.2: Unpatented Claims Owned by Company
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC1000122
Omaha Fraction #1
Comstock Mining LLC
Lode
6.99
Storey
0
None
NMC1000123
Omaha Fraction #2
Comstock Mining LLC
Lode
0.98
Storey
0
None
NMC1000125
Omaha Fraction #4
Comstock Mining LLC
Lode
0.2
Storey
0
None
NMC1000126
Omaha Fraction #5
Comstock Mining LLC
Lode
0.23
Storey
0
None
NMC1000127
Omaha Fraction #6
Comstock Mining LLC
Lode
1.88
Storey
0
None
NMC1000128
Omaha Fraction #7
Comstock Mining LLC
Lode
1.01
Storey
0
None
NMC1000129
Omaha Fraction #8
Comstock Mining LLC
Lode
0.17
Storey
0
None
NMC1000130
Omaha Fraction #9
Comstock Mining LLC
Lode
3.23
Storey
0
None
NMC1000131
Omaha Fraction #10
Comstock Mining LLC
Lode
3.77
Storey
0
None
NMC1000137
Omaha Fraction #18
Comstock Mining LLC
Lode
1.34
Storey
0
None
NMC1062751
Plum Fraction 6
Comstock Mining LLC
Lode
0.4
Storey
0
None
NMC1062752
Plum Fraction 7
Comstock Mining LLC
Lode
0.04
Storey
0
None
NMC1062753
Plum Fraction 8
Comstock Mining LLC
Lode
0.18
Storey
0
None
NMC1062754
Plum Fraction 9
Comstock Mining LLC
Lode
1.68
Storey
0
None
NMC1062755
Plum Fraction 10
Comstock Mining LLC
Lode
5.19
Storey
0
None
NMC1062756
Plum Fraction 11
Comstock Mining LLC
Lode
0.55
Storey
0
None
NMC1062758
Plum Fraction 13
Comstock Mining Inc.
Lode
0.4
Storey,Lyon
0
None
NMC1093495
KC Frac
Comstock Mining LLC
Lode
0.09
Storey
0
None
NMC1093497
Arastr Frac 1
Comstock Mining LLC
Lode
0.09
Storey
0
None
NMC1093498
Arastr Frac 2
Comstock Mining LLC
Lode
0.07
Storey
0
None
NMC1093499
Arastr Frac 3
Comstock Mining LLC
Lode
0.02
Storey
0
None
NMC1093500
Arastr Frac 4
Comstock Mining LLC
Lode
0.22
Storey
0
None
NMC1093501
Arastr Frac 5
Comstock Mining LLC
Lode
0.02
Storey
0
None
NMC1093502
Arastr Frac 6
Comstock Mining LLC
Lode
0.01
Storey
0
None
NMC1093503
Arastr Frac 7
Comstock Mining Inc.
Lode
0
Storey
0
None
NMC1093504
DG Frac
Comstock Mining LLC
Lode
0.55
Storey,Lyon
0
None
NMC416033
Vindicator #8
Comstock Mining LLC
Lode
6.21
Storey,Lyon
1.5%
Donovan
NMC416040
Hartford St Louis Frac
Comstock Mining LLC
Lode
1.88
Storey
1.5%
Donovan
NMC416041
Green St Louis Frac
Comstock Mining LLC
Lode
3.04
Storey,Lyon
1.5%
Donovan
NMC416042
Hartford South Extension
Comstock Mining LLC
Lode
1.49
Storey
1.5%
Donovan
NMC416043
Echo St Louis Frac
Comstock Mining LLC
Lode
0.25
Storey
1.5%
Donovan
NMC416044
Justice Lucerne Frac
Comstock Mining LLC
Lode
1.61
Storey
1.5%
Donovan
NMC416045
S Comstock St Louis Frac
Comstock Mining LLC
Lode
0.57
Storey
1.5%
Donovan
NMC416046
Justice Woodville Frac
Comstock Mining LLC
Lode
3.08
Storey
1.5%
Donovan
NMC416047
New Deal Fraction
Comstock Mining LLC
Lode
3.84
Storey
1.5%
Donovan
NMC416048
Cliff House Fraction
Comstock Mining LLC
Lode
2.69
Storey
1.5%
Donovan
NMC416049
Big Mike
Comstock Mining LLC
Lode
18.03
Storey
1.5%
Donovan
NMC676492
Hartford Lucerne Frac
Comstock Mining LLC
Lode
0.82
Storey
1.5%
Donovan
NMC810321
Lee #5
Comstock Mining LLC
Lode
1.49
Storey
0
None
NMC810323
Lee #2
Comstock Mining LLC
Lode
19.1
Storey
0
None
NMC810324
Lee #3
Comstock Mining LLC
Lode
4.55
Storey
0
None
NMC814553
Lee #8
Comstock Mining LLC
Lode
3.84
Storey
0
None
NMC814554
Lee #9
Comstock Mining LLC
Lode
14.6
Storey
0
None
NMC821729
Comstock #1
Comstock Mining LLC
Lode
12.99
Storey
0
None
NMC821730
Comstock #2
Comstock Mining LLC
Lode
13.33
Storey
0
None
NMC821731
Comstock #3
Comstock Mining LLC
Lode
7.36
Storey
0
None



19

--------------------------------------------------------------------------------





NMC821740
Comstock #12
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC821741
Comstock #13
Comstock Mining LLC
Lode
16.54
Storey
0
None
NMC821745
Comstock #17
Comstock Mining LLC
Lode
17.37
Storey
0
None
NMC821746
Comstock #18
Comstock Mining LLC
Lode
13.01
Storey
0
None
NMC871496
Comstock 119
Comstock Mining LLC
Lode
3.65
Storey
0
None
NMC871497
Comstock 120
Comstock Mining LLC
Lode
1.49
Storey
0
None
NMC871502
Comstock 125
Comstock Mining LLC
Lode
15.2
Storey
0
None
NMC871503
Comstock 126
Comstock Mining LLC
Lode
2.96
Storey
0
None
NMC871504
Comstock 127
Comstock Mining LLC
Lode
6.73
Storey
0
None
NMC871505
Comstock 128
Comstock Mining LLC
Lode
1.28
Storey
0
None
NMC884216
Plum
Comstock Mining LLC
Lode
13.33
Storey
0
None
NMC965375
Ghost 1
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC965376
Ghost 2
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC965377
Ghost 3
Comstock Mining LLC
Lode
15.52
Storey
0
None
NMC965378
Ghost 4
Comstock Mining LLC
Lode
16.94
Storey
0
None
NMC965379
Ghost 5
Comstock Mining LLC
Lode
12
Storey
0
None
NMC965380
Ghost 6
Comstock Mining LLC
Lode
13.35
Storey
0
None
NMC965381
Ghost 7
Comstock Mining LLC
Lode
8.29
Storey,Lyon
0
None
NMC983372
Comstock Lode 119
Comstock Mining LLC
Lode
18.05
Storey
0
None
NMC983373
Comstock Lode 120
Comstock Mining LLC
Lode
0.39
Storey
0
None
NMC992973
Comstock Lode 169
Comstock Mining LLC
Lode
1.37
Storey
0
None
NMC992974
Comstock Lode 172
Comstock Mining LLC
Lode
19.37
Storey
0
None
NMC992978
Comstock Lode 176
Comstock Mining LLC
Lode
15.5
Storey
0
None
 
 
 
 
 
 
 
 
A.3: Fee and Patented Lands Owned by Northern Comstock LLC
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
002-121-01
Lot 17
Northern Comstock LLC
Fee
2.6
Storey
1%
Art Wilson
002-121-01
Lot 16
Northern Comstock LLC
Fee
0.6
Storey
1%
Art Wilson
002-121-01
Lot 19
Northern Comstock LLC
Fee
2.0
Storey
1%
Art Wilson
002-121-01
Lot 20
Northern Comstock LLC
Fee
0.4
Storey
1%
Art Wilson
002-121-01
Lot 21
Northern Comstock LLC
Fee
0.3
Storey
1%
Art Wilson
002-121-01
Lot 22
Northern Comstock LLC
Fee
0.6
Storey
1%
Art Wilson
002-122-01
D-8 Lot 43
Northern Comstock LLC
Fee
1.7
Storey
1%
Art Wilson
002-122-01
D-8 Lot 43.5
Northern Comstock LLC
Fee
0.1
Storey
1%
Art Wilson
002-122-01
D-8 Lot 44
Northern Comstock LLC
Fee
1.2
Storey
1%
Art Wilson
002-122-01
D-8 Lot 45
Northern Comstock LLC
Fee
0.8
Storey
1%
Art Wilson
002-122-01
D-8 Lot 46
Northern Comstock LLC
Fee
0.6
Storey
1%
Art Wilson
002-131-01
Lot 51
Northern Comstock LLC
Fee
25.8
Storey
0%
None
002-142-02
Lot 56
Northern Comstock LLC
Fee
0.4
Storey
1%
Art Wilson
002-151-02
Lot 36
Northern Comstock LLC
Fee
4.5
Storey
1%
Art Wilson
002-151-05
Lot 35
Northern Comstock LLC
Fee
0.6
Storey
1%
Art Wilson
800-000-78
Holman
Northern Comstock LLC
Patent
8.9
Storey
1%
Art Wilson
800-000-80
White
Northern Comstock LLC
Patent
11.9
Storey
1%
Art Wilson
800-000-81
Cliffhouse
Northern Comstock LLC
Patent
16.9
Storey/Lyon
1%
Art Wilson



20

--------------------------------------------------------------------------------





800-000-82
Black Bird
Northern Comstock LLC
Patent
11.0
Storey
1%
Art Wilson
800-000-83
South Alamo
Northern Comstock LLC
Patent
9.4
Storey
1%
Art Wilson
800-000-84
East Alamo Ledge
Northern Comstock LLC
Patent
12.0
Storey
1%
Art Wilson
800-000-85
Corey Jay Boer
Northern Comstock LLC
Patent
7.4
Storey
1%
Art Wilson
800-000-86
Bells Hill (Lager Beer #1)
Northern Comstock LLC
Patent
4.0
Storey
1%
Art Wilson
800-000-86
German (Lager Beer #2)
Northern Comstock LLC
Patent
3.4
Storey
1%
Art Wilson
800-000-87
Sebastopol
DWC Resources Inc.
Patent
0.8
Storey
1%
Art Wilson
800-000-88
Wedge
Northern Comstock LLC
Patent
1.3
Storey
1%
Art Wilson
800-000-89
Ledge Lode
DWC Resources Inc.
Patent
 
Storey
1%
Art Wilson
800-000-90
Overland
DWC Resources Inc.
Patent
0.5
Storey
1%
Art Wilson
800-001-14
Justice
Northern Comstock LLC
Patent
19.2
Storey
1%
Art Wilson
800-001-15
Woodville
Northern Comstock LLC
Patent
5.3
Storey
1%
Art Wilson
800-001-16
Keystone Comstock
Northern Comstock LLC
Patent
12.1
Storey
1%
Art Wilson
800-001-17
Memphis
Northern Comstock LLC
Patent
13.0
Storey
1%
Art Wilson
800-001-18
Chonta Lode
Northern Comstock LLC
Patent
7.5
Storey
1%
Art Wilson
800-001-19
Front Lode N
Northern Comstock LLC
Patent
1.6
Storey
1%
Art Wilson
800-001-19
Front Lode S
Northern Comstock LLC
Patent
8.8
Storey
1%
Art Wilson
800-000-77
South Comstock (minerals)
Northern Comstock LLC
Patent
12.1
Storey,Lyon
1%
Art Wilson
800-000-79
Niagra (minerals)
Northern Comstock LLC
Patent
2.6
Storey
1%
Art Wilson
 
 
 
 
 
 
 
 
A.4: Unpatented Mining Claims Owned by Northern Comstock LLC
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC116351
Windy Fraction
De La Mare RW
Lode
0.3
Storey
1%
Art Wilson
NMC116353
Cook & Gray
De La Mare RW
Lode
1.77
Storey
1%
Art Wilson
NMC116356
Flora Temple
De La Mare RW
Lode
0.19
Storey
1%
Art Wilson
NMC116358
Overland
De La Mare RW
Lode
2.72
Storey
1%
Art Wilson
NMC116359
Cumberland #2
De La Mare RW
Lode
5.46
Storey
1%
Art Wilson
NMC116360
Cumberland #3
De La Mare RW
Lode
0.95
Storey
1%
Art Wilson
NMC116362
Overlap
De La Mare RW
Lode
8.46
Storey
1%
Art Wilson
NMC116363
Overlap #1
De La Mare RW
Lode
1.11
Storey
1%
Art Wilson
NMC116369
Cumberland Frac
De La Mare RW
Lode
1.87
Storey
1%
Art Wilson
NMC555211
Overlap #3
DWC Resources Inc.
Lode
5.88
Storey
1%
Art Wilson
NMC705982
New Flora Temple
DWC Lode Mines
Lode
5.16
Storey
1%
Art Wilson
NMC705983
Woodville Extension
DWC Lode Mines
Lode
10.31
Storey
1%
Art Wilson
 
 
 
 
 
 
 
 
A.5: Fee and Patented Properties Controlled by Northern Comstock LLC2 through
Sutro Lease
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
001-044-06
Rng E Lot 8
Sutro
Fee
0.1
Storey
5%
Sutro
001-056-02
Rng E Lot 1-14
Sutro
Fee
0.3
Storey
5%
Sutro
001-071-01
Rng A S Pt Lot 143
Sutro
Fee
2.3
Storey
5%
Sutro
001-113-02
Rng H Lot 5-6
Sutro
Fee
0.2
Storey
5%
Sutro
001-113-04
Block 250 Lot 7
Sutro
Fee
0.3
Storey
5%
Sutro
002-011-09
Rng O-1 Pt Lot 40
Sutro
Fee
1.5
Storey
5%
Sutro
002-021-01
Rng O-1 Pt Lot 43
Sutro
Fee
2.5
Storey
5%
Sutro
002-022-01
Rng O-1 Lot 42
Sutro
Fee
1.0
Storey
5%
Sutro
002-031-27
Rng O-1 Pt Lot 34
Sutro
Fee
1.1
Storey
5%
Sutro
002-041-17
Rng O-1 Lot 8E,Pt 27
Sutro
Fee
0.4
Storey
5%
Sutro
002-041-18
Rng O-1 Lot 25-26,Pt 27
Sutro
Fee
0.5
Storey
5%
Sutro
002-041-20
Rng O-1 Pt Lot 8
Sutro
Fee
0.2
Storey
5%
Sutro



21

--------------------------------------------------------------------------------





002-052-24
Rng P-2 Pt Lot 1
Sutro
Fee
1.5
Storey
5%
Sutro
002-052-25
Rng P-2 Lot 11-12
Sutro
Fee
0.1
Storey
5%
Sutro
002-061-01
Rng O-1 Lot 10-11
Sutro
Fee
0.4
Storey
5%
Sutro
002-061-05
Rng O-1 Lot 21
Sutro
Fee
0.1
Storey
5%
Sutro
002-061-11
Rng O-1 Lot 12
Sutro
Fee
0.2
Storey
5%
Sutro
002-061-12
Rng O-1 Lot 13-14
Sutro
Fee
0.2
Storey
5%
Sutro
002-062-02
Rng C-4 Lot 3-4
Sutro
Fee
0.3
Storey
5%
Sutro
002-062-03
Rng B-1 Lot 1-7
Sutro
Fee
0.3
Storey
5%
Sutro
002-062-06
Rng B-1 Lot 12, Pt 13
Sutro
Fee
0.1
Storey
5%
Sutro
002-062-15
Rng C-5 Lot 36-37
Sutro
Fee
0.1
Storey
5%
Sutro
002-062-21
Rng C-5 Lot 1-2,34-35
Sutro
Fee
0.3
Storey
5%
Sutro
002-062-22
Rng C-5 Lot 33
Sutro
Fee
0.1
Storey
5%
Sutro
002-062-40
Rng C-4 Lot 12,19
Sutro
Fee
0.1
Storey
5%
Sutro
002-062-42
Rng A-1 Lot 1-5,7-8,15-16
Sutro
Fee
0.5
Storey
5%
Sutro
002-062-44
Rng B-2 Lot 6-9
Sutro
Fee
0.1
Storey
5%
Sutro
002-062-59
Rng C-5 Pt Lot 14,15
Sutro
Fee
0.2
Storey
5%
Sutro
002-063-10
Rng D-2 Pt Lot 15
Sutro
Fee
0.1
Storey
5%
Sutro
002-063-13
Rng D-1 Lot 28
Sutro
Fee
0.1
Storey
5%
Sutro
002-063-16
Rng D-1 Lot 11,23-27
Sutro
Fee
0.4
Storey
5%
Sutro
002-063-17
Rng D-1 Lot 15,19-22,29
Sutro
Fee
0.3
Storey
5%
Sutro
002-063-18
Rng D-1 Lot 14
Sutro
Fee
0.0
Storey
5%
Sutro
002-063-19
Rng D-1 Lot 16-18
Sutro
Fee
0.2
Storey
5%
Sutro
002-063-21
Rng D-1 Lot 1-2
Sutro
Fee
0.6
Storey
5%
Sutro
002-071-01
Rng A-1 Lot 33-35
Sutro
Fee
1.3
Storey
5%
Sutro
002-071-05
Rng A-1 Lot 37,37.5
Sutro
Fee
0.7
Storey
5%
Sutro
002-071-06
Rng B-2 Lot 36,36.5
Sutro
Fee
1.0
Storey
5%
Sutro
002-071-22
Rng A-1 Lot 35.5,36
Sutro
Fee
0.4
Storey
5%
Sutro
002-071-36
Rng B-2 Lot 27-29,37; C-5 Lot 25-27
Sutro
Fee
1.8
Storey
5%
Sutro
002-071-38
Rng B-2 Lot 38
Sutro
Fee
0.4
Storey
5%
Sutro
002-071-39
Rng B-2 Lot 39
Sutro
Fee
0.4
Storey
5%
Sutro
002-075-01
Rng E-3 Lot 10-14
Sutro
Fee
0.5
Storey
5%
Sutro
002-082-01
Rng D-7 Lot 1,2,19
Sutro
Fee
0.1
Storey
5%
Sutro
002-082-06
Rng D-7 Lot 14
Sutro
Fee
0.1
Storey
5%
Sutro
002-082-07
Rng D-7 Lot 15-16
Sutro
Fee
0.1
Storey
5%
Sutro
002-082-08
Rng D-7 Lot 17-18
Sutro
Fee
0.2
Storey
5%
Sutro
002-083-03
Rng E-4 Lot 19-21
Sutro
Fee
0.4
Storey
5%
Sutro
002-083-04
Rng E-4 Lot 23-28
Sutro
Fee
0.8
Storey
5%
Sutro
002-083-05
Rng E-4 Lot 29-30,35
Sutro
Fee
0.8
Storey
5%
Sutro
002-083-08
Rng E-4 Lot 9-18,22,31-34,36-37
Sutro
Fee
2.4
Storey
5%
Sutro
002-121-02
Rng C-6 Lot 24
Sutro
Fee
0.4
Storey
5%
Sutro
002-121-02
Rng C-6 Lot 23
Sutro
Fee
0.2
Storey
5%
Sutro
002-141-05
K-E Lot 1
Sutro
Fee
1.1
Storey
5%
Sutro
002-141-08
K-E Lot 5
Sutro
Fee
1.0
Storey
5%
Sutro
002-141-09
K-E Lot 4
Sutro
Fee
1.1
Storey
5%
Sutro
002-141-10
K-E Lot 3
Sutro
Fee
1.1
Storey
5%
Sutro
002-141-11
Rng C-6 Pt Lot 26
Sutro
Fee
11.5
Storey
5%
Sutro
002-141-11
Rng C-6 Lot 28
Sutro
Fee
1.5
Storey
5%
Sutro
002-141-11
Rng C-6 Lot 29
Sutro
Fee
5.8
Storey
5%
Sutro
002-181-06
Rng F-1 Lot 40
Sutro
Fee
1.4
Storey
5%
Sutro
002-181-08
Rng F-1 Lot 18-20
Sutro
Fee
0.2
Storey
5%
Sutro
002-181-10
Rng F-1 Lot 11
Sutro
Fee
0.8
Storey
5%
Sutro
002-191-01
Rng H-1 Lot 1-41
Sutro
Fee
10.2
Storey
5%
Sutro
002-201-04
Rng G-1 Lot 34-35
Sutro
Fee
1.0
Storey
5%
Sutro



22

--------------------------------------------------------------------------------





002-201-05
Rng G-1 Lot 37-38
Sutro
Fee
0.3
Storey
5%
Sutro
002-201-08
Rng G-1 Lot 46
Sutro
Fee
0.1
Storey
5%
Sutro
002-201-14
Rng G-1 Pt Lot 6
Sutro
Fee
0.0
Storey
5%
Sutro
002-201-15
Rng G-1 Lot 48
Sutro
Fee
0.0
Storey
5%
Sutro
002-201-16
Rng G-1 Lot 1-2
Sutro
Fee
0.4
Storey
5%
Sutro
002-201-20
Rng G-1 Lot 9
Sutro
Fee
0.0
Storey
5%
Sutro
002-201-22
Rng G-1 Lot 15
Sutro
Fee
0.0
Storey
5%
Sutro
002-201-26
Rng G-1 Lot 26-29,42-43
Sutro
Fee
0.7
Storey
5%
Sutro
002-201-30
Rng G-1 Lot 30-31
Sutro
Fee
0.2
Storey
5%
Sutro
002-201-31
Rng G-1 Lot 14
Sutro
Fee
0.1
Storey
5%
Sutro
002-201-32
Rng G-1 Lot 16-21,25,40-41,44
Sutro
Fee
1.5
Storey
5%
Sutro
002-202-01
Rng E-2,E-3 Lot 1-11,16
Sutro
Fee
1.3
Storey
5%
Sutro
002-202-05
Rng E-2 Lot 1,2,4
Sutro
Fee
0.5
Storey
5%
Sutro
002-211-02
Rng I-1 Lot 5-12
Sutro
Fee
1.0
Storey
5%
Sutro
002-211-03
Rng I-1 Lot 13-14
Sutro
Fee
0.1
Storey
5%
Sutro
002-211-04
Rng I-1 Lot 15-25
Sutro
Fee
1.1
Storey
5%
Sutro
002-211-05
Rng I-1 Lot 25
Sutro
Fee
0.1
Storey
5%
Sutro
002-211-06
Rng I-1 Lot 3-4
Sutro
Fee
2.3
Storey
5%
Sutro
002-211-07
Rng I-1 Lot 13-14
Sutro
Fee
0.1
Storey
5%
Sutro
002-221-02
Rng I-1 1/2 Lot 30
Sutro
Fee
8.3
Storey
5%
Sutro
002-231-01
N Ptn Block L-1
Sutro
Fee
10.4
Storey
5%
Sutro
002-241-01
Rng I-1 Lot 40-41
Sutro
Fee
2.2
Storey
5%
Sutro
002-242-01
Rng J-2 Lot 17-19
Sutro
Fee
0.6
Storey
5%
Sutro
002-243-01
Rng J-1 Lot 20
Sutro
Fee
3.0
Storey
5%
Sutro
002-252-01
Rng D-8 Lot 38
Sutro
Fee
1.1
Storey
5%
Sutro
002-254-01
Rng J-1 Lot 21
Sutro
Fee
0.8
Storey
5%
Sutro
800-000-66
Gould & Curry (above 1000')
Sutro
Patent
25.3
Storey
5%
Sutro
800-000-63
Julia
Sutro
Patent
9.2
Storey
5%
Sutro
800-000-64
La Cata
Sutro
Patent
13.8
Storey
5%
Sutro
800-000-65
Sara Ann
Sutro
Patent
13.8
Storey
5%
Sutro
800-001-40
Lady Washington
Sutro
Patent
5.7
Storey
5%
Sutro
800-001-41
Joesph Trench
Sutro
Patent
0.7
Storey
5%
Sutro
800-001-42
Burke & Hamilton
Sutro
Patent
1.3
Storey
5%
Sutro
800-001-43
Challenge
Sutro
Patent
1.5
Storey
5%
Sutro
800-001-44
Empire North
Sutro
Patent
1.8
Storey
5%
Sutro
800-001-45
Bacon (MS 58)
Sutro
Patent
1.5
Storey
5%
Sutro
800-001-46
Confidence
Sutro
Patent
4.0
Storey
5%
Sutro
800-001-47
Alpha
Sutro
Patent
8.6
Storey
5%
Sutro
800-001-48
Wm Sharon
Sutro
Patent
0.9
Storey
5%
Sutro
800-001-50
Kentuck MG.
Sutro
Patent
2.7
Storey
5%
Sutro
800-001-52
Ward
Sutro
Patent
7.1
Storey
5%
Sutro
800-001-53
Grosh
Sutro
Patent
15.5
Storey
5%
Sutro
800-001-54
Empire South
Sutro
Patent
0.7
Storey
5%
Sutro
800-001-55
Bacon (MS 59)
Sutro
Patent
0.6
Storey
5%
Sutro
800-001-56
Grosh
Sutro
Patent
5.3
Storey
5%
Sutro
800-001-57
Grosh
Sutro
Patent
7.4
Storey
5%
Sutro
800-001-58
Yellow Jacket
Sutro
Patent
6.0
Storey
5%
Sutro
800-001-59
Imperial
Sutro
Patent
2.6
Storey
5%
Sutro
800-001-60
Crown Point
Sutro
Patent
3.3
Storey
5%
Sutro
800-001-61
Kentuck
Sutro
Patent
0.9
Storey
5%
Sutro
800-001-62
Alta (Woodville)
Sutro
Patent
23.7
Storey
5%
Sutro
800-001-63
Exchequer
Sutro
Patent
10.0
Storey
5%
Sutro
800-001-64
Bullion (Comstock Lode)
Sutro
Patent
27.3
Storey
5%
Sutro



23

--------------------------------------------------------------------------------





800-001-65
Capital
Sutro
Patent
9.2
Storey
5%
Sutro
 
 
 
 
 
 
 
 
A.6: Fee and Patented Properties Controlled by Northern Comstock LLC through
Virginia City Ventures Lease
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
800-000-60
Hale & Norcross
VCV
Patent
10.1
Storey
5%
VCV
800-002-69
Chollar Potosi (above 1000')
VCV
Patent
35.2
Storey
5%
VCV
800-000-61
Savage (above 1000')
VCV
Patent
19.4
Storey
5%
VCV





24

--------------------------------------------------------------------------------





apurchaseagr_image1a01.jpg [apurchaseagr_image1a01.jpg]
Figure A1 "Lucerne Properties"






25

--------------------------------------------------------------------------------





apurchaseagr_image2a01.jpg [apurchaseagr_image2a01.jpg]
Figure A2 "Northern Comstock LLC"




26

--------------------------------------------------------------------------------






Exhibit B – “NSR Royalty Agreement”
(Membership Interest Purchase Agreement)


Assessor’s Parcel Number N/S – not a deed.
Recorded at the request of
and when recorded return to:
Comstock Mining Inc.
1200 American Flat Road
P.O. Box 1118
Virginia City, NV 89440
The undersigned affirm that this document does not contain the personal
information of any person.
NET SMELTER RETURNS ROYALTY AGREEMENT
This Net Smelter Returns Royalty Agreement (this “Agreement”), dated [_____],
2019 (“Effective Date”), is between Comstock Mining LLC, a Nevada limited
liability company (the "Company") and Comstock Mining Inc., a Nevada corporation
(“Comstock”). The Company and Comstock may be referred to herein individually as
a “Party” or collectively as the “Parties.”
RECITALS
A. The Company and Comstock have entered into that certain Membership Interest
Purchase Agreement dated [____], 2019 (the “Purchase Agreement”), pursuant to
which Comstock agreed to sell one-hundred percent (100%) interest in the Company
to Tonogold Resources Inc. in exchange for certain consideration, including the
Company's agreement to grant to Comstock a production royalty equal to 1.5% of
the Net Smelter Returns (the “NSR Royalty”) from the sale of silver gold, and
any other valuable mineral or product extracted from the Lucerne Properties (as
defined in the Purchase Agreement) or derived therefrom, and from any properties
acquired by the Buyer or the Company in the future in a certain surrounding area
of Storey County (the “Expanded Royalty Area”). See Figure B1 for a depiction of
these properties.
B. The Company and Comstock desire to enter into this Agreement to define and
establish the terms and conditions governing the production royalty. Unless
otherwise indicated, capitalized terms used herein shall have the meanings
ascribed to such terms in Schedule B1 (Definitions) of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE I
ROYALTY TERM; CALCULATION; AND PAYMENT
1.1 Grant of Royalty. On the terms and subject to the conditions of this
Agreement, the Company hereby grants, bargains, sells, transfers, conveys, and
agrees to pay to Comstock the NSR Royalty. This royalty is in addition to, and
separate from any prior, underlying royalty interests which may be associated
with any of the properties.
1.2 Term. The NSR Royalty shall be paid with respect to silver, gold and any
other valuable mineral or product extracted from the Lucerne Properties or
derived therefrom, in perpetuity from the Effective Date forward.


27

--------------------------------------------------------------------------------





1.3 Calculation and Payment of NSR Royalty. The Company will calculate the NSR
Royalty payment due, if any, during each calendar quarter by multiplying 1.5% by
the Net Smelter Returns for that calendar quarter. Upon determination by the
Company that an NSR payment is due and owing to Comstock in a calendar quarter,
the Company shall deliver to Comstock a payment by wire transfer in immediately
available funds, within thirty (30) days after the end of the calendar quarter
in which such payment is due, together with a copy of the Company accounting,
sales data and the refinery and smelter settlement statements related to such
payment. Comstock agrees to provide wiring instructions to the Company for such
payments. The Company shall be entitled to rely on Comstock’s wiring
instructions until such time as Comstock notifies the Company in writing of
different wiring instructions. The Company will not be deemed to be in default
under this Agreement and the time for making such payment shall be extended, if,
at the time such payment is otherwise due, wire transfer facilities are not
available for any reason, so long as the Company makes payment as soon as
practicable after wire transfer facilities become available.
Amounts not timely paid shall draw interest at the rate of eighteen percent
(18%) per annum on the unpaid royalty balance from the due date. After sixty
(60) days, Comstock may file a lien on the Lucerne Properties in the amount of
the unpaid royalty.
If it is subsequently determined that an overpayment or underpayment was made,
neither the Company nor Comstock will be required to make an additional payment
or a refund, as applicable, but the overpayment or underpayment shall be
corrected in the next calendar quarter following determination that an
adjustment is required.
1.4 Taxes. Comstock shall be responsible for its share of the Nevada net
proceeds of minerals taxes and similar taxes enacted in the future based on the
royalty. Comstock shall not be responsible for property taxes or similar taxes
assessed against the Lucerne Properties.


ARTICLE II
INFORMATION; AUDITS; DISPUTES
2.1 Information. The Company shall keep accurate records of tonnage, volume of
Products, analyses of Products, weight, moisture, assays of payable metal
content, and any other information or data relevant to the calculation of Net
Smelter Returns (including, but not limited to, settlement sheets, receipts,
invoices or other information provided by purchasers of Products from the
Company).
2.2 Audits. Comstock has the right to audit the records related to the
calculation of the NSR Royalty. The audit may only be performed once during any
calendar year for the immediately preceding calendar year, by Comstock’s subject
matter experts and a licensed certified public accounting firm selected by
mutual consent of the Parties and performed according to standards of the
American Institute of Certified Public Accountants. Any audit under this Section
may be conducted only after providing the Company ten (10) days’ advance written
notice that Comstock intends to conduct an audit and shall be completed within
ninety days (90) days after the end of the calendar year for which the audit is
being conducted.
Each audit shall be conducted during the Company's regular business hours and in
a manner that does not materially interfere with the Company's operations.
Comstock shall pay all costs of any such audit, unless an audit reveals an
underpayment of a royalty payment in an amount that is ten percent (10%) or more
than the amount that Comstock was actually paid. In that case, the Company shall
pay all costs of the audit. Any Company NSR Royalty calculation which Comstock
does not audit within two (2) years of the applicable calendar quarter in
accordance with this Section will be deemed final and will not thereafter be
subject to audit or challenge.
2.3 Disputes. Any controversy or claim, whether based on contract, tort, statute
or other legal or equitable theory (including, but not limited to, any claim of
fraud, misrepresentation or fraudulent inducement or any question of validity or
effect of this Agreement, including this clause) arising out of or related to
this Agreement (including amendments or extensions), or the breach or
termination of this Agreement shall be settled by arbitration in accordance with
the then current Rules of the American Arbitration Association (“AAA”) for
Commercial Arbitration. The arbitration shall be held in Reno, Nevada and there
shall be a single arbitrator. The arbitrator shall be chosen subject to the
rules and procedures as provided by the AAA and shall have a minimum of ten (10)
years’


28

--------------------------------------------------------------------------------





experience in mining matters generally and in the subject matter of the dispute
specifically. No person having a prior or existing attorney-client, business or
family relationship with either of the Parties or their principal
representatives or a financial interest in the dispute shall be qualified to act
as arbitrator in accordance with this Agreement absent the express prior written
consent of the Parties to this Agreement. The arbitrator shall determine the
claims of the Parties and render a final award in accordance with the
substantive law of the State of Nevada, excluding Nevada law regarding conflicts
of laws. The arbitrator shall state the reasons for the award in writing. Except
as required by applicable laws and regulations and the rules of any exchange on
which the shares of the capital stock of the Company, Comstock and their
affiliates are listed for trading (and then only after prior notice to the other
Party), a Party shall not disclose the facts of the underlying dispute or the
contents or results of the arbitration without the prior consent of the Parties.
A judgment on the award may be entered by a court having jurisdiction in Nevada.
 
ARTICLE III
TRANSFER OF INTEREST
3.1 Transfer of Interest. Subject to restrictions set forth in the Transaction
Documents (as defined in the Purchase Agreement), the Company may Transfer all
or any portion of its interest in this Agreement or in the Lucerne Properties
(whether by asset sale, equity sale, merger, amalgamation, operation of law or
otherwise); provided, however, that the Company shall assure that any instrument
of Transfer shall provide for the transferee’s express agreement to assume,
perform and be bound by the Company's obligations under this Agreement. If the
Company Transfers the whole of or an undivided interest in this Agreement, each
transferee of an undivided interest shall separately pay to Comstock the NSR
Royalty and perform the obligations under this Agreement accruing with respect
to such transferee’s interest in and to the Lucerne Properties. If the Company
Transfers the whole of or an undivided interest in this Agreement, liability for
any default under or breach of any obligation under this Agreement shall rest
exclusively upon the transferee of such interest in this Agreement which commits
the default or breach; provided, however, that no Transfer shall relieve the
Company, or its successors and assigns, of any liability or obligation under
this Agreement with respect to the interest subject to such Transfer which
accrues or arises before the effective date of the Transfer. If the Company
Transfers ownership of a segregated portion of the Lucerne Properties, any
default or breach by the transferee of such segregated portion of the Lucerne
Properties shall not affect the rights of the Company in the segregated portion
of the Lucerne Properties retained by it or the rights of the holders or owners
of any other segregated portion of the Lucerne Properties.
ARTICLE IV
GENERAL
4.1 Right to Inspect. Once during each calendar year, Comstock or its authorized
representative may, upon providing ten (10) days’ advance written notice to the
Company and subject to the confidentiality obligations described in this
Agreement, inspect the Company's records and data pertaining to the production
and sale of gold and silver from the Lucerne Properties and the computation of
the NSR Royalty for the calendar year in which the inspection is completed. Any
such inspection shall be at Comstock’s own cost and risk and shall be conducted
in a manner that will not materially interfere with the Company's operations.
Comstock shall indemnify and hold harmless the Company and its Affiliates
(including without limitation direct and indirect parent companies), and its or
their respective directors, officers, shareholders, employees, agents, and
attorneys, from and against any losses and liabilities which may be imposed
upon, asserted against, or incurred by, any of them by reason of injury to
Comstock or its authorized representatives resulting from the exercise of the
rights given herein.
4.2 No Development Covenant. The Company has no obligation to mine, to continue
mining, or to mine any particular quantities of ores from the Lucerne Properties
or to recover gold, silver, or other minerals therefrom. The Company's only
obligation is to pay the NSR Royalty to Comstock on any Product that is produced
and sold from the Lucerne Properties subject to the terms and conditions in this
Agreement. Comstock’s interest in the Lucerne Properties shall be solely that of
a non-participating royalty holder and it shall have no rights to participate or
influence management or decision-making regarding operations on the Lucerne
Properties. Comstock expressly disclaims any implied covenants of diligence with
respect to operations on the Lucerne Properties, including without limitation
all exploration, development, mining, and processing operations.


29

--------------------------------------------------------------------------------





4.3 Notices. All notices shall be in writing to the applicable address set forth
below and shall be given by personal delivery or recognized international
overnight courier. All notices shall be effective and shall be deemed delivered
on the date of delivery if delivered before 5:00 p.m. local destination time on
a business day, otherwise on the next business day after delivery. Each party
will send a copy of their notice by email, as a courtesy, but the notice will
not be valid until delivered in writing. Any notice delivered by email shall
only be deemed to be official notice hereunder if the Party receiving such email
confirms receipt in writing.
 
 
 
 
To the Company:
 
Tonogold Resources, Inc.,
5666 La Jolla Boulevard, #315, La Jolla, CA 92037
Email: mjashley3@gmail.com
 
 
To Comstock:
 
Comstock Mining Inc.
1200 American Flat Road, PO Box 1118, Virginia City, NV 89440
Email: DeGasperis@comstockmining.com
 
 

Each Party may change its address from time to time by notice given in the
manner described above.
4.4 Confidentiality. Comstock agrees to keep confidential all information
provided to it by the Company under this Agreement and not to disclose any such
information to any third party without the prior written consent of the Company.
This provision will not apply to information which otherwise comes into the
public domain other than through the breach by Comstock of its obligations under
this provision. Confidential information received by Comstock from the Company
may be disclosed (a) to an affiliate, employee, officer, agent or consultant of
Comstock (b) to a potential buyer of Comstock’s entire interest in the NSR
Royalty (but only after obligating the third party to whom disclosure is being
made to a written confidentiality agreement that binds such third party at least
to the same extent Comstock is obligated under this Agreement, and providing a
copy of the same to the Company), and (c) if and to the extent required in the
ordinary course of events under any applicable law, regulation, court order,
rule of any stock exchange or other legal requirement.
A Party shall not disclose pursuant to this Agreement any geological,
engineering, or other data to any third party without disclosing the existence
and nature of any disclaimers which accompany such data and the requirements of
applicable law or regulation or rules of the applicable stock exchange for
public reporting.
Nothing in this Agreement shall prevent the disclosure of confidential
information delivered pursuant to this Agreement to the Parties’ directors,
officers, lawyers, litigation consultants, litigation experts, accountants,
auditors, lenders, insurers/reinsurers, regulators, or securities exchanges on
which the securities of such Party or an Affiliate are listed or quoted,
provided that the disclosure of the information is reasonably necessary to
effectuate the terms of this Agreement, or is required for tax, financial
reporting, stock exchange, or governmental compliance purposes.
The Parties shall consult with each other before issuing, and give each other a
reasonable opportunity to review and comment upon, any press release or other
public statements with respect to this Agreement and shall not issue any such
press release or make any such public statements prior to such consultation and
review, except as may be required by applicable law or the rules of any
securities exchange, or as is impractical in the circumstances. Notwithstanding
the foregoing the parties may make public statements in response to questions
from the press, analysts, investors or those attending industry conferences so
long as such statements are substantially consistent with the press releases,
public disclosures or public statements previously issued or made by the
Parties, as applicable; provided that such previously issued press releases,
public disclosures or public statements were made after the date hereof and, in
accordance with this Agreement.
4.5 Mining Practices. The Company shall work the Property in a miner-like
fashion including, but not limited to Sections 4.6, 4.7, 4.8, and 4.9 below, in
regards to ore, concentrates, minerals, and other material that may be economic
in the future.


30

--------------------------------------------------------------------------------





4.6 Reports. The Company shall deliver to Comstock, on or before the sixtieth
(60th) day after the end of each calendar year, a summary report of all
exploration or development work conducted by the Company on the property for the
previous year. Notwithstanding the foregoing, the Company shall not be required
in its reports to disclose proprietary information or information concerning, or
which might tend to reveal, processes, techniques or equipment which the Company
is under a contractual obligation not to reveal.
4.7 Measurement Analysis. The Company shall measure ore, concentrates, minerals,
and other material, grade, take and analyze samples in accordance with industry
practice, and shall keep accurate records thereof as a basis for computing the
NSR Royalty. These records shall be available for inspection and copying by
Comstock at all reasonable times subject to the provisions of this Agreement
regarding accounts, records and payments.
4.8 Commingling. The Company will have the right to commingle ore, concentrates,
minerals, and other material mined and removed from the properties from which
Products are to be produced, with ore, concentrates, minerals, and other
material mined and removed from other lands and properties; however, the Company
shall calculate from representative samples the metal content, the average grade
of the metal content, the moisture content thereof, and other measures as are
appropriate, and shall weigh (or calculate weight by volume) the material before
commingling, in each case using any procedures accepted in the mining and
metallurgical industry which it believes suitable for the type of mining and
processing activity being conducted. In addition, comparable procedures may be
used by the Company to apportion among the commingled materials all penalty and
other charges and deductions, if any, imposed by the smelter, refiner, or
purchaser of such material. The Company shall use the same procedures for each
separate ore or other source before commingling. The Company shall retain such
representative ore samples and the written records of assays, moisture content,
weights (or volumes as the case may be) and the content and nature of penalty
substances and any other measures made for not less than twelve (12) months
after payment of the NSR Royalty with respect to such commingled ores from the
Lucerne Properties. The Company shall deliver to Comstock a copy of the
Company's commingling plan not less than thirty (30) days before the Company
commences commingling of minerals mined from lands and properties which are not
burdened by or subject to the NSR Royalty.
4.9 Stockpiling. To the extent permitted by applicable federal, state and local
laws, regulations and ordinances, the Company shall have the right to stockpile
on the property or on other lands ore, concentrates, minerals, and other
material mined or produced from the property at such place or places as the
Company may elect, without the obligation to remove them from where stockpiled
or to return them to the property. The stockpiling of ore, concentrates,
minerals, and other material from the property on other lands shall not be
deemed a removal or shipment thereof requiring payment in respect of Comstock's
interest. The Company shall have the right to stockpile on the property without
obligation to remove the same at any time, any ore, concentrates, minerals, and
other material mined or produced by the Company from other lands. Comstock
agrees to recognize the rights and interests of others in such ore,
concentrates, minerals, and other material stockpiled on the Property, and to
permit their removal by the Company or the owner of such ore, concentrates,
minerals, and other material.
The Company will maintain adequate records of the source, tonnage and grades of
all stockpiles in order to properly account for royalties due to Comstock when
valuable minerals are eventually produced from the stockpiled materials.
4.10 Real Property Interest; Recordation of Interest. The Company acknowledges
and agrees that the NSR Royalty is a property right and creates an interest in
the Lucerne Properties that runs with the land and such interest shall be
applicable to the Company and its successors and assigns of and to the Lucerne
Properties. If any of the unpatented mining claims subject to this Agreement are
converted to leases, licenses or other forms of tenure as a result of the
amendment or repeal of the Mining Law of 1872, as amended, or for any other
reason, all such amended and relocated unpatented mining claims or other tenures
shall be subject to the terms of this Agreement. In such an event, the Company
and Comstock shall execute and record an amendment of this Agreement to evidence
the inclusion of such unpatented mining claims and tenures in this Agreement.
The Parties shall record a copy of this Agreement in the Official Records of
Storey County, Nevada. Each of the Parties consents to such recording.


31

--------------------------------------------------------------------------------





4.11 Maintenance of Lucerne Properties. Subject to the absolute right retained
by the Company to amend, restake, or relocate all or any portion of the mining
claims encompassed by the Lucerne Properties, the Company shall maintain the
claims by timely performing all assessment work or paying claim maintenance fees
as required by federal law and timely paying all assessments and taxes imposed
on any and all of the property interests subject to this Agreement and shall
assure that title to such interests is not diminished or lost as a result of the
Company’s failure to perform the foregoing obligations. Comstock acknowledges
that the Company shall have the right to drop or not renew any of the unpatented
mining claims with the express written consent of Comstock, but in the event
that the Company or its related entities restakes the claims or stakes
additional claims covering any portion of the dropped claims during the term of
this agreement, the Company’s obligations under this agreement will apply to the
additional claims.
4.12 Right of First Offer to Purchase Products. From time to time, Comstock may
desire to purchase the Products from the Company.  In such a case, Comstock will
send ninety (90) days advanced notice to the Company indicating the quantity of
Products that it desires to purchase at current spot prices.  Within, five (5)
business days, the Company shall acknowledge the request, and shall notify their
third party refiner that refined metal from each production lot should be placed
in a separate account for Comstock, as it is refined, until the total amount of
Comstock’s request is met.  The Company shall provide Comstock with an
accounting of each lot of refined metal added to the account, and Comstock will
pay the Company for each lot at prices and terms no less favorable than those
which would be available from unrelated persons in arms-length transactions.
4.13 Right of First Offer to Purchase NSR Royalty. In the event that Comstock
shall desire to sell its rights and interests in the NSR Royalty, Comstock will
send at least thirty (30) days’ advanced written notice to the Company
indicating its desire to sell the NSR Royalty. Within, forty eight (48) hours,
the Company shall acknowledge the proposed sale, and the Company shall have five
(5) business days from the date of Comstock’s notice to purchase the NSR Royalty
at the same price and terms as those proposed to be paid by the third party.


ARTICLE V
MISCELLANEOUS
5.1 Amendment and Waiver. This Agreement may only be amended by an instrument in
writing signed by the Parties. Except for waivers specifically provided for in
this Agreement, rights under this Agreement may not be waived except by an
instrument in writing signed by the Party to be charged with the waiver. The
failure of a Party to insist on the strict performance of any provision of this
Agreement or to exercise any right, power or remedy upon a breach of this
Agreement will not constitute a waiver of any provision of this Agreement or
limit the Party’s rights thereafter to enforce any provision or exercise any
right.
5.2 Severability. If at any time any covenant or provision contained in this
Agreement is deemed to be invalid or unenforceable, such covenant or provision
shall be considered divisible and shall be deemed immediately amended and
reformed to include only such portion of such covenant or provision that is
valid and enforceable. Such covenant or provision, as so amended and reformed,
shall be valid and binding as though the invalid or unenforceable portion had
not been included in this Agreement. To the extent the NSR Royalty applies to
any amendments or relocations of the unpatented mining claims subject to the NSR
Royalty or to any rights or interests (including mineral rights) acquired in the
federal public lands within the boundaries of the Lucerne Properties in
accordance with the Mining Law of 1872, as from time-to-time amended, repealed,
replaced or superseded, or any other federal law or regulation, including the
conversion of any present interest in the unpatented mining claims comprising
the Lucerne Properties to a lease, license, permit or other form of tenure (each
an “Acquired Interest”), Comstock’s NSR Royalty rights in such Acquired Interest
shall vest on the date of acquisition by the Company, and the Company's
successors in interest, as applicable, subject to the terms of this Agreement
and the terms of the Purchase Agreement. It is the express intention of the
Parties that the NSR Royalty in respect of any Acquired Interest shall vest in
Comstock, and Comstock’s successors and assigns, as applicable, within a period
of time that complies with the Rule Against Perpetuities (Uniform Act), NRS
111.103 et seq., as it may be amended from time-to-time. The Parties irrevocably
release and waive the applicability of the Rule Against Perpetuities to the NSR
Royalty and the Acquired Interest. The Company agrees and covenants, for itself
and its successors and assigns, that it will not commence any action or
arbitration proceeding to declare the NSR Royalty ineffective, invalid or void


32

--------------------------------------------------------------------------------





based on the Rule Against Perpetuities, and that it will not in any action or
arbitration proceeding commenced by Comstock, or its successors and assigns, as
applicable, assert as an affirmative defense against any claim for relief for
enforcement of this Agreement or the Purchase Agreement that this Agreement or
the Purchase Agreement is ineffective, invalid or void based on the Rule Against
Perpetuities.
5.3 No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns, except as otherwise expressly stated herein. Except to
the extent specifically provided in this Agreement, it is for the sole benefit
of the Parties and no other Person (including any creditor of the Parties) is
intended to be a beneficiary of this Agreement or shall have any rights under
this Agreement.
 
5.4. Entire Agreement. This Agreement, the Purchase Agreement and the other
Transaction Documents and the documents referred to in the foregoing documents
constitute the entire agreement between the Parties and supersede any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
5.5 Headings. The subject headings of the Articles, Sections, and Subsections of
this Agreement and the Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of their provisions.
5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
choice or conflicts of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.
5.7 Rules of Construction. Each Party acknowledges that it has been represented
by counsel during the negotiation, preparation, and execution of this Agreement.
Each such Party therefore waives the application of any law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the drafter of the agreement or document.
5.8 Attorneys’ Fees. Except as otherwise specified herein, in the event of a
dispute under this Agreement, the prevailing Party shall be entitled to payment
of its reasonable attorneys’ fees and costs in arbitrating or litigating the
dispute.
5.9 Currency. Unless specified otherwise, all statements of or references to
dollar amounts in this Agreement are to lawful money of the United States.
5.10 No Joint Venture, Mining Partnership, Commercial Partnership. This
Agreement shall not be construed to create, expressly or by implication, a joint
venture, mining partnership, commercial partnership, or other partnership
relationship between or among the Parties.
5.11 Further Assurances. Each Party shall execute all such further instruments
and documents and do all such further actions as may be necessary to effectuate
the transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further document or action, unless
expressly indicated otherwise. If conditions change by reason of acquisition,
conveyances, assignments, or other matters relating to the title to, or
description of, the estates comprising the Lucerne Properties, Comstock and the
Company shall execute amendments of and to this Agreement and execute such
corrective or additional documents as may be necessary to (i) reflect such
changed conditions and/or (ii) clear or cure title. If pursuant to any amendment
or supersession of the Mining Law of 1872, as amended, the Company is granted
the right to convert its interest in the unpatented mining claims subject to
this Agreement to a lease, license or permit, or other right or interest, all
such converted interests or rights shall be deemed to be part of the unpatented
mining claims subject to this Agreement. Upon the grant or issuance of such
converted interests or rights, the Parties shall execute and deliver an addendum
to this Agreement, in recordable form, by which such converted interests or
rights are made subject to this Agreement.
 
5.12 Parties in Interest. This Agreement shall inure to the benefit of the
permitted successors and permitted assigns of the Parties, and shall be binding
upon the successors and assigns of the Parties (whether or not permitted).


33

--------------------------------------------------------------------------------





5.13 Counterparts. This Agreement may be executed in multiple counterparts, and
all such counterparts taken together shall constitute the same document.


Schedule B1
DEFINITIONS
“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by, or is under common Control with, a Party.
“Company's Purchase Offer Acceptance" shall mean written notice either agreeing
to purchase the Product on the terms and conditions contained in Company's
Purchase Offer Notice.
"Company's Purchase Offer Notice" shall mean writing setting forth a proposed
purchase price, due diligence period and closing date pursuant to which Comstock
proposes to sell the Product to the Company or Company's Affiliate.
“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through
(a) the legal or beneficial ownership of voting securities or membership
interests; (b) the right to appoint managers, directors or corporate management;
(c) contract; (d) operating agreement; (e) voting trust; or otherwise; and, when
used with respect to an individual, means the actual or legal ability to control
the actions of another, through family relationship, agency, contract, or
otherwise; and “Control” used as a noun means an interest which gives the holder
the ability to exercise any of the foregoing powers.
“Encumbrance” means any mortgage, deed of trust, security interest, pledge,
lien, right of first refusal, right of first offer, other preferential right,
profits interest, net profits interest, royalty interest, overriding royalty
interest, conditional sale or title retention agreement, or other burdens of any
nature affecting an interest in real or personal property.
“Net Smelter Returns” of "NSR" means all Revenues from the sale of Products
produced from the Lucerne Properties, less shipping and Refining Costs
pertaining to such Revenues for the applicable calendar quarter. The calculation
of Net Smelter Returns shall be made in accordance with accounting principles
and practices consistently applied in the mining industry in Nevada.
“NSR Royalty” means the amounts payable to Comstock by Company under section
1.3, which shall equal 1.5% multiplied by the Net Smelter Returns received or
deemed to have been received in the calendar quarter.
“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or other entity.
“Products” means (a) all materials mined or removed from the Lucerne Properties
and sold prior to treatment, and (b) all concentrates, precipitates, refined
metals and any other valuable minerals, extracted from the Lucerne Properties or
the Expanded Royalty Area or derived therefrom.
“Refining Costs” means all costs and expenses of smelting and refining,
including without limitation, all costs of assaying, sampling, custom smelting,
and refining, all independent representative and umpire charges, penalties, and
other deductions, imposed or charged by the refinery or smelter, as the case may
be. If smelting or refining is carried out in facilities owned or controlled by
the Company or its Affiliates, then the Refining Costs shall be the amount the
Company would have incurred if such smelting or refining were carried out at
facilities not owned or controlled by the Company or its Affiliates then
offering comparable services for comparable products on prevailing terms.
“Revenues” means the sum of actual prices of Products received at the time of
sale multiplied by the ounces of Products sold in the applicable period. If any
Products are diverted by the Company for commemorative coinage


34

--------------------------------------------------------------------------------





or any other value-added use, the Revenue will be calculated using the spot
price on a recognized exchange, on the date the Products are diverted.
“Transfer” means shall mean any sale, grant, assignment, conveyance,
Encumbrance, pledge, hypothecation, abandonment or other transfer.


35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 
 
 
COMSTOCK MINING LLC
 
 
By:
 
 
Name:
 
 Mark Ashley
Title:
 
 Chief Executive Officer
 
 

                                
 
 
 
COMSTOCK MINING INC.
 
 
By:
 
 
Name:
 
 Corrado DeGasperis
Title:
 
 Executive Chairman and CEO
 
 





36

--------------------------------------------------------------------------------









apurchaseagr_image3a01.jpg [apurchaseagr_image3a01.jpg]
Figure B1 "1.5% NSR Properties"


37

--------------------------------------------------------------------------------





Exhibit C – “Deed of Trust”
(Membership Interest Purchase Agreement)




APN#: [___________]
and N/A, [unpatented mining claims]




Recording Requested by:
When Recorded Mail to:
[___________]


Affirmation Statement:
Pursuant to NRS 239B.030, the undersigned hereby affirms that this document DOES
NOT contain the Personal Information, as defined by NRS 603A.040, of any person.




DEED OF TRUST,
ASSIGNMENT OF RENTS AND LEASES, AND
SECURITY AGREEMENT


THIS DEED OF TRUST (“Deed of Trust”), is made as of the ___ day of [______],
2019 by Tonogold Resources, Inc., a Delaware corporation (“Tonogold”) and
Comstock Mining LLC, a Nevada limited liability company (“CML,” and, together
with Tonogold, “Grantor”), to [JLM TITLE LLC, d/b/a First Centennial Title
Company Of Nevada, a Nevada limited liability company,] as trustee (“Trustee”)
for the use and benefit of Comstock Mining Inc., a Nevada corporation, as
beneficiary, secured party and collateral agent (“Beneficiary”).


Grant and Assignment. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Grantor hereby irrevocably and
unconditionally grants, transfers and assigns to Trustee, in trust, with power
of sale and right of reentry and possession, all that certain real property
(“Land”) located in Storey County, Nevada as more particularly described in
Exhibit A, Table A.1 of the Membership Interest Purchase Agreement attached
hereto and incorporated herein, and all of those unpatented mining claims
described in Exhibit A, Table A.2 of the Membership Interest Purchase Agreement
attached hereto (“Claims”), all right, title and interest of Grantor in all
buildings, fixtures and improvements now located or hereafter to be constructed
thereon (collectively “Improvements”), together with all right, title, interest
and obligation of Grantor in Northern Comstock LLC ("Interests");


TOGETHER WITH all right, title and interest of Grantor, now or hereafter
acquired, in the appurtenances, hereditaments, privileges, reversions,
remainders, profits, easements, franchises and tenements thereof, including all
minerals, oil, gas and other hydrocarbon substances thereon or therein subject
to the paramount interest of the United States of America in unpatented mining
claims, air rights, water rights, and any land lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Land, Claims,
Improvements and Interests;


TOGETHER WITH all right, title and interest of Grantor in all equipment,
fixtures, chattels, furniture, furnishings, appliances, and all other articles
of tangible personal property, and any additions to, substitutions for, changes
in or replacements of the whole or any part thereof now or at any time hereafter
affixed to, attached to, placed upon or used in any way in connection with the
use, enjoyment, occupancy or operation of the Land, Claims, Improvements and
Interests or any portion thereof, including all building materials and equipment
now or hereafter delivered to the Land, Claims, Improvements and Interests and
intended to be installed in or about the same, and all inventory, accounts,
accounts receivable, utility deposits, water rights and any rights to receive
water, contract rights, development and use rights, governmental approvals,
permits, licenses, applications, architectural and engineering plans, data,
samples, cores, specifications, maps and drawings, architectural, engineering
and construction contracts, surveys, appraisals, all reports, papers, studies
and other documents relating to the use or improvement of the Land, Claims,
Improvements and Interests, cash, money, chattel paper, instruments, documents,
bonds, deposits, loans,


38

--------------------------------------------------------------------------------





drafts and letters of credit arising from, located on or related to the Land,
Claims, Improvements and Interests and any business conducted thereon by Grantor
and any other intangible personal property and rights relating to or located on
the Land, Claims, Improvements and Interests or any part thereof or to the
operation thereof or used in connection therewith, including, without
limitation, tradenames and trademarks (collectively “Personal Property”,
including the items in the next paragraph).


TOGETHER WITH all of Grantor's right, title and interest to all proceeds
(including claims or demands thereto) from the conversion, voluntary or
involuntary, of any of the Land, Claims, Improvements, Interests or Personal
Property into cash or liquidated claims, including, without limitation, proceeds
of all present and future fire, hazard or casualty insurance policies and all
condemnation awards or payments in lieu thereof made by any public body or
decree by any court of competent jurisdiction for taking or for degradation of
the value in any condemnation or eminent domain proceeding, and all causes of
action and the proceeds thereof of all types for any damage or injury to the
Land, Improvements or Personal Property or any part thereof, including, without
limitation, causes of action arising in tort or contract and causes of action
for fraud or concealment of a material fact, and all proceeds from the sale of
all or any portion of the Land, Improvements or Personal Property.


TOGETHER WITH all ore, dore, severed minerals, extracted minerals, solutions and
other products, of mining activity conducted on the Claims, subject only to
prior superior recorded interests.


TOGETHER WITH all leases (including, without limitation, ground leases,
subleases or sub-subleases), lettings, licenses, concessions, joint ventures,
earn-in or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land, Claims, Improvements and Interests, and every modification,
amendment or other agreement relating to such leases, subleases, sub-subleases,
rentals or other agreements entered into in connection with such leases,
subleases, sub-subleases, rentals or other agreements and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, heretofore or hereafter
entered into (collectively, the “Leases”), whether before or after the filing by
or against Grantor of any petition for relief under 11 U.S.C. § 101 et seq., as
the same may be amended from time to time (the “Bankruptcy Code”) and all right,
title and interest of Grantor, its successors and assigns therein and
thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, deposits (including, without limitation, security, utility
and other deposits) accounts and receipts from the Land, Claims, Improvements
and Interests whether paid or accruing before or after the filing by or against
Grantor of any petition for relief under the Bankruptcy Code (collectively, the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt and the
performance of the Secured Obligations.


IN ADDITION, Grantor absolutely and irrevocably assigns to Beneficiary all
right, title and interest of Grantor in and to any bonds or other security
instruments held by any federal or state regulatory agency for the purpose of
securing Grantor's or any of Grantor’s subsidiary entities’ reclamation
obligations regarding the Property. (The Land, Claims, Improvements, Interests,
Personal Property, Leases, Rents, and all other right, title, and interest of
Grantor in and to all assets, property and other items described above are
collectively referred to herein as “Property” or “Real Property” or the
“Collateral.”)


1. Obligations Secured. Grantor makes this Deed of Trust for the purpose of
securing:


(a)    Payment of the Loan (as defined under that certain Membership Interest
Purchase Agreement, dated as of January 24, 2019, by and among the Beneficiary
and the Grantor, and any amendments thereto or extensions thereof (the
“Agreement”);


(b)    Payment and performance of all obligations of Grantor under this Deed of
Trust, including payment of all sums expended or advanced by Beneficiary
hereunder, together with interest thereon at the maximum rate permitted by law,
in the preservation, enforcement and realization of the rights of Beneficiary
hereunder or


39

--------------------------------------------------------------------------------





under any of the other obligations secured hereby including, but not limited to,
attorney's fees, court costs, other litigation expenses, and foreclosure
expenses;


(c)    Payment and performance of all obligations of the Grantor pursuant to the
Transaction Documents (as defined in the Agreement);
(d)    It is the intention of Grantor and Beneficiary that this Deed of Trust is
an “instrument” (as defined in Nevada Revised Statute (“NRS”) 106.330, as
amended or recodified from time to time) which secures “future advances” (as
defined in NRS 106.320, as amended or recodified from time to time) and which is
governed pursuant to NRS 106.300 through 106.400, as amended or recodified from
time to time. It is the intention of Grantor and Beneficiary that the Secured
Obligations include, without limitation, the obligation of Grantor to repay
“future advances” of “principal” (as defined in NRS 106.345), as amended or
recodified from time to time), and costs and expenses of collection or incurred
in connection with protecting Beneficiaries’ interests hereunder (including,
without limitation, expenses incurred in connection with the preservation of the
value of the Property), or further provided in paragraph 15 of this Deed of
Trust, in an amount up to $5,000,000, and that the lien of this Deed of Trust
secures the obligation of Grantor to repay all such “future advances” with the
priority set forth in NRS 106.370(1), as amended or recodified from time to
time;


(e)    All modifications, extensions and renewals (if any) of the Agreement and
the obligations thereunder; and


(f)    Performance of each and every obligation of Grantor as lessor or lessee
under any and all leases, which have or will be executed in connection with the
Property.


The obligations secured by this Deed of Trust are herein collectively called the
“Secured Obligations”. Notwithstanding anything in this Deed of Trust to the
contrary, this Deed of Trust and the Secured Obligations shall be subject to the
terms and conditions of the Agreement in all respects. All persons who may have
or acquire an interest in the Property shall be deemed to have notice of, and
shall be bound by, the terms of the Agreement, this Deed of Trust, the
Transaction Documents and any other instruments or documents made or entered
into in connection herewith (collectively “Documents”) and each of the Secured
Obligations.


2.    Leases and Rents.


(a)    Neither the assignment of the Leases and Rents set forth above nor any
other provision of any of the Documents shall impose upon Beneficiary any duty
to produce Rents from the Property or cause Beneficiary to be (a) a “mortgagee
in possession” for any purpose, (b) responsible for performing any of the
obligations of Grantor under any Lease or other agreement relating to the sale
of all or any portion of the Property, (c) responsible or liable for any waste
by any lessees or any other parties, for any dangerous or defective condition of
the Property, for any negligence in the management, upkeep, repair or control of
the Property or for any other act or omission by any other person. The foregoing
assignment is an absolute assignment and not an assignment for security only and
Beneficiary's right to the Rents is not contingent upon its possession of the
Property.


(b)    Upon the occurrence and during the continuance of a Default or Event of
Default (in each case, as hereinafter defined), Grantor hereby directs each
tenant of the Property, or any portion thereof, to pay such Rents to
Beneficiary, or Beneficiary's agent, and irrevocably appoints Beneficiary as its
true and lawful attorney-in-fact, at the option of Beneficiary, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions and to sue, in the name of Grantor or Beneficiary,
for all such Leases and Rents and apply the same to the Secured Obligations;
provided, however, Beneficiary confers upon Grantor the authority to collect and
retain the Rents as they become due and payable, subject, however, to the right
of Beneficiary to revoke said authority and without taking possession of all or
any part of the Property. Upon the occurrence and during the continuance of a
Default or Event of Default, (i) Grantor shall not accept any deposit or
prepayment of rental or lease payment in excess of one (1) month in advance,
(ii) Beneficiary at any time may require that all deposits and prepayments be
delivered to Beneficiary, (iii) Grantor covenants and agrees that Grantor shall
not (x) amend, modify or change any term, covenant or condition of any Lease in
existence on the date of this Deed of Trust without the prior written consent of
Beneficiary or (y) enter into any Lease of the Property, or any


40

--------------------------------------------------------------------------------





interest therein, or any portion thereof, from and after the date of this Deed
of Trust without the prior written consent of Beneficiary. Grantor agrees that
commencing with a Default or Event of Default, as hereinafter defined, each
tenant of the Property, or any portion thereof, shall make such Rents payable to
and pay such Rents to Beneficiary, or Beneficiary's agent, upon Beneficiary's
written demand therefore, without any liability on the part of such person to
inquire further as to the existence of a Default or Event of Default by Grantor,
provided, however, in the event of Grantor's cure of any such Default or Event
of Default as herein provided, Grantor shall again be entitled to recover and
collect such Rents as provided above prior to such Default or Event of Default.


(c)    Grantor shall (i) fulfill and perform each and every condition and
covenant of each Lease to be fulfilled or performed by the lessor thereunder,
(ii) give prompt (but in any event within three (3) business days) notice to
Beneficiary of any notice of default by the lessor or lessee thereunder received
by Grantor together with a complete copy of any such notice, and (iii) enforce,
short of termination thereof, the performance or observance of each and every
covenant and condition thereof by the lessee thereunder to be performed or
observed.


(d)    Grantor shall furnish to Beneficiary, within thirty (30) days after a
request by Beneficiary, a written statement containing the names of all lessees
of the Property, the terms of their respective Leases, the spaces occupied and
the rentals payable and received thereunder and a copy of each Lease.


(e)    All Leases shall provide for the subordination, in form and substance
satisfactory to Beneficiary, of such Leases to this Deed of Trust and all
extensions, renewals and modifications thereof. In addition each Lease shall
provide that, in the event of the enforcement by Trustee or Beneficiary of the
remedies provided at law or by this Deed of Trust, each lessee under a Lease
shall, if requested by Beneficiary as a result of such enforcement,
automatically become the lessee of Beneficiary, without any change in the terms
or other provisions of the respective Lease; provided, Beneficiary shall not be
(i) bound by any payment of rent or other sum more than one (1) month in
advance, except payments in the nature of security, (ii) bound by any amendment
or modification to the respective Lease made without the consent of Beneficiary,
(iii) liable for damages or any act or omission of any prior lessor or (iv)
subject to any offsets or defenses which such lessee might have against any
prior lessor.


3.    Representation and Warranties. Grantor acknowledges, represents and
warrants to Beneficiary that Grantor has not entered into and will not enter
into any agreements with respect to the Property effecting the performance of
the Documents or conveyance of the Property to Trustee, and Grantor's execution
and performance of this agreement will not breach, conflict with, or constitute
a default under any agreement, judgment, order or decree, or other instrument;
and that Grantor shall comply in all material respects with any and all
applicable laws relating its intended uses for the Property. The representations
and warranties by Grantor contained in this paragraph shall be deemed to be
remade as of the date of recording of this Deed of Trust and shall survive after
such recording. Grantor agrees to notify Beneficiary in writing if it is
discovered that any of said representations or warranties are, have, or may
become materially false.


4.    Taxes and Assessments. Grantor shall pay prior to delinquency all taxes,
assessments, levies and charges of any kind or nature whatsoever imposed by any
governmental or quasi-public authority or utility company which are (or, if not
paid, may become) a lien upon or cause a loss in value of any interest in any of
the Property, including assessments on appurtenant water stock. Grantor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any governmental authority upon Beneficiary by reason of its interest in any
Secured Obligation or in any of the Property or by reason of any payment made to
Beneficiary hereunder or pursuant to any Secured Obligation (excluding taxes on
or measured by net income). Grantor shall furnish Beneficiary, within ten (10)
days after the date of such payments, official receipts of the appropriate
authority or other proof satisfactory to Beneficiary evidencing the payment
thereof.


5.    Insurance. During the continuance of this trust, Grantor covenants to keep
all Improvements insured against loss by fire, or other hazard, with extended
coverage endorsement, for the full insurable value of the Improvements, at
replacement cost. Such policies shall not contain a co-insurance provision
whereby Grantor in the event of loss becomes a co-insurer and shall contain a
non-contributory standard mortgagee or beneficiary endorsement making losses
payable to Beneficiary and/or its nominee as its interests may appear.




41

--------------------------------------------------------------------------------





Grantor agrees to provide Beneficiary original or certified copies of such
policies upon request therefor. The form of all such policies and the companies
issuing them shall be reasonably acceptable to Beneficiary; provided that such
policies and companies, as the case may be, shall be deemed acceptable to the
Beneficiary unless the Beneficiary objects within five (5) Business Days of
receipt of such policy documentation. At least five (5) Business Days prior to
the expiration date of such policies, original or certified copies of renewals
thereof shall be delivered to Beneficiary together with receipts evidencing the
payment of all premiums on such policies and renewals. The policies and renewals
shall be deemed reasonable to the Beneficiary unless (x) such policy or renewal
contains changes that are material and adverse to the Grantor or (y) the
Beneficiary objects within five (5) Business Days of receipt of such policy
documentation. In the event of loss or of any actual or potential claim under
such policies, Grantor will give prompt (but in any event within three (3)
Business Days) written notice to Beneficiary and Beneficiary may make proof of
loss if not made promptly by Grantor. All right, title and interest to such
policies shall pass to the Beneficiary at any Trustee's sale hereunder or at any
other sale or transfer of the Property to satisfy the Secured Obligations. All
such policies shall provide that they may not be cancelled or terminated without
the written consent of Beneficiary.


6.    Insurance and Condemnation Proceeds. All awards of damages and all other
compensation payable directly or indirectly by reason of a condemnation for
public or private use affecting any interest in any of the Property and all
proceeds of any insurance policies payable by reason of loss of or damage to any
part of the Property shall be paid by the Grantor to the Beneficiary within
ninety (90) days of receipt of such award, damages or compensation; provided
that the Grantor shall be permitted to reinvest such award, damages or
compensation in replacement property or other property that is useful in the
business of the Grantor so long as the Grantor has provided an officer’s
certificate to the Beneficiary prior to such ninetieth (90th) day and has
actually reinvested such award, damages or compensation within one-hundred
eighty (180) days of receipt of such amount. Except as otherwise set forth
herein, Beneficiary may apply any such sum to the payment of the Secured
Obligations. Any such application of proceeds to the Secured Obligations shall
not extend or postpone the due date of installment under the Agreement or change
the amount of such installment. Upon the occurrence and during the continuance
of a Default or Event of Default, Beneficiary shall be entitled to settle and
adjust all claims under insurance policies provided hereunder; and Beneficiary
may deduct and retain from the proceeds of any insurance the amount of all
expenses incurred by Beneficiary in connection with any settlement or
adjustment. Beneficiary may, in the absolute discretion of Beneficiary, release
to Grantor all or any part of the entire amount so collected upon any conditions
Beneficiary may choose. Application of all or any portion of said funds, or the
release thereof, shall not cure or waive any Default or Event of Default or
notice thereof or invalidate any acts done pursuant to such notice.


7.    Liens, Encumbrances and Charges. Grantor shall not create, incur, allow,
or suffer any lien, claim or encumbrance on any of the Collateral, or assign or
convey any right to receive income, including the sale of any Collateral, or
permit any of its parent companies, subsidiaries or other affiliates to do so,
or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement with any person which directly or indirectly result in the
same. Grantor shall promptly discharge any lien, claim or encumbrance which has
not been approved by Beneficiary in writing. Grantor shall pay at or prior to
maturity all obligations secured by or reducible to liens or encumbrances which
shall now or hereafter encumber or appear to encumber all or any interest in any
of the Property, whether senior or subordinate hereto.


8.    Maintenance and Preservation of the Subject Property. Grantor covenants:


(a)    To operate the Property in a manner consistent with customary practices
prevailing in the mining industry, for like mining companies;


(b)    Not to remove or demolish any of the structures on the Property without
Beneficiary's prior written consent;


(c)    To complete or restore promptly and in good and workmanlike manner any of
the structures on the Property, which may be damaged or destroyed or which may
be affected by any condemnation or eminent domain proceeding;




42

--------------------------------------------------------------------------------





(d)    Not to suffer violation of any, and to comply with all, (i) laws,
ordinances, regulations and standards; (ii) covenants, conditions, restrictions
and equitable servitudes, whether public or private, or every kind and
character; and (iii) requirements of insurance companies for insurability, which
laws, covenants or requirements affect any of the Property or pertain to acts
committed or conditions existing thereon;


(e)    Not to initiate or acquiesce in any change in any zoning or other land
use or legal classification which affects any of the Property without
Beneficiary's prior written consent;


(f)    Not to permit the Claims or any part thereof to be transferred,
surrendered or lost due to forfeiture and to pay all accounts and assessments,
when due, unless otherwise permitted under the Documents;


(g)    Not to commit or permit waste of the Property or to conduct or permit any
nuisance thereon or abandon the same;


(h)    To maintain in good standing all mining leases and other agreements
related to the Property and promptly perform all material obligations
thereunder;


(i)    To do all other acts which from the character or use of the Property may
be reasonably necessary to maintain and preserve its value.


9.    Defense and Notice of Losses, Claims and Actions. Grantor shall protect,
preserve and defend the Property and title to and right of possession of the
Property, the security and priority hereof and the rights and powers of
Beneficiary hereunder at Grantor's sole expense against all adverse claims.
Grantor shall give Beneficiary prompt (but in any event within three (3)
Business Days) notice in writing of the assertion of any claim, of the filing of
any action or proceeding, of the occurrence of any damage to any of the
Property, of any condemnation offer or action and of any Default or Event of
Default.


10.    Inspection. Beneficiary, its agents and employees may enter the Property
at any reasonable time upon reasonable notice to Grantor for the purpose of
inspecting the Property and ascertaining Grantor's compliance with the terms of
this Deed of Trust and each of the other Documents; provided that Beneficiary
shall not be required to provide such reasonable notice after the occurrence and
during the continuance of a Default or Event of Default.


11.    Compensation; Exculpation; Indemnification.


(a)    Grantor shall pay to Beneficiary reasonable compensation for services
rendered by Beneficiary or its agents which relate to this Deed of Trust,
including, without limitation, preparation of any statement of any Secured
Obligation. Beneficiary shall not directly or indirectly be liable to Grantor or
any other person as a consequence of (i) the exercise of the rights, remedies or
powers granted to Beneficiary under this Deed of Trust, (ii) the failure or
refusal of Beneficiary to perform or discharge any obligation or liability of
Grantor under any agreement related to the Property or under this Deed of Trust,
or (iii) any loss sustained by Grantor or any third party resulting from
Beneficiary's failure to lease the Property after a Default or Event of Default
or from any other act or omission of Beneficiary in managing the Property after
a Default or Event of Default unless the loss is caused by the intentional
misconduct or gross negligence of Beneficiary.


(b)    Grantor shall indemnify Beneficiary against, and shall hold it harmless
from, all losses, damages, liabilities, claims, causes of action, judgments,
court costs, attorney's fees and other legal expenses, cost of evidence of
title, cost of evidence of value, and other expenses which Beneficiary may
suffer or incur, (i) by reason of this Deed of Trust or any of the other
Documents, (ii) in performance of any act required or permitted hereunder, under
any of the other Documents or by law, (iii) as a result of any failure of
Grantor to perform any of Grantor's obligations or (iv) by reason of any alleged
obligation or undertaking on Beneficiary's part to perform or discharge any of
the representations, warranties, conditions, covenants, or other obligations
contained in any other document related to any of the Property.




43

--------------------------------------------------------------------------------





12.    Estoppel Certificate. Grantor shall, at any time and from time to time
upon not less than ten (10) days prior written notice from Beneficiary, execute,
acknowledge and deliver to Beneficiary a statement, (i) certifying that this
Deed of Trust and the other Secured Obligations are unmodified and in full force
and effect, or, if modified, stating the nature thereof and certifying that each
Secured Obligation, as so modified, is in full force and effect and the date to
which principal, interest and other sums secured hereby have been paid, and (ii)
acknowledging that there is no uncured Default or Event of Default under this
Deed of Trust or any other Secured Obligation or specifying such Default or
Event of Default if any are claimed. Any such certificate may be conclusively
relied upon by Beneficiary and any prospective Beneficiary or assignee of any
Secured Obligation. Grantor's failure to deliver such certificate within such
time shall be conclusive upon Grantor that, (i) the Secured Obligations are in
full force and effect, without modification, except as may be represented by
Beneficiary, and (ii) there is no uncured Default or Event of Default
thereunder.


13.    Further Assurances. Grantor shall promptly make, execute, acknowledge and
deliver, in form and substance satisfactory to Beneficiary, all additional
instruments, agreements and other documents, and Grantor shall do all other
acts, as may at any time hereafter be requested by Beneficiary to effectuate and
carry out the purposes of this Deed of Trust and each of the Secured
Obligations.


14.    Expenses and Fees. All reasonable expenses, costs and other liabilities,
including attorney's fees, which Beneficiary or Trustee may incur, (i) in
enforcing, defending, construing or administering this Deed of Trust (or its
priority) or any of the other Documents, or (ii) in the exercise by Beneficiary
of any rights or remedies granted by this Deed of Trust or any of the other
Documents, shall be paid by Grantor upon demand by Beneficiary, together with
interest thereon, from the date of expenditure until payment in full, at the
maximum rate permitted under applicable law, and until payment in full, such
obligations shall be secured hereby with the same priority as Grantor's other
obligations hereunder.


15.    Beneficiary's Powers. Beneficiary may commence, appear in, defend or
prosecute any assigned claim or action; and Beneficiary may adjust, compromise,
settle and collect all claims and awards assigned to Beneficiary, but shall not
be responsible for any failure to collect any claim or award regardless of the
cause of the failure. Without affecting the liability of any other person liable
for the payment of any obligation herein mentioned, and without affecting the
lien or charge of this Deed of Trust upon any portion of the Property not then
or theretofore released as security for the full amount of the Secured
Obligations, at any time during the continuance of an Event of Default,
Beneficiary may, from time to time and without notice, (i) release any person so
liable, (ii) extend the maturity or alter any of the terms of any such
obligation, (iii) grant other indulgences, (iv) release or reconvey, or cause to
be released or conveyed, at any time and at Beneficiary's option, any parcel,
portion or all of the Property, (v) take or release any other or additional
security for any Secured Obligation or (vi) compromise or make other
arrangements with debtors in relation thereto.


16.    Trustee's Powers. Without liability therefor and without notice, upon
written request of Beneficiary and without affecting the effect of this Deed of
Trust upon the remainder of the Property, Trustee may, (i) upon the occurrence
and during the continuance of an Event of Default, reconvey any part of the
Property, (ii) at any time and from time to time, consent in writing to the
making of any map or plat thereof, (iii) upon the occurrence and during the
continuance of an Event of Default, join in granting any easement thereon, or
(iv) at any time and from time to time, join in any extension agreement or any
agreement subordinating the lien or charge hereof.


17.    Security Agreement; Fixture Filing.


(a)    Grantor hereby grants, assigns and transfers to Beneficiary a security
interest in and to the Personal Property; and this Deed of Trust shall
constitute a security agreement pursuant to the Nevada Uniform Commercial Code
(NRS Chapter 104) with respect to Personal Property located in Nevada (the
Nevada Uniform Commercial Code is referred to as the “UCC”). For purposes of
treating this Deed of Trust as a security agreement, Grantor shall be deemed to
be the “Debtor” and Beneficiary the “Secured Party”.


(b)    Grantor maintains a place of business in La Jolla, California; and
Grantor will promptly (but in any event within three (3) Business Days) notify
Beneficiary in writing of any change in its place of business.


44

--------------------------------------------------------------------------------







(c)    At the request of Beneficiary, Grantor shall join Beneficiary in
executing one or more financing statements and continuations and amendments
thereof pursuant to the UCC in form satisfactory to Beneficiary; and Grantor
will pay the cost of filing the same in all public offices wherever filing is
deemed by Beneficiary in its sole discretion to be necessary or desirable. In
the event Grantor fails to execute such documents, Grantor hereby authorizes
Beneficiary to file such financing statements, and continuations and amendments
thereto, and irrevocably constitutes and appoints Beneficiary, or any officer of
Beneficiary, as its true and lawful attorney-in-fact to execute the same on
behalf of Grantor.


(d)    In addition to Beneficiary's rights under the UCC, Beneficiary may, but
shall not be obligated to, at any time without notice and at the expense of
Grantor, (i) give notice to any person of Beneficiary's rights hereunder and
enforce such rights; (ii) insure, protect, defend and preserve the Personal
Property and any rights or interest of Beneficiary therein and (iii) inspect the
Personal Property upon reasonable notice. In addition, during the continuance of
a Default or Event of Default, Beneficiary may, but shall not be obligated to,
at any time without notice and at the expense of Grantor endorse, collect and
receive any right to payment of money owing to Grantor under or from the
Personal Property. Beneficiary shall have no duty or obligation to make or give
any presentments, demand for performance, notices of nonperformance, notices of
protest or notices of dishonor in connection with any of the Personal Property.


(e)    Upon the occurrence and during the continuance of a Default or Event of
Default, Beneficiary shall have with respect to the Personal Property, in
addition to all of its rights and remedies as stated in this Deed of Trust, all
rights and remedies of a secured party under the UCC as well as all other rights
and remedies available at law or in equity.


(f)    PARTS OF THE PERSONAL PROPERTY ARE, OR ARE TO BECOME, FIXTURES ON THE
PROPERTY.


(g)    Beneficiary has no responsibility for, and does not assume any of,
Grantor's obligations or duties under any agreement or obligation which is part
of the Personal Property or any obligation relating to the acquisition,
preparation, custody, use, enforcement or operation of any of the Property.


(h)    Grantor and Beneficiary agree that the filing of a financing statement in
the records normally having to do with personal property shall never be
construed as in any way derogating from or impairing this Deed of Trust and the
intention that everything used in connection with the production of income from
the Property or adapted for use therein or which is described or reflected in
this Deed of Trust is, and at all times and for all purposes and in all
proceedings both legal or equitable shall be regarded as, part of the real
estate subject to the lien hereof, irrespective of whether (i) any such item is
physically attached to improvements located on such real property or (ii) any
such item is referred to or reflected in any financing statement so filed at any
time. Similarly, the mention in any such financing statement of (A) the Property
or (B) any award in eminent domain proceedings for taking or for loss of value
or for any cause of action or proceeds thereof in connection with any damage or
injury to the Property or any part thereof shall never be construed as in any
way altering any of the rights of Beneficiary as determined by this instrument
or impugning the priority of Beneficiary's lien granted hereby or by any other
recorded document, but such mention in such financing statement is declared to
be for the protection of Beneficiary in the event any court shall at any time
hold with respect to matters (A) and (B) above that notice of Beneficiary's
priority of interest, to be effective against a particular class of persons,
including, without limitation, the Federal government and any subdivision or
entity of the Federal government, must be filed in the personal property records
or other commercial code records.


(i)    Grantor shall not permit any of the Personal Property to be removed from
the Improvements without the prior written consent of Beneficiary unless (A) the
replacements for such items of Personal Property are of equivalent value and
quality and (B) Grantor has good and clear title to such replacements free and
clear of any and all liens, encumbrances, security interests, ownership
interests, claims of title (contingent or otherwise) or charges of any kind or
the rights of any such conditional sellers, vendors or any other third parties
have been


45

--------------------------------------------------------------------------------





expressly subordinated, at no cost to Beneficiary, to the lien and security
interest granted hereby in a manner satisfactory to Beneficiary.


(j)    Grantor hereby acknowledges that the sale of the Collateral by Trustee
after the occurrence and during the continuance of an Event of Default of
Grantor pursuant to the provisions of this Agreement and Chapter 107 of the
Nevada Revised Statutes (as the same may be amended from time to time) or
pursuant to a court order rendered in a judicial foreclosure proceeding, shall
be deemed to constitute a “commercially reasonable” sale within the meaning of
Article 9 of Chapter 104 of the Nevada Revised Statutes, as to the Personal
Property Collateral.


Notwithstanding any provision to the contrary set forth herein, during the
continuance of an Event of Default, Beneficiary may, at its sole discretion, (i)
choose such other means for the sale of the Personal Property Collateral, or a
portion or portions thereof, which Beneficiary deems to be reasonable, so long
as such sale complies with the provisions of Article 9 of Chapter 104 of the
Nevada Revised Statutes. In such event Beneficiary shall, in its sole
discretion, determine which of the Collateral is personal property and therefore
subject to the provisions of such Article 9 and (ii) exercise any and all rights
with respect to the Collateral permitted under applicable law.


18.    Default and Event of Default. As used herein, the term “Default” and the
term “Event of Default” shall mean the failure to comply with the covenants and
agreements set forth in the Agreement, including the failure to repay the Loan
on the date set forth in the Agreement.


19.    Remedies. Unless otherwise prohibited by law, upon the occurrence and
during the continuance of an Event of Default, Beneficiary may at any time, at
its option and in its sole discretion, exercise all remedies provided for under
the Documents.


Beneficiary may also do any or all of the following, although it shall have no
obligation to do any of the following:


(a)    Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of Beneficiary's security, enter upon and take possession of the
Property, or any part thereof, and do any acts which Beneficiary deems necessary
or desirable to preserve the value, marketability or rentability of the
Property, or to increase the income therefrom or to protect the security hereof
and, with or without taking possession of any of the Property, sue for or
otherwise collect all rents and profits, including those past due and unpaid,
and apply the same, less costs and expenses, upon the Secured Obligations, all
in such order as Beneficiary may determine. The collection of rents and profits
in an amount less than the Secured Obligations due and payable under the
Agreement and the application thereof shall not cure or waive any Default or
Event of Default or notice thereof or invalidate any act done in response
thereto or pursuant to such notice. If Beneficiary elects to seek the
appointment of a receiver for the Property, or any portion thereof, Grantor
hereby expressly consents to the appointment of such receiver without regard to
the adequacy of Beneficiary's security and authorizes the appointment of
Beneficiary as such receiver. Beneficiary or the receiver shall be entitled to
receive a reasonable fee for so managing the Property, which fees shall be
secured hereby with the same priority as the other Secured Obligations.


(b)    Bring an action in any court of competent jurisdiction to foreclose this
instrument or to enforce any of the covenants thereof in accordance with this
Deed of Trust and the Documents.


(c)    Without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Property, including, without limitation, paying, purchasing, contesting or
compromising any encumbrance, charge or lien which is prior or superior to the
security interest granted hereunder, and in exercising any such powers or
authority, to pay all expenses incurred in connection therewith, which sums
shall be secured hereby with the same priority as the other Secured Obligations.
    
(d)    Exercise any or all of the remedies available to a secured party under
the UCC, including, but not limited to:


46

--------------------------------------------------------------------------------





(i)    either personally or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Grantor
and all others claiming under Grantor and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Grantor in respect to
the Personal Property; and in the event Beneficiary demands or attempts to take
possession of the Personal Property in the exercise of any of its rights
hereunder, Grantor promises and agrees promptly to turn over and deliver
complete possession thereof to Beneficiary;


(ii)    without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Personal Property, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance, charge or lien which is prior or superior to
the security interest granted hereunder, and in exercising any such powers or
authority, to pay all expenses incurred in connection therewith, which sums
shall be secured hereby with the same priority as the other Secured Obligations;
    
(iii)    require Grantor to assemble the Personal Property or any portion
thereof at a place designated by Beneficiary and promptly to deliver such
Personal Property to Beneficiary or an agent or representative designated by it.
Beneficiary, its agent and representatives, shall have the right to enter upon
any or all of the Grantor's premises and property to exercise the Beneficiary's
rights hereunder; and


(iv)    sell, lease or otherwise dispose of the Personal Property at public
sale, with or without having the Personal Property at the place of sale, and
upon such terms and in such manner as Beneficiary may determine; and Beneficiary
may be a Beneficiary at any such sale. Beneficiary shall not be deemed to have
accepted any property other than cash in satisfaction of any Secured Obligation
unless Beneficiary shall make an express written election of said remedy under
NRS 104.9505 or other applicable law.


(e)    Elect to sell by power of sale the Property which is Land, Claims,
Improvements and Interests or which Beneficiary has elected under the UCC to
treat as Land, Claims, Improvements and Interests and, upon such election, such
notice of default and election to sell shall be given as may then be required by
law. Thereafter, upon the expiration of such time and the giving of such notice
of sale as may then be required by law, at the time and place specified in the
notice of sale, Trustee shall sell such Property, or any portion thereof
specified by Beneficiary, at public auction to the highest bidder for cash in
lawful money of the United States. Trustee may, and upon request of Beneficiary
shall, from time to time, postpone the sale by public announcement thereof at
the time and place noticed therefor. If the Property consists of several lots,
parcels or interests, Beneficiary may designate the order in which the same
shall be offered for sale or sold. Should Beneficiary desire that more than one
such sale or other disposition be conducted, Beneficiary may, at its option,
cause the same to be conducted simultaneously, or successively on the same day,
or at such different days or times and in such order as Beneficiary may deem to
be in its best interest. Any person, including Grantor, Trustee or Beneficiary,
may purchase at the sale. Upon any sale, Trustee shall execute and deliver to
the Beneficiary a deed or deeds conveying the Property so sold, but without any
covenants or warranty whatsoever, express or implied, whereupon such Beneficiary
shall be let into immediate possession.


(f)    Exercise each of its other rights and remedies under this Deed of Trust
and each of the other Documents.


(g)    Except as otherwise required by law, apply the proceeds of any
foreclosure or disposition hereunder to payment of the following: (i) the
expense of such foreclosure or disposition, (ii) the cost of any search or other
evidence of title procured in connection therewith and revenue stamps on any
deed of conveyance, (iii) all sums expended under the terms hereof, not then
repaid, with accrued interest in the amount provided herein, (iv) all other sums
secured hereby, and (v) the remainder, if any, to the person or persons legally
entitled thereto.


(h)    Upon any sale or sale made under or by virtue of this section, whether
made under the power of sale or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, or by private sale, Beneficiary may
bid for and acquire the Property or any part thereof. In lieu of paying cash for
the Property,


47

--------------------------------------------------------------------------------





Beneficiary may make settlement for the purchase price by crediting the Secured
Obligations, or any portion thereof, against the sales price of the Property so
sold (“Credit Bid”). Beneficiary shall have the right to Credit Bid regardless
of whether the sale occurs by exercise of the power of sale, court order,
bankruptcy plan, sale pursuant to 11 U.S.C. § 363 or other authority or process.


20.    Incorporation of Statutory Covenants. To the extent not inconsistent
herewith, the provisions of Nevada Revised Statutes (“NRS”) 107.030 (1), (2),
(3), (4), (5), (6), (7) (reasonable), (8) and (9) are included herein by
reference and made part of this Security Instrument.


21.    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of Grantor, any subsequent owner
of any part of the Property, any maker, surety, guarantor, or endorser of this
Deed of Trust or any Secured Obligation, or any holder of a lien or other claim
on all or any part of the Property, whether senior or subordinate hereto,
Beneficiary may, from time to time, do one or more of the following: release any
person's liability for the payment of any Secured Obligation, take any action or
make any agreement extending the maturity or otherwise altering the terms of any
Secured Obligation, or accept additional security or release all or any portion
of the Property and other security for any Secured Obligation. No such release
of liability, taking of additional security, release of security, change in
terms or conditions of any Secured Obligation, or other action shall release or
reduce the personal liability of Grantor (if any), Beneficiary of all or any
part of the Property, or makers, sureties, guarantors or endorsers of the Deed
of Trust or any Secured Obligation, under any covenant of this Deed of Trust or
any Secured Obligation, under any covenant of this Deed of Trust or any Secured
Obligation, or release or impair the priority of the lien of this Deed of Trust
upon any of the Property.


22.    No Waiver. Any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions of any of the
Documents shall not be deemed to be a waiver of any of the terms and provisions
of any of the Documents; and Beneficiary, notwithstanding any such failure,
shall have the right thereafter to insist upon the strict performance by Grantor
of any and all of the terms and provisions of each of the Documents. The
acceptance by Beneficiary of any sum after any Default or Event of Default shall
not constitute a waiver of the right to require prompt performance of all of the
covenants and conditions contained in any of the Documents. The acceptance by
Beneficiary of any sum less than the sum then due shall be deemed an acceptance
on account only and shall not constitute a waiver of the obligation of Grantor
to pay the entire sum then due. Grantor's failure to pay said entire sum due
shall be and continue to be an Event of Default notwithstanding such acceptance
of such lesser amount on account and Beneficiary shall be entitled to exercise
all rights conferred upon it following a Default or Event of Default
notwithstanding such acceptance.


23.    Stamps. If at any time the United States of America, any state thereof or
any governmental subdivision of such state, or any other foreign jurisdiction
shall require revenue stamps to be affixed to the Agreement or any of the other
Documents, or the payment of any other tax paid on or in connection therewith,
Grantor shall pay the same with any interest or penalties imposed in connection
therewith if Grantor is permitted by law to pay such amount and, if not so
permitted, then the Secured Obligations shall immediately be due and payable.


24.    Cumulative. The rights of Beneficiary arising under this Deed of Trust
and the other Documents shall be separate, distinct and cumulative, and none of
them shall be in exclusion of the others; provided, that all rights provided for
hereunder shall be subject to the Documents and to the extent any conflict
exists between this Deed of Trust and the Agreement the terms of the Agreement
shall control. No act of Beneficiary shall be construed as an election to
proceed under any one provision to the exclusion of any other provision,
notwithstanding anything herein or otherwise to the contrary.


25.    Statement of Condition. Beneficiary shall furnish any statement required
by law regarding the obligations secured hereby or regarding the amounts held in
any trust or reserve fund hereunder.


26.    Reconveyance. Upon written request of Grantor, and confirmed in writing
by Beneficiary, stating that all sums secured hereby have been paid, and upon
surrender of this Deed of Trust to Trustee for cancellation, and upon payment of
its fees, Trustee shall reconvey, without warranty, the Property then held
hereunder. The recitals in any such reconveyance of any matters or facts shall
be conclusive proof of the truth thereof. The grantee in such


48

--------------------------------------------------------------------------------





reconveyance may be described as “the person or persons legally entitled
thereto” unless otherwise indicated by Grantor in its request. Such request and
reconveyance shall operate as a re-assignment of the rents, issues and profits
herein assigned to Beneficiary.


27.    Substitution. Beneficiary may elect to appoint a substitute Trustee
hereunder in any manner now or hereafter provided by law or, in lieu thereof,
Beneficiary may from time to time, by an instrument in writing, substitute a
successor or successors to any Trustee named herein or acting hereunder, which
instrument, executed and acknowledged by Beneficiary and recorded in the office
of the recorder of the county or counties in which the Land and Improvements are
situated, shall be conclusive proof of proper substitution of such successor
Trustee, who shall thereupon and without conveyance from the predecessor
Trustee, succeed to all its title, estate, rights, powers and duties.


28.    Law. Grantor acknowledges and agrees that the enforcement of this Deed of
Trust including provisions with respect to the creation of any monetary
obligations and the rights accruing and compensation payable to Beneficiary in
connection herewith, shall be governed by and construed in accordance with the
laws of the State of Nevada, notwithstanding provisions contained within the
other Documents pursuant to which the law of some other jurisdiction may be
selected to govern the parties rights thereunder.


29.    Severable. If any provision of this Deed of Trust or its application to
any person or circumstance is held invalid, the other provisions hereof or the
application of the provision to other persons or circumstances shall not be
affected.


30.    Successors and Assigns. Each of the covenants and obligations of Grantor
set forth in this Deed of Trust and each of the other Documents shall run with
the land and shall bind Grantor, the heirs, personal representatives, successors
and assigns of Grantor and all subsequent encumbrancers and tenants of the
Property and shall inure to the benefit of Beneficiary and its respective
successors and assigns.


31.    Captions. The captions or headings at the beginning of each section
hereof are for the convenience of reference and are not a part of this Deed of
Trust.


32.    Notice. Except as otherwise provided by law, any notice, request, demand,
consent, approval or other communication (“Notice”) provided or permitted under
this Deed of Trust, or any other instrument contemplated hereby, shall be in
writing, signed by the party giving such Notice, and shall be given by personal
delivery to the other party or by United States certified or registered mail,
postage prepaid, return receipt requested, addressed to the party for whom it is
intended at its address as set forth below. Unless otherwise specified, Notice
shall be deemed given when received, but if delivery is not accepted, on the
earlier of the date delivery is refused or the third day after same is deposited
in any official United States Postal Depository. Any of Grantor, Beneficiary or
Trustee, from time to time, by Notice to the others given as above set forth,
may change its address for purposes of receipt of any such communication.




TO BENEFICIARY:


Comstock Mining Inc.
1200 American Flat Road
PO Box 1118
Virginia City, NV 89440
Attn: Mr. Corrado DeGasperis


And


Withers Bergman LLP
Attn: Mr. Clyde Tinnen, Esq.
430 Park Avenue


49

--------------------------------------------------------------------------------





10th Floor
New York, New York 10022


TO GRANTOR:


Tonogold Resources, Inc.
5666 La Jolla Boulevard, #315
La Jolla, CA 92037
Attn: Mr. Mark Ashley


TO TRUSTEE:


First Centennial Title Company
1450 Ridgeview Drive, Suite 100
Reno, NV 89519
Attn: MaryAnn Infantino, Commercial Escrow Officer


33.    No Third Party Beneficiaries. This Deed of Trust is made and entered into
for the sole protection and benefit of Trustee, Beneficiary and Grantor, and no
other person or entity shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with this
Deed of Trust or any of the other Documents.


34.    No Offset. Under no circumstances shall Grantor fail or delay to perform
(or resist the enforcement of) any of its obligations in connection with any of
the Documents because of any alleged offsetting claim or cause of action against
Beneficiary (or any indebtedness or obligation of Beneficiary) which has not
been confirmed in a final judgment of a court of competent jurisdiction
(sustained on appeal, if any) against Beneficiary, and Grantor hereby waives any
such rights of setoff (or offset) which it might otherwise have with respect to
any such claims or causes of action against Beneficiary (or any such obligations
or indebtedness of Beneficiary), unless and until such right of setoff is
confirmed and liquidated by such final judgment. To the extent permitted by
applicable law, Grantor further waives any right that it might otherwise have to
require a marshaling of any security of Beneficiary or to direct the order in
which Beneficiary pursues its rights or remedies with respect to any of its
security.


35.    Amendments. This Deed of Trust contains (or incorporates) the entire
agreement of Grantor and Beneficiary with respect to the matters discussed
herein, and this Deed of Trust may only be modified or amended by a written
instrument executed by Grantor and Beneficiary.


36.    Survival of Warranties. All representations, warranties, covenants and
agreements of Grantor hereunder shall survive the delivery of this Deed of Trust
and shall continue in full force and effect until the full and final payment and
performance of all of the Secured Obligations.


37.    Time. Time is of the essence of each provision of this Deed of Trust.


38.    Continuation of Payments. Notwithstanding any taking by eminent domain or
other governmental action causing injury to, or decrease in value of, the
Property and creating a right to compensation therefor, Grantor shall continue
to make the payments required under the Documents. If, prior to the receipt by
Beneficiary of such award or compensation, the Property shall have been sold in
any action or proceeding to foreclose this Deed of Trust, Beneficiary shall have
the right to receive said award or compensation to the extent of any deficiency
found to be due upon such sale, with interest thereon, whether or not a
deficiency judgment on this Deed of Trust shall have been sought or recovered,
together with reasonable counsel fees and the costs, disbursements, and all
other expenses incurred by Beneficiary in connection with the collection of such
award or compensation.


39.    Sale or Encumbrance. The sale or transfer, or the further encumbrance of
all or any part of the Real Property, or any interest in the Real Property shall
be governed by the terms of the Documents. To the extent any


50

--------------------------------------------------------------------------------





sale or transfer, or further encumbrance, occurs in violation of the terms and
conditions of the Documents such sale, transfer or encumbrance shall give rise
to all of the rights and remedies afforded to the Beneficiary hereunder.


40.    Compliance with Environmental Laws and Agreements.


(a)    Neither the Grantor nor the Beneficiary; (i) will fail to comply in all
material respects with any Environmental Law or to obtain, maintain or comply
with any Environmental Permit, or defined herein, (ii) be subject to any
Environmental Liability (other than Environmental Liabilities for reclamation
obligations for which adequate reserves have been made on the financial
statements of the Grantor in accordance with GAAP or for which no reserves are
so required), or (iii) has received written notice of any claim with respect to
any Environmental Liability.


(b)    The Grantor shall comply in all material respects with all applicable
laws, regulations and orders (including any zoning, ordinances, code or
approval, mining law, or mining permit), excluding any Environmental Law, of any
Governmental Authority, in each case applicable to it or its property, and all
indentures, agreements and other instruments binding on it or its property.


(c)    In addition to any other rights hereunder, during the continuance of any
Default or Event of Default, at the reasonable request of the Beneficiary, the
Grantor will provide to the Beneficiary within ninety (90) days after such
request, at the expense of the Grantor, an environmental or mining site
assessment or audit report summarizing any material Environmental Liabilities
for the Property described in such request, prepared by an environmental or
mining consulting firm reasonably acceptable to the Beneficiary, in each case
showing compliance with the plan to achieve compliance with Environmental Laws
subject to ordinary course normal practices and procedures of the mining
industry with respect to such Environmental Liabilities or matters.


(d)    Notwithstanding any Default or Event of Default, Grantor will operate the
Property in all material respects in accordance with sound mining practices and
applicable mining laws and mining permits.


(e)    In accordance with NRS 40.512, Beneficiary may waive its lien against the
Property constituting real property collateral, to the extent such property is
found to be “environmentally impaired” (as defined in NRS 40.503), and may
exercise any and all rights and remedies permitted by law of an unsecured
creditor against Grantor. No such waiver shall be final or binding on
Beneficiary unless and until a final money judgment is obtained against Grantor.
As between Beneficiary and Grantor, Grantor shall have the burden of proving
that Beneficiary obtained actual knowledge of the environmental impairment at
the time the lien was created.


(f)    “Environment” means soil, land surface or subsurface strata, water,
surface waters (including navigable waters, ocean waters within applicable
territorial limits, streams, ponds, drainage basins, and wetlands), ground
waters, drinking water supply, water related sediments, air, plant and animal
life, and any other environmental medium.


(g)    “Environmental Laws” means all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the Environment, the preservation, restoration
or reclamation of natural resources, or the presence, use, storage, discharge,
management, release or threatened release of any pollutants, contaminants or
hazardous or toxic substances, wastes or material or the effect of the
environment on human health and safety.


(h)    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), directly or indirectly resulting from or based on (i) violation of
any Environmental Law or Environmental Permit, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the Environment, (v) the
preservation, restoration or reclamation of natural resources or (vi) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


51

--------------------------------------------------------------------------------







(i)    “Environmental Permits” means any and all permits, licenses,
registrations, certifications, exemptions and any other authorization required
under any applicable Environmental Law.


(j)    “Hazardous Material” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and all other substances or wastes of any nature, in each case subject to
regulation under or which could give rise to liability under any Environmental
Law, including, without limitation, coal ash, coal combustion by-products or
waste, boiler slag, scrubber residue or flue desulphurization residue.


41.    Beneficiary in Privity with Trustor. The Grantor agrees that Beneficiary
is not acquiring and has not acquired the interest secured hereby from a person
who previously held such right, pursuant to NRS 40.459(c) and is, therefore, not
subject to the limitations imposed by it.


42.    Specific Performance. At any time, Beneficiary may commence and maintain
an action in any court of competent jurisdiction for specific performance of any
of the covenants and agreements contained herein, and may obtain the aid and
direction of the court in the performance of any of the covenants and agreements
contained herein, and may obtain orders or decrees directing the execution of
the same and, in case of any sale hereunder, directing, confirming or approving
its or Trustee's acts and granting it such relief as may be warranted in the
circumstances.


43.    Books and Records. Grantor will keep proper records and books of account
with respect to the Property and the operation thereof in accordance with sound
accounting principles and will permit Beneficiary or any person duly authorized
by it, to conduct an independent audit of the operation of the Property and to
have access to examine the books and records pertaining to the operation of the
Property at all reasonable business hours.


[Signature page follows]


52

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Deed of Trust has been duly executed and acknowledged
by Grantor as of the day and year first above written.
GRANTOR:


Tonogold Resources, Inc.




By: ________________________________
Name: Mark Ashley        
Title: Chief Executive Officer


STATE OF NEVADA    )
) ss.
COUNTY OF STOREY     )


On the _____ day of _______ in the year 2018, before me, the undersigned,
personally appeared ____________, as ____________ of ____________, a Nevada
____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity and that of the above-referenced corporation, and that by his signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.


_______________________________________
NOTARY PUBLIC




  




































53

--------------------------------------------------------------------------------











EXHIBIT D
Lease Option Agreement


This Lease Option Agreement (this “Agreement”) is made on ______ , 2019, (the
“Effective Date”) between COMSTOCK MINING INC., a Nevada corporation (the
“Optionor”) and Tonogold Resources, Inc., a Delaware corporation (“Tonogold”),
on behalf of Comstock Mining LLC, a Nevada limited liability company, and/or its
affiliates or assignees (the “Optionee”).


WHEREAS, Optionor is the fee owner of certain real property being, lying and
situated in Storey County, Nevada, and personal property and fixtures located
thereon (the “Property”).


WHEREAS, the Optionor desires to grant the Optionee an option to lease the
Property, subject to the terms and conditions set forth herein, pursuant to the
terms set forth in an agreement to lease the American Flat property, plant, and
equipment, in the Lease Option Addendum Exhibit attached hereto (the “American
Flat Net Lease Agreement”).


NOW, THEREFORE, for and in consideration of the covenants and obligations
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Optionor hereby grants to Optionee
an exclusive option to lease the aforementioned “Property.”


The parties hereto hereby agree as follows:


1. OPTION TERM. The right to lease the Property commences on the Effective Date
and expires at 5:00 p.m. Pacific time on the sixth (6th) anniversary of the date
of this Agreement (the “Expiration Time”); provided, that the Optionor’s
obligation to maintain ownership of the Property, as described in section 6.2 of
this Agreement, shall terminate on the third (3rd) anniversary of the date of
this Agreement (the “Optionor Obligation Termination Date”).


2. NOTICE REQUIRED TO EXERCISE OPTION. To exercise the right to lease the
Property, the Optionee must deliver to the Optionor written notice of Optionee’s
intent to lease the Property on or prior to the Expiration Time. Upon receipt of
such notice, the Optionor and the Optionee shall be obligated to immediately
execute and deliver the American Flat Net Lease Agreement in the form attached
hereto save for the date, which shall be the date of execution.


3. OPTION CONSIDERATION. As consideration for this Agreement, the Optionee shall
reimburse all of the Optionor’s costs and expenses to maintain and hold the
Property in its current condition, including, without limitation, all Carrying
Costs, as defined in Section 4 (the “Net Lease Maintenance Costs”). All payments
of the Net Lease Maintenance Costs shall be nonrefundable.


No later than thirty (30) days after the Effective Date, Optionee shall conduct
an inspection of the Property and propose a maintenance plan (the "Maintenance
Plan") in cooperation with Optionor in order to hold the Property in its current
condition. The Maintenance Plan, as may be supplemented or amended from time to
time by Optionee, shall be implemented by Optionor under the direction of
Optionee. Optionee shall reimburse all of the Optionor’s costs and expenses to
maintain and hold the Property in accordance with the Maintenance Plan,
including, without limitation, all Carrying Costs, as defined in Section 4.
Optionor shall be liable for any non-routine damage to the Property caused by
Optionor.


All payments made by Optionee to Optionor shall be paid by wire transfer of
immediately available funds to an account designated by Optionor. The Optionee’s
failure to pay all Net Lease Maintenance Costs within thirty (30) days’ from the
date that the Optionor delivers notice of such failure to the Optionee shall
automatically terminate this Agreement and all rights hereunder.




54

--------------------------------------------------------------------------------





4. OPTIONOR OBLIGATIONS. Unless this Agreement shall terminate earlier in
accordance with Section 3 of this Agreement, from the date hereof,
(i) Optionor will maintain the Property in its current condition, normal wear
and tear excepted;
(ii) Optionor will obtain and maintain commercially available insurance coverage
on the Property;
(iii) Optionor will work with Optionee to maintain the existing permits relating
to the Property, and will cooperate with Optionee in working with county, state,
and federal regulators to obtain any permit modifications or new permits
reasonably necessary for the Optionee’s processing plans;
(iv) Optionor will have the right to use the Property for any purpose which does
not conflict with Optionee’s processing plans, including but not limited to,
testing, removing, and/or selling previously stacked and leached material or any
another material on or near the Property, or any other activity that does not
increase the reclamation liability; and
(v) Optionor will pay all costs associated with ownership and maintenance of the
Property, and all costs associated with permits, as detailed in Exhibit D3 of
the American Flat Net Lease Agreement (the “Carrying Costs”). Optionee shall
reimburse the Optionor for all the Net Lease Maintenance Costs in accordance
with Section 3 above. Optionee will pay statutory fees for any of the permits
held in Optionee’s name directly to the appropriate Federal, State, and County
agencies.
(vi) Optionor will make its professional staff available to assist Optionee at
reasonable times and upon reasonable notice, subject to prior commitments.
Optionor will invoice this time to Optionee at cost, without profit mark ups,
but with actual employee benefit burden included in the cost.


5. EXCLUSIVITY OF OPTION. This Agreement is exclusive and non-assignable and
exists solely for the benefit of the named parties above. Should Optionee
attempt to assign, convey, delegate, or transfer this option to lease without
the Optionor’s express written permission, any such attempt shall be deemed null
and void.


6. REPRESENTATIONS, WARRANTIES AND AGREEMENTS


6.1 The parties are executing this Agreement voluntarily and without any duress
or undue influence. The parties have carefully read this Agreement and have
asked any questions needed to understand its terms, consequences, and binding
effect and fully understand them. The parties have sought the advice of an
attorney of their respective choice if so desired prior to signing this
Agreement.


6.2 Optionor and Optionee agree that Optionor can continue to use the American
Flat Property for any lawful purpose from the Effective Date until this Option
is exercised, so long as the current facilities remain available for Optionee’s
use under this Agreement. In the event that Optionor continues to use the
Property after the Effective Date, Optionor shall be liable for any non-routine
damage to the Property caused by Optionor.


6.3 Optionor and Optionee agree that, subsequent to the Effective Date, they
will work together, in consultation with the regulatory agencies, to timely
bifurcate any permits, such as the Reclamation Permit, Air Quality permit, and
any others that include aspects relating to both the American Flat Property
subject to this Agreement and the Lucerne Properties covered by the Membership
Interest Purchase Agreement, or to leave the permits as-is, so long as Optionee
can operate according to its plans on the Lucerne Properties, and Optionor can
operate as it sees fit on the American Flat property, until such time as this
Option is exercised.


6.4 In the event that the Option is exercised, the parties agree they will work
together to allocate the current reclamation bond, covering the existing
reclamation liability between the Lucerne Properties and the American Flat
Property.


6.5 Optionor agrees that if an event occurs with respect to the American Flat
Property that results in an insurance claim (an “Insurance Event”), funds
received from such claim will be applied towards restoring the American Flat
Property as it was prior to the Insurance Event. Optionor shall continue to
maintain insurance coverage against loss on the Property that Optionor
determines to be commercially reasonable. Optionor shall be solely responsible
for any insurance deductible expense and any and all damage which exceeds the
scope of insurance coverage.




55

--------------------------------------------------------------------------------





6.6 Optionor agrees for a period of three years from the Effective Date, it
shall not to sell or otherwise dispose of any or all of the American Flat
property, facilities, or equipment.


6.7 Optionor agrees, beginning from the Effective Date, it shall not pledge,
directly or indirectly, the American Flat Property assets as surety for any
obligation.


6.8 Optionor agrees that, after three years from the Effective Date, unless the
Option has been exercised, if it were to receive a genuine, bon-fide,
unconditional cash offer to acquire some or all of the process facility assets
from a third-party that it is prepared to accept, it shall immediately advise
Optionee in writing (enclosing a copy of the offer), giving Optionee at least 90
days in which to match that offer (a right of first refusal). During such 90 day
right of first refusal period, Optionee may elect to exercise the Option. In the
event that Optionee elects not to exercise its right of first refusal or the
Option, subject to the terms of this Agreement, Optionor shall be entitled to
accept the third-party offer. For the avoidance of any doubt, any contemplated
sale of all the process facility assets to a third-party shall include
provisions that require the third-party to recognize and honor the terms of this
Agreement in its entirety, and agree to execute an agreement or deed of
assignment with Optionee to ensure the terms of the Agreement shall be
enforceable.


6.9 Optionor and Optionee agree that Optionor is the exclusive owner of any
residual leached materials, mine dumps and tailings currently on the Property,
along with the reclamation liability for those materials. Optionor may, at any
time, reprocess, remove, or reclaim these materials to and thereby reduce its
reclamation liability, with no compensation to Optionee.


6.10 Optionor makes no representation or warranty, express or implied, to any
matter whatsoever relating to the Property or any other matter, including as to
(i) merchantability or fitness for any particular use or purpose, (ii) any
proposed processing or other business or operations, (iii) the adequacy of the
existing permits for the operations planned by Optionee; (iv) the likelihood of
governmental authority or regulatory approval of any proposed mining, processing
or other business or operations or (v) the probable success or profitability of
any proposed mining,  processing or other business or operations;
 
6.11 Optionee represents that it has sufficient experience in the mining of ores
and processing methods similar to its planned use for the Property, and agrees
that: (i) in making its decision to enter into this Agreement, Optionor has
relied solely on its own investigation and the express representations of
Optionor made in this Agreement; (ii) it has examined the data from previous
operations of the facility by Optionor; (iii) it has reviewed the permits held
by Optionor relating to the Property; and (iv) it has inspected the American
Flat Property and is satisfied with its current condition.


7. GOVERNING LAW AND VENUE. This Agreement shall be governed, construed and
interpreted by, through and under the Laws of the State of Nevada. The parties
further agree that the venue for any and all disputes related to this Agreement
shall be Storey County, Nevada.


8. ENTIRE AGREEMENT. This document and the American Flat Net Lease Agreement set
forth the entire agreement and understanding between the parties relating to the
subject matter herein and supersedes all prior discussions between the parties.
This agreement may only be amended by an instrument in writing signed by both
Parties. No waiver of any rights under this Agreement, will be effective unless
in writing signed by the party to be charged.


[Remainder of this page intentionally left blank.]


56

--------------------------------------------------------------------------------





[Signatures on following page.]




57

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




COMSTOCK MINING INC.


By: ______________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO








TONOGOLD RESOURCES, INC.


By: ______________________
Name: Mark Ashley
Title: Chief Executive Officer






































































58

--------------------------------------------------------------------------------













LEASE OPTION ADDENDUM EXHIBIT


American Flat Net Lease Agreement
 
This American Flat Net Lease Agreement (this “Agreement”) is made and entered
into by and between Comstock Mining Inc., a Nevada corporation, and Comstock
Mining LLC, a Nevada limited liability company.


RECITALS
 
A.
Comstock Mining Inc. (“Comstock”) is the owner of and in possession of certain
real estate, residual materials including ores, heap leaching pads, crushing and
stacking equipment, and Merrill-Crowe processing facilities located in Storey
County, Nevada and described in Exhibits D1 and D2, and shown in Figure D1 (the
“Property”) attached to and by this reference incorporated in this Agreement.

 
B.
Comstock, Comstock Mining LLC (the “Company”), and Tonogold Resources Inc
(“Tonogold”) entered into a Membership Interest Purchase Agreement (the
“Purchase Agreement”), dated January 24, 2019 whereby Comstock sold its
membership interest in the Company to Tonogold.


C.
Comstock desires to lease the Property to the Company and the Company desires to
lease the Property from Comstock, subject to the terms and conditions set forth
herein.

  
NOW THEREFORE, in consideration of their mutual promises, the parties agree as
follows:
 
ARTICLE 1
NET LEASE


1.1
Definitions. The following defined terms, wherever used in this agreement, shall
have the meanings described below:

(a)
“Lease Date” shall mean _________, 2019.

(b)
“Lessor” shall mean Comstock Mining Inc.

(c)
“Lessee” shall mean Comstock Mining LLC.

(d)
“Carrying Costs” shall mean the total direct and indirect costs and expenses
incurred by Lessor that are associated with owning and maintaining the Property
for eventual use by Lessee, as described in Exhibit D3 of this Agreement.

(e)
“Lucerne Properties” shall have the same meaning as defined in the Purchase
Agreement.

(f)
“Ore” shall mean materials produced from the Property, the nature and
composition of which, in the sole judgment of Lessee justifies either (i) mining
or removing from place and shipping and selling the same, or delivering the same
to a processing plant for physical or chemical treatment; or (ii) leaching in
place.

(g)
“Product” shall mean: (i) all Ore shipped and sold prior to treatment; and (ii)
all metals, minerals, concentrates, and precipitates produced by Lessee from
Ore.

(h)
"Ton" shall mean a unit of weight equal to 2,000 pounds avoirdupois (907.19kg).



1.2 Lease. The Lessor grants to the Lessee an exclusive Agreement to lease the
Property for processing Ore. The Agreement has two distinct phases: Production,
and Reclamation. Subject to the terms and conditions of this Agreement, so long
as all conditions of the Agreement are met, and to the extent permitted by
applicable federal, state and local laws regulations and ordinances, Lessor
agrees to lease the Property to Lessee for the purposes of producing valuable
metal and other mineral substances and products from ore-bearing materials and
rocks of every kind.




59

--------------------------------------------------------------------------------





1.3 Uses. Lessee is granted the right, insofar as Lessor may lawfully grant the
right, to use the Property, including but without being, limited to, the full
right, authority and privilege of constructing, erecting, maintaining, and using
all buildings, structures, plants, roadways, pumps, pipelines, electrical power
lines and facilities, stockpiles, waste plies, heap leach pads, tailings ponds
and facilities, settling ponds, and all other improvements, property and
fixtures for beneficiating, concentrating, smelting, extracting, leaching (in
place or otherwise), refining and shipping of Ores, minerals or Product, or for
any incidental activities, whether presently contemplated or known to be used in
the extraction, production or processing of minerals.


1.4 Term. The Agreement is effective commencing on the Lease Date, and expiring
(if not terminated previously) on the 20th anniversary of the Lease Date. Once
the Production phase begins, the lease will continue in effect past the
expiration date, until the Reclamation phase is complete. However terminated,
Lessee’s obligation for reclamation relating to its activities on the American
Flat property will continue until all reclamation is complete to the
satisfaction of the applicable County, State, and Federal regulators.




(a)The Production phase begins on the Lease Date. On the Lease Date, Lessee
shall have delivered notice to Lessor that it intends to exercise the Lease
Option, and the first quarterly Fixed Rate Payment (as defined below) to Lessor.
Following the receipt of the first quarterly Fixed Rate Payment, the parties
will work together, with the objective of Lessor providing Lessee with knowledge
of the operating procedures and protocols for operating the facility. During the
Production phase:


(i) Lessee will assume full operation control of the Property, and will maintain
and operate the facility using industry best practices;
(ii) Lessee will pay Lessor a lease payment of $1,000,000 per year, payable
quarterly in advance (the “Fixed Rate Payment”) subject to adjustment as
provided in clause 1.5 (b) of this Agreement, plus $1 per ton for any ore
processed, payable quarterly in arrears (the “Variable Rate Payment”) subject to
adjustment as provided in clause 1.5(c) of this Agreement, and will continue to
pay the Carrying Costs;
(iii) Lessee will be responsible for all capital costs for any refurbishment,
upgrades, and expansions of the processing facility reasonably required, in its
sole discretion, to achieve its processing plan;
(iv) Lessee will operate the facility and will pay all associated operating
costs and overhead; and
(v) Lessor remains liable for the reclamation associated with the American Flat
facility as of the Lease Date (the “Current Liability”) and Lessee will assume
liability for any modifications to or expansions of the facility and for
additional material stacked, stockpiled, or otherwise moved onto the American
Flat property (the “Additional Liability”).


For clarity, during the Production phase, Lessor is granting Lessee the
exclusive right to construct leach pads, waste dumps, stockpiles, ponds, and
other infrastructure anywhere on the Property that Lessee determines is
necessary in order to carry out its operations, at its own expense, and in
compliance with all applicable County, State, and Federal laws and regulations.
Lessee will be responsible for the reclamation of all added construction and
infrastructure, and will maintain bonds with the appropriate agencies in an
amount adequate to cover the entire cost of such Additional Liability
reclamation.


Lessee shall grant Lessor reasonable access to the Property in order for Lessor
to be satisfied that Lessee is operating the facilities in a safe and
environmentally responsible manner.


For the sake of clarity, the Fixed rate will be payable on a continuous basis,
whether or not Lessee has any production during any given quarter. Subject to
clauses 1.5(b) and 1.5(c) of this Agreement, the Fixed Rate and Variable Rate
Payments will continue through the end of the quarter in which Lessee ceases
operating the plant, after notifying Lessor at least three months in advance of
its intent to cease operations (the “Shutdown Notice”).


(b)
The Reclamation phase begins when Lessee ceases operating the plant after giving
the Shutdown Notice, and will continue until all reclamation is complete to the
satisfaction of all applicable County, State, and Federal regulators, and Lessee
provides evidence, satisfactory to Lessor, that all reclamation due to Lessee’s
operations is complete and the applicable bonds have been released. During the
Reclamation phase,



60

--------------------------------------------------------------------------------







(i) Lessee will continue to pay the Carrying Costs;
(ii) Lessor and Lessee will negotiate what portions of the Plant and Property
will be fully reclaimed, and which portions Lessor wishes to leave in place for
possible future operations;
(iii) Lessee will pay all costs for reclamation due to its activities, except
for any portions of the infrastructure the parties have agreed to leave in
place; and
(iv) Lessor will pay all costs for reclamation due to its previous operations as
of the Lease Date, or will defer its share of the reclamation in anticipation of
future opportunities, in its sole discretion.


Any additions to the physical plant that are not fixed and are capable of being
removed shall be removed by Lessee during the Reclamation phase, unless
otherwise agreed by the parties. After reclamation is complete, any remaining
infrastructure becomes the property of Lessor, with no compensation due to
Lessee. Any stockpiled or leached or otherwise processed material remaining on
the property also becomes the property of Lessor.


1.5 Payments. Lessee shall make the following payments to Lessor.


(a)Carrying Costs. During all phases of the Agreement, the Carrying Costs paid
by Lessor will be invoiced to the Lessee monthly, and shall be due upon receipt.
 
(b)Fixed Rate. The Fixed Rate Payment lease payment shall be paid at the rate of
$250,000 quarterly, in advance, beginning on the Lease Date and continuing
through the end of the quarter in which the Shutdown Notice is given, or the end
of the quarter during which the aggregate cumulative amount of the Fixed Rate
Payments plus Variable Rate Payments received by Lessor from Lessee equals
$25,000,000, whichever comes first.


(c)Variable Rate. As provided in Section 1.4(a) of this Agreement, the initial
Variable Rate Payment shall be $1 per ton, payable quarterly in arrears.
Commencing on the date that the aggregate cumulative amount of the Fixed Rate
Payments plus Variable Rate Payments received by Lessor from Lessee equals
$15,000,000 and thereafter, the Variable Rate Payments shall be reduced to $0.50
per ton (the "Adjusted Variable Rate Payment"). Commencing on the date that the
aggregate cumulative amount of the Fixed Rate Payments plus all Variable Rate
Payments received by Lessor from Lessee equals $25,000,000 and thereafter, the
Variable Rate Payment shall be reduced to $0.25 per ton, but not less than
$100,000 per quarter (the "Subsequent Variable Rate Payment").


(d)Method of Payment. All payments made by Lessee to Lessor shall be paid by
wire transfer of immediately available funds to an account designated by Lessor.


(e)Audit. Lessor or its authorized agents shall have the right to audit and
inspect Lessee’s accounts and records used in calculating the Variable Rate
Payments, which right may be exercised as to each payment at any reasonable time
during a period of ninety (90) days from the date on which the payment was made
by Lessee. If no such audit is performed during such period, such accounts,
records and payments shall be conclusively deemed to be true, accurate and
correct. If it is determined that an overpayment or underpayment was made,
neither Lessor nor Lessee will be required to make an additional payment or a
refund, as applicable, but the overpayment or underpayment shall be corrected
with the next quarterly payment.


(f)Penalties. Any amounts not timely paid shall draw interest at the rate of
eighteen percent (18%) per annum on the unpaid balance from the due date until
paid in full. After 60 days, Lessor may file a lien on the stacked ore,
concentrates, precipitates, and dore on the Property.


1.6. Acceptance of Payments. The lease contemplated by this Agreement shall be
deemed and construed to be a “net lease”, and, except as expressly provided to
the contrary in this Agreement, all costs, expenses, charges, impositions and
other payments of every kind and nature whatsoever relating to the Property, or
the use, operation or maintenance thereof, which may arise or become due during
or in respect of the lease Term shall be timely paid by Lessee, and Lessee
assumes full responsibility for the condition, operation, repair, alteration,
improvement, replacement, maintenance and management of the Property.




61

--------------------------------------------------------------------------------





1.7 Relationship of the Parties.


(a) No Partnership: This Agreement shall not be deemed to constitute any party,
in its capacity as such, the partner, agent or legal representative of any other
party, or to create any mining partnership or other partnership or other
partnership relationship, or fiduciary relationship between them for any purpose
whatsoever.


(b) Competition: Except as expressly provided in this Agreement, each party
shall have the free and unrestricted right independently to engage in and
receive the full benefits of any and all business endeavors of any sort
whatsoever outside the Property or outside the scope of this Agreement, whether
or not competitive with the endeavors contemplated herein, without consulting
the other or inviting or allowing the other therein. In particular, without
limiting the foregoing, neither party to this Agreement shall have any
obligation to the other as to any opportunity to acquire any money, property,
interest or right offered to it outside the scope of this Agreement.


ARTICLE 2
REPRESENTATIONS, WARRANTIES AND AGREEMENTS


2.1 Lessor and Lessee agree that, subsequent to the Lease Date, they will work
timely, in consultation with the regulatory agencies, to bifurcate any permits,
such as the Reclamation Permit, Air Quality permit, and any others that include
aspects relating to both the Property and the Lucerne Properties covered by the
Purchase Agreement, or to leave the permits as-is, so long as the goal is met
that Lessee can operate according to its plans on the Lucerne Properties, and
Lessor can operate as it sees fit on the Property, until the Lease Date.


2.2 The parties agree they will work together to allocate the current
reclamation bond, covering the existing reclamation liability between the
Lucerne Properties and the Property, and to separately bond Lessee’s reclamation
liability for its changes to the Property and its operations under this
agreement.


2.3 Lessor agrees that if an event occurs with respect to the Property that
results in an insurance claim (an “Insurance Event”), funds received from such
claim will be applied towards restoring the Property as it was prior to the
insurance event. Lessee shall be solely responsible for any insurance deductible
expense and any and all damage which exceeds the scope of insurance coverage.


2.4 Lessor agrees not to sell or otherwise dispose of any or all of the Property
until the Shutdown Notice is given.


2.5 Lessor agrees not to pledge, directly or indirectly, the Property as surety
for any obligation.


2.6 Lessor makes no representation or warranty, express or implied, to any
matter whatsoever relating to the Property or any other matter, including as to
(i) merchantability or fitness for any particular use or purpose, (ii) any
proposed processing or other business or operations, (iii) the adequacy of the
existing permits for the operations planned by Lessee; (iv) the likelihood of
governmental authority or regulatory approval of any proposed mining, processing
or other business or operations or (v) the probable success or profitability of
any proposed mining, processing or other business or operations;


2.7 Lessee represents that it has sufficient experience in the mining of ores
and processing methods similar to its planned use for the Property, and agrees
that: (i) in making its decision to enter into this Agreement, Lessor has relied
solely on its own investigation and the express representations of Lessor made
in this Agreement; (ii) it has examined the data from previous operations of the
facility by Lessor; (iii) it has reviewed the permits held by Lessor relating to
the Property; and (iv) it has inspected the Property and is satisfied with its
current condition.


2.8 Lessor and Lessee agree that, once Lessee’s operating plans for the Property
are complete, it will notify Lessor of any equipment being replaced as part of
an upgrade to the facilities, or otherwise not useful to Lessee for its planned
Operations. Lessor can then move the equipment to a location on the property
that will not interfere with Lessee’s planned operations, or remove the
un-needed equipment, at Lessor’s expense, for sale or use at another location.




62

--------------------------------------------------------------------------------





2.9 Lessor and Lessee agree that Lessor is the exclusive owner of any residual
leached materials, mine dumps and tailings currently on the Property, along with
the reclamation liability for those materials. Lessor may, at any time during
any phase of this agreement, reprocess, remove, or reclaim these materials and
thereby reduce its reclamation liability, with no compensation to Lessee,
provided that during the Production phase, these activities by Lessor shall not
unreasonably interfere with Lessee’s operations on the Property.




ARTICLE 3
MISCELLANEOUS


3.1 Compliance with the Law: The exercise by Lessee of any rights, privileges,
grants and uses under this Agreement shall conform at all times with the
applicable laws and regulations of the state in which the Property is situated
and the United States of America. Lessee shall be fully responsible for
compliance with all applicable federal, state and local reclamation statutes,
regulations and ordinances relating to such work, all at Lessee’s cost, and
Lessee shall indemnify and hold harmless Lessor from any and all claims,
assessments, fines and actions arising from Lessee’s failure to perform the
foregoing obligations. Lessor agrees to cooperate with Lessee in Lessee’s
application for governmental licenses, permits and approvals, the costs of which
shall be borne by Lessee.


3.2 Operating Practices; Inspection of Data Reports; Insurance:


(a) Operations: Lessee shall conduct operations on the Property in a safe and
environmentally responsible manner, in accordance with industry best practice.


(b) Inspection of Data: During the term of this Agreement, Lessor shall have the
right to examine reports and data regarding the Property in Lessee’s possession
during reasonable business hours and upon prior notice, provided, however, that
the rights of Lessor to examine such data shall be exercised in a manner such
that inspection does not unreasonably interfere with the operations of Lessee.


(c) Insurance: Lessee shall obtain and maintain all workers’ compensation
insurance as required by state law, as well as liability insurance and policies
of insurance against risks in amounts customarily obtained in similar mining
operations and shall furnish Lessor proof of insurance prior to the commencement
of any operations. Lessee shall, at Lessee’s expense, during the term of this
Agreement and any extension thereof, obtain and maintain insurance which insures
the Property for public liability in amounts not less than those set out by the
State of Nevada and amounts reasonably satisfactory to Lessor, naming Lessor as
an additional insured and protecting against all claims, demands, actions, suits
or causes of action and judgments, settlements or recoveries, for bodily injury,
death or property damage arising out of Lessee’s use or occupancy of or
operations conducted upon the Property. Lessee agrees to provide Lessor with a
certificate of insurance. The companies issuing such policies shall also be
required to furnish the Lessor written notice thirty (30) days prior to
cancellation, termination, or other change of any such insurance. The Lessor
shall periodically review the level of the indemnification insurance and may
require the amount of such insurance to be increased or decreased to reflect
changes in risk exposure.


3.3 Reclamation and Bonding: The exercise by Lessee of any rights, privileges,
grants and uses under this Agreement shall conform at all times with the
applicable laws and regulations of the state in which the Property is situated
and the United States of America. Lessee shall be fully responsible for
compliance with all applicable federal, state and local reclamation statutes,
regulations and ordinances relating to such work, all at Lessee’s cost, and
Lessee shall indemnify and hold harmless Lessor from any and all claims,
assessments, fines and actions arising from Lessee’s failure to perform the
foregoing obligations.


Bonding: Lessee is required to carry bonding for the Additional Liability in the
amount determined by regulatory authorities for each area to be bonded. Lessee
may qualify for self-bonding if the Lessee meets the requirements of C.F.R.
Title 30 § 800.23 and any additional requirements in the State or Federal
program. Alternatively, Lessee may support its mine reclamation bonding
requirements through third-party bonding facilities.




63

--------------------------------------------------------------------------------





3.4 Production Records: Lessee shall keep accurate records of the sale or
shipment of Product from the Property, and these records shall be available for
inspection and copying by Lessor at all reasonable times.


3.5 Liens and Notices of Non-Responsibility: Lessor and Lessee agree to keep the
Property at all times free and clear of all liens, charges and encumbrances of
any and every nature and description done, made or caused by them, and to pay
all indebtedness and liabilities incurred by or for them which may or might
become a lien, charge or encumbrance against the Property before such
indebtedness or liability shall become a lien, charge or encumbrance.


3.6 Real Property Taxes: Lessor shall pay promptly, before delinquency, all
taxes and assessments, general, special, ordinary and extraordinary, that may be
levied or assessed during the term of the Agreement, and upon the Property then
remaining subject to this Agreement. Such tax payments will be invoiced to
Lessee as part of the Carrying Costs to be reimbursed. Neither Lessor nor Lessee
shall be responsible for the payment of any such taxes which are based upon
revenues income or production from the Property assessed solely to the other
party. Lessee always shall have the right to contest, in the courts or
otherwise, in its own name or in the name of Lessor, the validity or amount of
any such taxes or assessments if it deems the same unlawful, unjust, unequal or
excessive, or to take such other steps or proceedings as it may deem necessary
to secure a cancellation, reduction, readjustment or equalization thereat before
it shall be required to pay the same.


Delivery of Tax Notices: If Lessee receives tax bills or claims which are
Lessor’s responsibility, Lessee shall promptly forward them to Lessor for
appropriate action.


3.7 Inspection: Lessor, or Lessor’s duly authorized representatives, shall be
permitted to enter on the Property, and the processing facilities thereon at all
reasonable times for the purpose of inspection. Lessor shall have the right to
take samples of material from the Property for the purpose of assuring proper
and accurate determination and payment of the Tonnage Charge, but it shall enter
on the Property at its own risk, and in such a manner as not to unreasonably
hinder, delay or interfere with the operations of Lessee. Lessor shall indemnify
and hold Lessee harmless from any and all damages, claims or demands arising out
of injury to Lessor, Lessor’s agents or representatives, or any of them, on the
Property or on the approaches thereto.


3.8 Termination by Lessor: In the event of any default or failure by Lessee to
comply with any of the covenants, terms or conditions of this Agreement, Lessor
shall give Lessee written notice of the default, specifying details of the same.
If such default is not remedied within thirty (30) days after receipt of the
notice, then this Agreement shall be deemed canceled and terminated effective on
the thirtieth (30th) day after the receipt of the notice.


3.9 Termination: Lessee may at any time terminate this Agreement by giving
written notice to Lessor. If during the Production phase of the lease, the
notice must be given in the form described as the Shutdown Notice. On or
promptly after delivery of the notice of termination, Lessee shall execute and
deliver to Lessor a written release of this Agreement in proper form for
recording. If Lessee terminates this Agreement, Lessee shall still be required
to pay any Fixed Rate and Variable Rate charges and Carrying Costs which accrued
prior to the termination date, which shall be the date Lessee’s notice is
delivered. On expiration, termination or surrender of this Agreement, Lessee
shall return the Property, or any part of the Property surrendered, in a state
of compliance with applicable laws, regulations and ordinances of any
governmental agency or authority having jurisdiction of the Property. If
Lessee’s compliance is incomplete at such time, Lessee shall diligently take the
actions necessary to complete compliance.


3.10 Removal of Equipment: Lessee shall have six (6) months after termination of
this Agreement to remove from the Property all buildings, structures and
equipment placed on the property by Lessee, and to restore or diligently act to
restore the Property to an environmentally acceptable state as may be required
by local, state or federal authorities. Any buildings, structures or equipment,
including personal property, remaining on the Property after the time described
in this Section shall be deemed to be owned by Lessor with no further action or
the part of the parties.


3.11 Data: Upon termination of this Agreement, Lessor shall have the right to
request a copy of all reports and data regarding the Property in Lessee’s
possession at the time of termination. Lessee agrees that it will, within thirty


64

--------------------------------------------------------------------------------





(30) days after receipt of a written demand by Lessor, deliver to Lessor a copy
of all such reports and data. Lessee shall have no liability on account of any
such information received or acted on by Lessor or any other party to whom
Lessor delivers such information.


3.12 Confidentiality: The data and information, including the terms of this
Agreement, coming into the possession of Lessor by virtue of this Agreement,
shall be deemed confidential, and shall not be disclosed to outside third
parties except as may be required to publicly record or protect title to the
Property, or to publicly announce and disclose information under the laws and
regulations of the United States, any state or local government or any country,
or under the rules and regulations of any stock exchange on which stock of any
party, or the parent or affiliates of any party, is listed. Lessor agrees, with
respect to any public announcements (other than those exceptions set forth in
the preceding sentence), including the announcement of the execution of this
Agreement, if any, to inform Lessee of the contents of the announcement or
disclosure in advance of its intention to make such announcement in sufficient
time to permit Lessee to jointly or simultaneously make a similar public
announcement or disclosure if the other party so desires, except that in the
event any party anticipates selling or assigning all or a portion of its
interest or negotiations to procure loans from third parties are undertaken,
such party shall have the right to furnish information to the party to whom such
conveyance or assignment is anticipated, or with whom such negotiations or cans
are under-taken, upon obtaining from such party art agreement to hold
confidential any information so furnished. Nothing in this Agreement shall limit
or restrict the right of Lessee to provide, deliver or release to parent
companies, companies with a common parent, subsidiary companies, affiliated or
related companies and/or coventurers the data and information, including the
terms of this Agreement, coming into the possession of Lessee by virtue of this
Agreement.


3.13 Notices: All notices shall be in writing to the applicable address set
forth below and shall be given by personal delivery or recognized international
overnight courier. All notices shall be effective and shall be deemed delivered
on the date of delivery if delivered before 5:00 p.m. local destination time on
a business day, otherwise on the next business day after delivery. Each party
will send a copy of their notice by email, as a courtesy, but the notice will
not be valid until delivered in writing. Any notice delivered by email shall
only be deemed to be official notice hereunder if the Party receiving such email
confirms receipt in writing.
 
  
 


Each party may change its address from time to time by notice given in the
manner described above





3.14 Binding Effect of Obligations: This Agreement shall be binding upon and
inure to the benefit of the respective parties and their heirs, successors and
assigns.


3.15 Whole Agreement: The parties agree that the whole agreement between them is
written in this Agreement, and in a memorandum of agreement of even date which
is intended to be recorded. There are no terms or conditions, express or
implied, other than expressly stated in this Agreement. This Agreement may be
amended or modified only by an instrument in writing, signed by the parties with
the same formality as this Agreement.


3.16 Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada.
 
3.17 Multiple Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.


3.18 Severability: If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any law of the
United States or any state, the validity of the remaining portions or provisions
shall not be affected and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.




65

--------------------------------------------------------------------------------





3.19 Bankruptcy or Insolvency Proceedings by Lessee: If Lessee be adjudged
bankrupt or insolvent, or shall make an assignment for benefit of creditors,
this Agreement shall thereupon immediately terminate, and it being further
understood and agreed that this Agreement shall not be assignable by any process
of law, nor be treated as an asset of Lessee in any bankruptcy or insolvency
proceedings; nor shall it pass under the control of any trustee or assignee of
Lessee by virtue of any proceedings in bankruptcy or insolvency, or under any
assignment by Lessee for the benefit of creditors.


3.20 Assignment: Upon providing written notice to the other party in accordance
with the terms of this Agreement, either party may assign its respective rights
and obligations under this Agreement, provided that the assignee executes an
assumption of all of the assignor’s obligations hereunder and agrees to be bound
by all the terms and conditions of this Agreement. No such assignment shall in
any way enlarge or diminish the right or obligations of Lessee or Lessor
hereunder. Upon the assumption by the assignee of the assignor’s obligations,
the assigning party shall be fully released from, and shall not be liable or
responsible to the non-assigning party in any way for any duties, costs,
payments or other liabilities or obligations that thereafter arise or accrue
directly or indirectly under this Agreement. A fully executed memorandum of
assignment in recordable form shall be provided to the non-assigning party by
the assigning party.
 
  


66

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Lease Date.
 


 
TONOGOLD RESOURCES, INC.
 
By:___________________________________
Name: Mark Ashley
Title: Chief Executive Officer






COMSTOCK MINING LLC
 
By:____________________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO






COMSTOCK MINING INC.
 
By:_______________________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO















67

--------------------------------------------------------------------------------









Exhibit D1 – “Properties”
(American Flat Net Lease Agreement)


The following patents, fee land, and unpatented mining claims are included in
the American Flat Net Lease Agreement, and are shown in Figure D1, below.


D1.1: CMI-Owned Properties Included in Lease Option
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
NSR %
Royalty Owner
004-331-08
Texas
Comstock Mining LLC
Fee
37.5
Storey
0%
None
004-331-19
Baltimore Patent Homesite
Comstock Mining LLC
Fee
9.0
Storey
0%
None
004-331-22
Salzwimmer 79 Acres
Comstock Mining Inc.
Fee
77.9
Storey
0%
None
004-331-27
Salzwimmer House & "Barn"
Comstock Mining Inc.
Fee
11.0
Storey
0%
None
004-331-28
Salzwimmer House & "Barn"
Comstock Mining Inc.
Fee
3.5
Storey
0%
None
004-331-36
American Flat Process Site
Plum Mining Co LLC
Fee
77.0
Storey
0%
None
004-331-37
American Flat Process Site
Plum Mining Co LLC
Fee
4.7
Storey
0%
None
004-331-40
Texas
Comstock Mining LLC
Fee
150.0
Storey
0%
None
016-091-33
Texas
Comstock Mining LLC
Fee
32.8
Lyon
0%
None
800-002-06
Baltimore Patent Pcl 1
Comstock Mining LLC
Patent
9.0
Storey
0%
None
800-002-10
Ledge No 2
Comstock Mining Inc.
Patent
14.5
Storey
0%
None
800-002-14
Baltimore Patent Pcl C
Comstock Mining LLC
Patent
1.4
Storey
0%
None
800-002-22
Baltimore Patent PCl 3
Comstock Mining Inc.
Patent
9.0
Storey
0%
None
800-002-38
Baltimore Patent Pcl 2
Comstock Mining LLC
Patent
8.9
Storey
0%
None
800-002-45
Baltimore Patent Pcl 4
Comstock Mining Inc.
Patent
7.5
Storey
0%
None
 
 
 
 
 
 
 
 
D1.2: CMI-Owned Unpatented Claims Included in Lease Option
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC1105470
CMI Mill Site 1
Comstock Mining LLC
Mill
0.38
Storey
0
None
NMC1108961
MS 38 B
Comstock Mining LLC
Lode
1.82
Storey
0
None
NMC1108962
MS 38 C
Comstock Mining LLC
Lode
6.3
Storey
0
None
NMC1108963
MS 38 D
Comstock Mining LLC
Lode
3.67
Storey
0
None
NMC1108964
MS 38 E
Comstock Mining LLC
Lode
9.83
Storey
0
None
NMC871506
Comstock 129
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871507
Comstock 130
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871508
Comstock 131
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871509
Comstock 132
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871510
Comstock 133
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871511
Comstock 134
Comstock Mining LLC
Lode
20.67
Lyon,Storey
0
None
NMC871512
Comstock 135
Comstock Mining LLC
Lode
20.67
Lyon,Storey
0
None
NMC871513
Comstock 136
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871514
Comstock 137
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871515
Comstock 138
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871516
Comstock 139
Comstock Mining LLC
Lode
14.36
Storey
0
None
NMC871517
Comstock 140
Comstock Mining LLC
Lode
18.33
Storey
0
None
NMC871518
Comstock 141
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871519
Comstock 142
Comstock Mining LLC
Lode
20.67
Storey
0
None



68

--------------------------------------------------------------------------------





NMC983374
Comstock Lode 121
Comstock Mining LLC
Lode
2.72
Storey
0
None
NMC983375
Comstock Lode 122
Comstock Mining LLC
Lode
17.93
Storey
0
None
NMC983376
Comstock Lode 123
Comstock Mining LLC
Lode
1.76
Storey
0
None
NMC983377
Comstock Lode 124
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983379
Comstock Lode 126
Comstock Mining LLC
Lode
20.69
Storey
0
None
NMC983380
Comstock Lode 127
Comstock Mining LLC
Lode
14.49
Storey
0
None
NMC983381
Comstock Lode 128
Comstock Mining LLC
Lode
9.95
Storey
0
None
NMC983382
Comstock Lode 129
Comstock Mining LLC
Lode
2.42
Storey
0
None
NMC983383
Comstock Lode 130
Comstock Mining LLC
Lode
0.76
Storey
0
None
NMC983384
Comstock Lode 131
Comstock Mining LLC
Lode
1.65
Storey
0
None
NMC983385
Comstock Lode 132
Comstock Mining LLC
Lode
6.91
Storey
0
None
NMC983386
Comstock Lode 133
Comstock Mining LLC
Lode
15.84
Storey
0
None
NMC983387
Comstock Lode 134
Comstock Mining LLC
Lode
14.92
Storey
0
None
NMC983388
Comstock Lode 135
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983389
Comstock Lode 136
Comstock Mining LLC
Lode
18.57
Storey
0
None
NMC983390
Comstock Lode 137
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983391
Comstock Lode 138
Comstock Mining LLC
Lode
9.1
Storey
0
None
NMC983392
Comstock Lode 139
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983393
Comstock Lode 140
Comstock Mining LLC
Lode
6.86
Storey
0
None





69

--------------------------------------------------------------------------------





apurchaseagr_image4a01.jpg [apurchaseagr_image4a01.jpg]
Figure D1 "American Flat Properties
Exhibit D2 – "American Flat Plant and Equipment"
(American Flat Net Lease Agreement)




70

--------------------------------------------------------------------------------





Draft for discussion purposes.


Asset Category
Description 1
Description 2
Description 3
 
 
 
 
Building
 
Office Buildings - 1200 A,D-F
 
Building
1200 B
3-wide modular
 
Building
1200 B
modular installation
Priceless construction
Building
1200 B
modular skirting
Groves Manufactured Homes
Building
1200 C
Shop Facility
 
Building
 
Waste Storage Building
Added to back side of shop
Building
 
Warehouse
Upgrades to shop?
Building
 
Salzwimmer Building Improvement
 
Building
 
Plant Lighting
 
Building
 
Security Gates and Signs
process+office campus?
Building
 
Heating system
Merrill Crowe?
Building
 
Water Well
Blain, RL, Rain
 
 
 
 
F&F
 
CCD Security Camera System
plant+office
F&F
 
Other
 
F&F
 
Satellite
unclear
F&F
 
Communication system
 
F&F
 
Monitor Pro - by EHS
 
 
 
 
 
Water
Permit 76650
 
14.33 AF
Water
Permit 77679
 
6.00 AF
Water
Permit 82209
Gash Well-Now WS-4
4.00 AF
Water
Permit 82970
Gash Replacement Well WS-4
100.00 AF
Water
Storey County
Storey County Water Agreement
150.00 AF
 
 
 
 
Processing
Crush & Stack
Crusher
 
Processing
 
Crushing System
 
Processing
 
Crusher capacity improvements
 
Processing
 
Crusher HP Suspended Electromagnet
 
Processing
 
Crusher Feeder
 
Processing
 
Apron Feeder
Direct Force
Processing
 
Conveyor/Stacker
88
Processing
 
Conveyer Belt
Goodfellow
Processing
 
Grid Power @ Crusher & Process
 
Processing
 
20 FT Control Van
 
Processing
 
2007 Goodfellow Stat Conveyor
 
Processing
 
40 FT Gear Control Van
 
Processing
Leach Pads
Leach Pad
Coons and Mach 4
Processing
 
heap capacity improvements
 
Processing
 
Cells 6&7
 
Processing
 
Cells 8A
 



71

--------------------------------------------------------------------------------





Processing
 
Cells 9
 
Processing
 
Cell 10
design only - engineering fees
Processing
 
Cells 11/12
design only - engineering fees
Processing
Ponds & Pumps
Ponds
Mach 4
Processing
 
Fresh Water Pond
 
Processing
 
Event Pond
 
Processing
 
Pond Liner
Comanco Environmental Corporation
Processing
 
93,000 Gallon Water Tank-Process Site
Water Well - Oct. 2012
Processing
 
8,000 Gallon Water Tank on Ophir Grade
Water Well
Processing
 
Bird Disks
Phoenix Plastics Inc
Processing
 
Bird Disks
Phoenix Plastics Inc
Processing
 
Barren Pump
 
Processing
 
Barren Pump
 
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
M-C
Merrill Crowe
 
Processing
 
Merrill Crowe Building
Expansion?
Processing
 
Merrill Crowe Capacity Upgrade
 
Processing
 
Merrill Crowe Clarifiers
 
Processing
 
Merrill Crowe DO Tower
 
Processing
 
Clarifiers
 
Processing
 
Processing Equipment
 
Processing
 
Filter Leaves
Scotia
Processing
Refinery
Furnace
Scotia
 
 
 
 
Vehicle
MT02
Fuel and Lube Truck
1998 KENWORTH T800
Vehicle
WT801
1992 GMC Water Truck
 
Vehicle
 
Water Truck
Western Star
Vehicle
 
2001 John Deere 310G 4X4 Loader/Backhoe
Richie Bros.
Vehicle
P14
Ford F350 Service Pickup w/ Utility Bed and tools
RocTech
Vehicle
 
RT740B Grove crane
Cashman
Vehicle
 
Cat TH460B Telehandler
 
Vehicle
 
Forklift
Hertz
Vehicle
 
2 Magnum Light Towers
Hertz
Vehicle
 
10,000 gal self erecting water tower
T.E. Bertagnolli
Vehicle
 
Kline Water Tank
 
Vehicle
P11
2000 Ford F250 4WD
Hertz



72

--------------------------------------------------------------------------------





Vehicle
P13
1998 Chevy 4 X 4
 
Vehicle
P01
2004 Ford F-150 Pick-up - Blue
 
Vehicle
 
29' Conex Trailer
at pit?
 
 
 
 
Other
 
HPDE Pipe Welder
P&F Distributors 2
Other
 
RAM 28 BUTT Fusion Machine
HDPE Supply
Other
 
Generator - 3516 Genset (Model 3516)
Cashman 77
Other
 
Metallurgical Lab
 
Other
 
Met Lab
 
Other
 
Lab Equipment
 
Other
 
Lab Equipment
 
Other
 
Lab Oven
 
Other
 
Self Contained Shower unit
Quick Space 76
Other
 
Security System
plant, office, both?
Other
 
Weather Station
 
Other
 
Mine Communications Upgrade
 
Other
 
Environmental Monitoring System
TSI x







































































73

--------------------------------------------------------------------------------















Exhibit D3 – “Estimated Costs”
(American Flat Net Lease Agreement)


The following estimated costs will be the responsibility of Lessee from the
Effective Date of the Lease Option Agreement. The costs will be paid by Lessor,
and will be invoiced to Lessee monthly. These costs are estimates only, for
planning purposes. Lessee will pay the actual expenses incurred.


 
 
Annual $
Notes
Property Tax
 
 
 
Real
3,489
 
Storey
Personal
168,529
 
Storey
Total Property Tax
 
172,017
 
Claim Fees
 
 
 
BLM
5,890
 
 
Storey Co
496
 
 
Lyon County
100
 
 
Total Claim Fees
 
6,486
 
Insurance
 
154,710
LP Insurance, estimated at 80% of total annual costs. Largest cost is
environmental.
Reclamation Bond
 
129,080
Smith-Manus, estimated at 90% of total annual costs
Utilities
 
95,187
Propane, power, water
Consulting
 
21,500
Air Quality and Reclamation Bond work
Other
 
102,153
Maintenance and other
Total Estimated Costs
 
681,134
 
 
 
 
 
Storey County Water Annual Minimum
 
57,545
 
Less Consulting
 
(21,500)
 
 
 
 
 
Net Re-Occurring
 
717,179
 
 
 
 
 
Payroll (Excludes third-party technical/consultive support and payroll
taxes/benefits)
Environmental & Safety Manager
138,000
 
Maintenance
 
100,000
 
External Relations
 
110,000
 
Professional Staff Assistance
 
As-needed
Invoiced at burdened payroll cost
 
 
 
 
Total Estimated Costs
 
1,065,179
 













74

--------------------------------------------------------------------------------





Exhibit E
Mineral Exploration and Mining Lease Agreement
 
This Mineral Exploration and Mining Lease Agreement (this "Agreement”) is made
and entered into by and between Comstock Mining Inc., a Nevada corporation, and
Comstock Mining LLC, a Nevada limited liability company.
 
RECITALS
 
 
A.
Comstock Mining Inc. is the owner of and in possession of certain patented and
unpatented mining claims located in Storey County, Nevada, and controls
additional fee property, patented mining claims, and unpatented mining claims
through lease agreements with third parties. Said claims are collectively called
the “Properties”, and are further described in Exhibit E1, and the lease
agreements are further described in Exhibit E2 attached to and by this reference
incorporated in this Agreement.


B.
Comstock Mining Inc. (“Comstock”), Comstock Mining LLC (the “Company”), and
Tonogold Resources Inc. (“Tonogold”) entered into a Membership Interest Purchase
Agreement (the “Purchase Agreement”), dated January 24, 2019 whereby Comstock
sold its membership interest in the Company to Tonogold.


C.
The Company (the “Lessee”) desires to lease the mining claims, and Comstock (the
“Lessor”) is willing to grant to Lessee certain rights to lease the Properties
for the purposes of mineral exploration, development, and eventual mining.

  


NOW THEREFORE, in consideration of their mutual promises, the parties agree as
follows:
 


75

--------------------------------------------------------------------------------





1.
Definitions: The following defined terms, wherever used in this Agreement, shall
have the meanings described below:


1.1 “Effective Date” shall mean __________, 2019.
 
1.2 “Lessor” shall mean Comstock Mining Inc.
 
    1.3 “Lessee” shall mean Comstock Mining LLC.
 
 1.4 “Lease Year” shall mean each one (1) year period following the Effective
Date and each anniversary of the Effective Date.


1.5 “Minerals” shall mean gold, silver, platinum, antimony, mercury, copper,
lead, zinc, and all other mineral elements, mineral compounds and geothermal
resources, whether the same are known to exist on the Properties or are
discovered on the Properties after the Effective Date and regardless of the
method of extraction, mining or processing the same, whether known to exist or
invented or developed after the Effective Date.


1.6 “Properties” means the mining claims described in Exhibit E1 of this
Agreement.


1.7 “Ore” shall mean all Minerals or other materials or substances from the
Properties, the nature and composition of which, in the sole judgment of Lessee
justifies either (a) mining or removing from place and shipping and selling the
same, or delivering the same to a processing plant for physical or chemical
treatment; or (b) leaching in place.
 
    1.8 “Product” shall mean: (a) all Ore shipped and sold prior to treatment;
and (b) all concentrates, precipitates, refined metals, and any other valuable
minerals produced by or for Lessee from Ore.
 
1.9 “Net Smelter Return” or “NSR” shall mean all Revenues from the sales of
Products produced from the Properties, less shipping and Refining Costs
pertaining to such Revenues for the applicable calendar quarter. The calculation
of Net Smelter Returns shall be made in accordance with accounting principles
and practices consistently applied in the mining industry in Nevada. For
purposes of this definition, “Refining Costs” means all costs and expenses of
smelting and refining, including without limitation, all costs of assaying,
sampling, custom smelting, and refining, all independent representative and
umpire charges, penalties, and other deductions, imposed or charged by the
refinery or smelter, as the case may be. If smelting or refining is carried out
in facilities owned or controlled by Lessee or its Affiliates, then the Refining
Costs shall be the amount Lessee would have incurred if such smelting or
refining were carried out at facilities not owned or controlled by Lessee or its
Affiliates then offering comparable services for comparable products on
prevailing terms.


1.10 “NSR Royalty” means the amounts payable by Lessee to Lessor hereunder as
provided in section 5.2.


1.11 “Revenues” means, for each sale of Products during the applicable period,
the sum of actual prices of Products received multiplied by the quantity of
Products sold. If any Products are diverted by the Company for commemorative
coinage or any other value-added use, the Revenue will be calculated using the
spot price on a recognized exchange, on the date the Products are diverted.
 
 
2.
Grant of Lease and Uses:
 

 
 
 
2.1
Lease: Subject to the terms and conditions of this Agreement and to the extent
permitted by applicable federal, state and local laws regulations and
ordinances, Lessor agrees to lease the Properties to Lessee for mineral
exploration and development, and the production, removal and sale of all
Minerals, substances, metals, ore-bearing materials and rocks of every kind.
 
 
 
 
2.2
Uses: Lessee is granted the right, insofar as Lessor may lawfully grant the
right, to use the Properties, including but without being, limited to, the full
right, authority and privilege of placing and using drill holes, excavations,
open pit mines, openings, shafts, ditches and drains, and of constructing,
erecting, maintaining, and using all buildings, structures, plants, roadways,
pumps, pipelines, electrical power lines and facilities, stockpiles, waste
plies, and all other improvements, property and fixtures for mining or removing
Ores, Minerals or Product, or for any incidental activities, whether presently
contemplated or known to be used in the exploration, development, and mining of
Minerals.

 


76

--------------------------------------------------------------------------------





 
2.3
Third Party Leases: With respect to the third party leases, (a) Lessor grants
only those rights explicitly enumerated in the respective leases, which are
attached to this Agreement by reference, (b) Lessee agrees to comply with all
conditions of such third party leases, and agrees to take all required actions
to maintain the leases in good standing, and to take no action which would
result in the termination of such leases by the third party owner and (c) Lessee
acknowledges that some of the third party leases may expire prior to the
termination date of this Agreement. In such cases, the Parties agree to work
together with the underlying owner to obtain a lease renewal on mutually
acceptable terms. If acceptable terms for a renewal cannot be reached, the
Parties agree to remove the corresponding portion of the Properties from this
Agreement.



 
3.
Relationship of the Parties:

 
 
 
3.1
No Partnership: This Agreement shall not be deemed to constitute any party, in
its capacity as such, the partner, agent or legal representative of any other
party, or to create any partnership mining partnership or other partnership or
other partnership relationship, or fiduciary relationship between them for any
purpose whatsoever.

 
 
3.2
Competition: Except as expressly provided in this Agreement, each party shall
have the free and unrestricted right independently to engage in and receive the
full benefits of any and all business endeavors of any sort whatsoever outside
the Properties or outside the scope of this Agreement, whether or not
competitive with the endeavors contemplated herein, without consulting the other
or inviting or allowing the other therein. In particular, without limiting the
foregoing, neither party to this Agreement shall have any obligation to the
other as to any opportunity to acquire any money, property, interest or right
offered to it outside the scope of this Agreement.

 
4.
Term: The term of this Agreement shall be from the Effective Date for ten
(10) years (the “Exploration Term") unless terminated or canceled. Following the
Exploration Term this Agreement shall be renewable for an additional term of ten
(10) years ("the Development Term"). This Agreement shall automatically renew at
the end of the Exploration Term unless one of the parties provides written
notice to the other party at least 30 days prior to last day of the Exploration
Term that it intends to terminate this Agreement. The term of this Agreement
will continue in effect past the Development Term so long as minerals are
produced from the Properties or from other lands adjacent to or in the vicinity
of the Properties (the “Extended Term”). During the Extended Tem, operations
shall be deemed conducted on a continuous basis unless and until a period of 180
consecutive days elapses in which no exploration, development, mining, or
processing operations are conducted on the Properties or nearby lands, excluding
periods of force majeure.
 
 
5.
Payments: Lessee shall make the following payments to Lessor,

 
 
5.1
Carrying Costs. Lessee shall pay or reimburse to Lessor all costs of owning the
Properties, and all costs of maintaining the third party leases, including
property taxes, annual claim fees, environmental compliance, third party lease
payments and advance royalties, and any drilling or spending commitments for the
third party leases. An estimate of these costs is attached as Exhibit E3 (the
“Estimated Annual Costs”).


 
5.2
NSR Royalty: In addition, Lessee shall pay to Lessor a royalty at the rate of 3%
of the Net Smelter Returns from the Properties (the “Initial NSR Royalty”).
After the first anniversary of Lessee commencing mining operations, the Initial
NSR Royalty shall be reduced to 1.5% of the Net Smelter Returns from the
Properties (the “Subsequent NSR Royalty”). The Initial NSR Royalty and
Subsequent NSR Royalty shall be paid no later than 30 days after the end of each
calendar quarter in which Products have been sold. To be clear, this Initial NSR
Royalty and Subsequent NSR Royalty is in addition to any royalties required by
the third party leases, or other royalties that are recorded with the titles to
any of the Properties. Lessee will be responsible for timely paying all such
third party royalties directly.

 


77

--------------------------------------------------------------------------------





 
5.3
Method of Payment: All payments made by Lessee to Lessor shall be paid by wire
transfer of immediately available funds to an account designated by Lessor.

 
 
5.4
Audit: Lessor or its authorized agents shall have the right to audit and inspect
Lessee’s accounts and records used in calculating the Net Smelter Return, which
right may be exercised as to each payment at any reasonable time during a period
of ninety (90) days from the date on which the payment was made by Lessee. If no
such audit is performed during such period, such accounts, records and payments
shall be conclusively deemed to be true, accurate and correct.
 
 
 
 
5.5
Assignment: If Lessee transfers any of its rights under this agreement,
Transferee shall pay to Lessor an annual lease fee in the amount of $12,000 (the
"Annual Lease Fee") and agree to a work commitment on the Properties in the
amount of $175,000 per year (the "Work Commitment"). This Annual Lease Fee and
Work Commitment are in addition to the costs reimbursed to Lessor by Lessee,
shown in Exhibit E3. Any assignment shall be subject to Section 24 below.

 
6.
Compliance with the Law: The exercise by Lessee of any rights, privileges,
grants and uses under this Agreement shall conform at all times with the
applicable laws and regulations of the state in which the Properties are
situated and the United States of America Lessee shall be fully responsible for
compliance with all applicable federal, state and local reclamation statutes,
regulations and ordinances relating to such work, all at Lessee’s cost, and
Lessee shall indemnify and hold harmless Lessor from any and all claims,
assessments, fines and actions arising from Lessee’s failure to perform the
foregoing obligations. Lessor agrees to cooperate with Lessee in Lessee’s
application for governmental licenses, permits and approvals, the costs of which
shall be borne by Lessee.

 
7.
Mining Practices; Inspection of Data Reports; Insurance:

 
 
7.1
Mining Practices: Lessee shall work the Properties in a miner-like fashion.

 
 
7.2
Inspection of Data and Reporting: During the term of this Agreement, (a) Lessor
shall have the right to examine reports and data regarding the Properties in
Lessee’s possession during reasonable business hours and upon prior notice,
provided, however, that the rights of Lessor to examine such data shall be
exercised in a manner such that inspection does not unreasonably interfere with
the operations of Lessee; (b) no less frequently than once per Lease Year,
Lessee shall provide a report on exploration activities on the Properties, and a
complete copy of all drilling data, maps, surveys and other exploration results
obtained during that period; and upon the termination of this Agreement, Lessee
shall provide a final report of its activities on the Properties, and shall
surrender all data on the Properties then in its possession.

 


78

--------------------------------------------------------------------------------





 
7.3






















7.4












7.5
Insurance: Lessee shall obtain and maintain all worker’s compensation insurance
as required by state law, as well as liability insurance and policies of
insurance against risks in amounts customarily obtained in similar mining
operations and shall furnish Lessor proof of insurance prior to the commencement
of any operations. Lessee shall, at Lessee’s expense, during the term of this
Agreement and any extension thereof, obtain and maintain insurance which insures
the Properties for public liability in amounts not less than those set out by
the State of Nevada and amounts reasonably satisfactory to Lessor, naming Lessor
as an additional insured and protecting against all claims, demands, actions,
suits or causes of action and
judgments, settlements or recoveries, for bodily injury, death or property
damage arising out of Lessee’s use or occupancy of or operations conducted upon
the Properties. Lessee agrees to provide Lessor with a certificate of insurance.
The companies issuing such policies shall also be required to furnish the Lessor
written notice thirty (30) days prior to cancellation, termination, or other
change of any such insurance. The Lessor shall periodically review the level of
the indemnification insurance and may require the amount of such insurance to be
increased or decreased to reflect changes in risk exposure.


Reclamation: The exercise by Lessee of any rights, privileges, grants and uses
under this Agreement shall conform at all times with the applicable laws and
regulations of Storey County, the state of Nevada and the United States of
America. Lessee shall be fully responsible for compliance with all applicable
federal, state and local reclamation statutes, regulations and ordinances
relating to such work, all at Lessee’s cost, and Lessee shall indemnify and hold
harmless Lessor from any and all claims, assessments, fines and actions arising
from Lessee’s failure to perform the foregoing obligations.


Bonding: Lessee is required to carry bonding in the amount determined by
regulatory authorities for each area to be bonded. Lessee may qualify for
self-bonding if the Lessee meets the requirements of C.F.R. Title 30 § 800.23
and any additional requirements in the State or Federal program. Alternatively,
Lessee may support its reclamation bonding requirements through third-party
bonding facilities.



  
8.
Production Records: Lessee shall keep accurate records of the sale or shipment
of Product from the Properties, and these records shall be available for
inspection and copying by Lessor at all reasonable times.

 
 9.
Liens and Notices of Non-Responsibility: Lessor and Lessee agree to keep the
Properties at all times free and clear of all liens, charges and encumbrances of
any and every nature and description done, made or caused by them, and to pay
all indebtedness and liabilities incurred by or for them which may or might
become a lien, charge or encumbrance against the Properties before such
indebtedness or liability shall become a lien, charge or encumbrance.

 
10.
Taxes:

 
 
10.1
Real Property Taxes: Lessee shall pay promptly before delinquency all taxes and
assessments, general, special, ordinary and extraordinary, that may be levied or
assessed during the term of the Agreement, and upon the Properties then
remaining subject to this Agreement. All such taxes for the year in which this
Agreement is executed, and for the year in which this Agreement terminates,
shall be prorated between Lessor and Lessee, except that neither Lessor nor
Lessee shall be responsible for the payment of any such taxes which are based
upon revenues income or production from the Properties assessed solely to the
other party. Lessee always shall have the right to contest, in the courts or
otherwise, in its own name or in the name of Lessor, the validity or amount of
any such taxes or assessments if it deems the same unlawful, unjust, unequal or
excessive, or to take such other steps or proceedings as it may deem necessary
to secure a cancellation, reduction, readjustment or equalization thereat before
it shall be required to pay the same. Lessee shall upon request furnish to
Lessor copies of receipts or proof of payment for all such taxes and assessments
when paid

  
 
10.2
 Delivery of Tax Notices: If Lessor receives tax bills or claims which are
Lessee’s responsibility, Lessor shall promptly forward them to Lessee for
appropriate action.

 


79

--------------------------------------------------------------------------------





11.
Inspection: Lessor, or Lessor’s duly authorized representatives, shall be
permitted to enter on the Properties, and the workings of Lessee thereon at all
reasonable times for the purpose of inspection. Lessor shall have the right to
take samples of material from the Properties for the purpose of assuring proper
and accurate determination and payment of the Smelter Return, but it shall enter
on the Properties at its own risk, and in such a manner as not to unreasonably
hinder, delay or interfere with the operations of Lessee. Lessor shall indemnify
and hold Lessee harmless from any and all damages, claims or demands arising out
of injury to Lessor, Lessor’s agents or representatives, or any of them, on the
Properties or on the approaches thereto.

 
 
12.
Termination by Lessor: In the event of any default or failure by Lessee to
comply with any of the covenants, terms or conditions of this Agreement, Lessor
shall be entitled to give Lessee written notice of the default, specifying
details of the same. If such default is not remedied within thirty (30) days
after receipt of the notice, then this Agreement shall be deemed canceled and
terminated effective on the thirtieth (30th) day after the receipt of the
notice.

 
13.
Termination: Lessee may at any time terminate this Agreement by giving written
notice to Lessor. On or promptly after delivery of the notice of termination,
Lessee shall execute and deliver to Lessor a written release of this Agreement
in proper form for recording. If Lessee terminates this Agreement, Lessee shall
still be required to pay any reclamation or regulatory expenditures or
liabilities accruing prior to the termination date, which shall be the date
Lessee’s notice is delivered. On expiration, termination or surrender of this
Agreement, Lessee shall return the Properties, or any part of the Properties
surrendered, in a state of compliance with applicable laws, regulations and
ordinances of any governmental agency or authority having jurisdiction of the
Properties. If Lessee’s compliance is incomplete at such time, Lessee shall
diligently take the actions necessary to complete compliance.

 
14.
Removal of Equipment: Lessee shall have six (6) months after termination of this
Agreement to remove from the Properties all buildings, structures and equipment
placed on the Properties by Lessee, and to restore or diligently act to restore
the Properties to an environmentally acceptable state as may be required by
local, state or federal authorities. Any buildings, structures or equipment,
including personal property, remaining on the Properties after the time
described in this Section shall be deemed to be owned by Lessor with no further
action or the part of the parties.

 
15.
Data: Within thirty (30) days after the termination of this Agreement, Lessee
deliver to Lessor a copy of all reports and data relating to the Properties.
Lessee shall have no liability on account of any such information received or
acted on by Lessor or any other party to whom Lessor delivers such information.

 
16.
Confidentiality: The data and information, including the terms of this
Agreement, coming into the possession of Lessor by virtue of this Agreement,
shall be deemed confidential, and shall not be disclosed to outside third
parties except as may be required to publicly record or protect title to the
Properties, or to publicly announce and disclose information under the laws and
regulations of the United States, any state or local government or any country,
or under the rules and regulations of any stock exchange on which stock of any
party, or the parent or affiliates of any party, is listed. Lessor agrees, with
respect to any public announcements (other than those exceptions set forth in
the preceding sentence), including the announcement of the execution of this
Agreement, if any, to inform Lessee of the contents of the announcement or
disclosure in advance of its intention to make such announcement in sufficient
time to permit Lessee to jointly or simultaneously make a similar public
announcement or disclosure if the other party so desires, except that in the
event any party anticipates selling or assigning all or a portion of its
interest or negotiations to procure loans from third parties are undertaken,
such party shall have the right to furnish information to the party to whom such
conveyance or assignment is anticipated, or with whom such negotiations or cans
are under-taken, upon obtaining from such party agreement to hold confidential
any information so furnished. Nothing in this Agreement shall limit or restrict
the right of Lessee to provide, deliver or release to parent companies,
companies with a common parent, subsidiary companies, affiliated or related
companies and/or coventurers the data and information, including the terms of
this Agreement, coming into the possession of Lessee by virtue of this
Agreement.

  


80

--------------------------------------------------------------------------------





17.
Notices: All notices shall be in writing to the applicable address set forth
below and shall be given by personal delivery or recognized international
overnight courier. All notices shall be effective and shall be deemed delivered
on the date of delivery if delivered before 5:00 p.m. local destination time on
a business day, otherwise on the next business day after delivery. Each party
will send a copy of their notice by email, as a courtesy, but the notice will
not be valid until delivered in writing. Any notice delivered by email shall
only be deemed to be official notice hereunder if the Party receiving such email
confirms receipt in writing.


Each party may change its address from time to time by notice given in the
manner described above




18.
Binding Effect of Obligations: This Agreement shall be binding upon and inure to
the benefit of the respective parties and their heirs, successors and assigns.

 
19.
Whole Agreement: The parties agree that the whole agreement between them is
written in this Agreement, and in a memorandum of agreement of even date which
is intended to be recorded. There are no terms or conditions, express or
implied, other than expressly stated in this Agreement. This Agreement may be
amended or modified only by an instrument in writing, signed by the parties with
the same formality as this Agreement.

 
20.
Governing Law: This Agreement shall be construed and enforced in accordance with
the laws of the State of Nevada.

 
21.
Multiple Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.

 
22.
Severability: If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any law of the
United States or any state, the validity of the remaining portions or provisions
shall not be affected and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.

 
23.
Bankruptcy or Insolvency Proceedings by Lessee: If Lessee be adjudged bankrupt
or insolvent, or shall make an assignment for benefit of creditors, this
Agreement shall thereupon immediately terminate, and t being further understood
and agreed that this Agreement shall not be assignable by any process of law,
nor be treated as an asset of Lessee in any bankruptcy or insolvency
proceedings; nor shall it pass under the control of any trustee or assignee of
Lessee by virtue of any proceedings in bankruptcy or insolvency, or under any
assignment by Lessee for the benefit of creditors.

 


81

--------------------------------------------------------------------------------





24.
Assignment: Upon providing written notice to the other party in accordance with
the terms of this Agreement, either party may assign its respective rights and
obligations under this Agreement, provided that the assignee executes an
assumption of all of the assignor’s obligations hereunder and agrees to be bound
by all the terms and conditions of this Agreement. No such assignment shall in
any way enlarge or diminish the right or obligations of Lessee or Lessor
hereunder. Upon the assumption by the assignee of the assignor’s obligations,
the assigning party shall be fully released from, and shall not be liable or
responsible to the non-assigning party in any way for any duties, costs,
payments or other liabilities or obligations that thereafter arise or accrue
directly or indirectly under this Agreement. A fully executed memorandum of
assignment in recordable form shall be provided to the non-assigning party by
the assigning party.
 
 
25.
Liens, Encumbrances and Charges: Lessor shall not, now or hereafter, create,
incur, allow, or suffer any lien, claim or encumbrance on any of the Properties
or Products.


26.
Expanded Royalty Area: Lessee agrees that, during the term of this Agreement and
for thirty (30) months thereafter, if Lessee purchases, stakes, or leases
additional properties (the “Additional Properties”) within a certain area of
Storey County surrounding the Properties known as the “Expanded Royalty Area”,
and Lessee decides to sell or otherwise dispose of any of these Additional
Properties, Lessee hereby grants Lessor with a right of first refusal to
purchase such Additional Properties from Lessee for the same price and upon the
same terms that Lessee intends to sell to any third party.

 








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 






82

--------------------------------------------------------------------------------





 
TONOGOLD RESOURCES, INC.
 
By:____________________________________
Name: Mark Ashley
Title: Chief Executive Officer
 
COMSTOCK MINING LLC
 
By:____________________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO
 
 
 
By:____________________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO









            


83

--------------------------------------------------------------------------------







Exhibit E1 – “Properties”
(Mineral Exploration and Mining Lease Agreement)


The following patents, fee land, and unpatented mining claims are included in
the Mineral Exploration and Mining Lease Agreement, and are shown in Figure E1,
below.


E1.1: CMI-Owned Properties Included in Mineral Lease
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
800-002-11
Red Wing
Comstock Mining Inc.
Patent
8.3
Storey
0%
None
800-001-21
Dean
Comstock Mining Inc.
Patent
10.7
Storey
4.15%
Obester 2
800-001-25
East North-Occidental
Comstock Mining Inc.
Patent
11.6
Storey
4.15%
Obester 2
800-001-26
Edwards
Comstock Mining Inc.
Patent
18.5
Storey
4.15%
Obester 2
800-001-10
North Occidental (New Brunswick)
Comstock Mining Inc.
Patent
7.3
Storey
4.15%
Obester 2
800-001-68
Occidental (Brunswick)
Comstock Mining Inc.
Patent
7.8
Storey
4.15%
Obester 2
800-001-24
South Occidental
Comstock Mining Inc.
Patent
20.6
Storey
4.15%
Obester 2
 
 
 
 
 
 
 
 
E1.2: CMI-Owned Unpatented Claims Included in Mineral Lease
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC1000132
Omaha Fraction #11
Comstock Mining LLC
Lode
1.12
Storey
0
None
NMC1000133
Omaha Fraction #12
Comstock Mining LLC
Lode
0.36
Storey
0
None
NMC1000134
Omaha Fraction #13
Comstock Mining LLC
Lode
1.08
Storey
0
None
NMC1000135
Omaha Fraction #14
Comstock Mining LLC
Lode
1.41
Storey
0
None
NMC1000136
Omaha Fraction #17
Comstock Mining LLC
Lode
2.7
Storey
0
None
NMC1000138
Omaha Fraction #19
Comstock Mining LLC
Lode
2.33
Storey
0
None
NMC1000139
Omaha Fraction #20
Comstock Mining LLC
Lode
0.02
Storey
0
None
NMC1000140
Omaha Fraction #21
Comstock Mining LLC
Lode
0.74
Storey
0
None
NMC1000141
Omaha Fraction #22
Comstock Mining LLC
Lode
3.41
Storey
0
None
NMC1000142
Omaha Fraction #23
Comstock Mining LLC
Lode
1.5
Storey
0
None
NMC1000143
Omaha Fraction #24
Comstock Mining LLC
Lode
0.53
Storey
0
None
NMC1003426
Loring 1
Comstock Mining LLC
Lode
11.05
Storey
0
None
NMC1003427
Loring 2
Comstock Mining LLC
Lode
18.76
Storey
0
None
NMC1003428
Loring 3
Comstock Mining LLC
Lode
18.68
Storey
0
None
NMC1003429
Loring 4
Comstock Mining LLC
Lode
18.94
Storey
0
None



84

--------------------------------------------------------------------------------





NMC1003430
Loring 5
Comstock Mining LLC
Lode
15.61
Storey
0
None
NMC1003431
Loring 6
Comstock Mining LLC
Lode
9.11
Storey
0
None
NMC1003432
Loring 7
Comstock Mining LLC
Lode
1.56
Storey
0
None
NMC1003433
Loring 8
Comstock Mining LLC
Lode
1.7
Storey
0
None
NMC1003434
Loring 9
Comstock Mining LLC
Lode
1.96
Storey
0
None
NMC1003435
Loring 10
Comstock Mining LLC
Lode
20.72
Storey
0
None
NMC1003436
Loring 11
Comstock Mining LLC
Lode
20.68
Storey
0
None
NMC1003437
Loring 12
Comstock Mining LLC
Lode
20.7
Storey
0
None
NMC1003438
Loring 13
Comstock Mining LLC
Lode
20.69
Storey
0
None
NMC1003439
Loring 14
Comstock Mining LLC
Lode
20.69
Storey
0
None
NMC1003440
Loring 15
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1003441
Loring 16
Comstock Mining LLC
Lode
20.72
Storey
0
None
NMC1003442
Loring 17
Comstock Mining LLC
Lode
20.62
Storey
0
None
NMC1003443
Loring 18
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1003444
Loring 19
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1003445
Loring 20
Comstock Mining LLC
Lode
20.58
Storey
0
None
NMC1003446
Loring 21
Comstock Mining LLC
Lode
13.87
Storey
0
None
NMC1003447
Loring 22
Comstock Mining LLC
Lode
6.62
Storey
0
None
NMC1015691
West Lode 203
Comstock Mining LLC
Lode
16.31
Storey
0
None
NMC1015692
West Lode 204
Comstock Mining LLC
Lode
10.44
Storey
0
None
NMC1015693
West Lode 205
Comstock Mining LLC
Lode
4.57
Storey
0
None
NMC1015696
West Lode 223
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015697
West Lode 224
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015698
West Lode 225
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015699
West Lode 226
Comstock Mining LLC
Lode
19.15
Storey
0
None
NMC1015700
West Lode 227
Comstock Mining LLC
Lode
13.51
Storey
0
None
NMC1015701
West Lode 228
Comstock Mining LLC
Lode
7.64
Storey
0
None
NMC1015702
West Lode 229
Comstock Mining LLC
Lode
1.88
Storey
0
None
NMC1015703
West Lode 243
Comstock Mining LLC
Lode
15.3
Storey
0
None
NMC1015704
West Lode 244
Comstock Mining LLC
Lode
13.58
Storey
0
None
NMC1015705
West Lode 245
Comstock Mining LLC
Lode
18.88
Storey
0
None
NMC1015706
West Lode 246
Comstock Mining LLC
Lode
20.67
Storey
0
None



85

--------------------------------------------------------------------------------





NMC1015707
West Lode 247
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015708
West Lode 248
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015709
West Lode 249
Comstock Mining LLC
Lode
20.56
Storey
0
None
NMC1015710
West Lode 250
Comstock Mining LLC
Lode
16.57
Storey
0
None
NMC1015711
West Lode 263
Comstock Mining LLC
Lode
12.42
Storey
0
None
NMC1015712
West Lode 264
Comstock Mining LLC
Lode
7.23
Storey
0
None
NMC1015713
West Lode 265
Comstock Mining LLC
Lode
15.28
Storey
0
None
NMC1015714
West Lode 266
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015715
West Lode 267
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015716
West Lode 268
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015717
West Lode 269
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1015718
West Lode 270
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC1093920
Redwing Fraction
Comstock Mining LLC
Lode
5.88
Storey
0
None
NMC704516
Overman 1
Brockbank W Hughes
Lode
20.67
Storey
0
None
NMC821735
Comstock #7
Comstock Mining LLC
Lode
18.89
Storey
0
None
NMC821736
Comstock #8
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC821737
Comstock #9
Comstock Mining LLC
Lode
20.51
Storey
0
None
NMC821739
Comstock #11
Comstock Mining LLC
Lode
18.8
Storey
0
None
NMC821742
Comstock #14
Comstock Mining LLC
Lode
9.15
Storey
0
None
NMC821743
Comstock #15
Comstock Mining LLC
Lode
3.33
Storey
0
None
NMC821744
Comstock #16
Comstock Mining LLC
Lode
19.47
Storey
0
None
NMC871492
Comstock 115
Comstock Mining LLC
Lode
2.84
Storey
0
None
NMC871493
Comstock 116
Comstock Mining LLC
Lode
18.57
Storey
0
None
NMC871494
Comstock 117
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871495
Comstock 118
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871498
Comstock 121
Comstock Mining LLC
Lode
19.3
Storey
0
None
NMC871499
Comstock 122
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871500
Comstock 123
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871501
Comstock 124
Comstock Mining LLC
Lode
18.54
Storey
0
None
NMC983353
Comstock Lode 100
Comstock Mining LLC
Lode
16.2
Storey
0
None
NMC983354
Comstock Lode 101
Comstock Mining LLC
Lode
6.11
Storey
0
None
NMC983355
Comstock Lode 102
Comstock Mining LLC
Lode
15.9
Storey
0
None



86

--------------------------------------------------------------------------------





NMC983356
Comstock Lode 103
Comstock Mining LLC
Lode
0.77
Storey
0
None
NMC983357
Comstock Lode 104
Comstock Mining LLC
Lode
16.2
Storey
0
None
NMC983358
Comstock Lode 105
Comstock Mining LLC
Lode
17.2
Storey
0
None
NMC983359
Comstock Lode 106
Comstock Mining LLC
Lode
10.45
Storey
0
None
NMC983360
Comstock Lode 107
Comstock Mining LLC
Lode
12.66
Storey
0
None
NMC983361
Comstock Lode 108
Comstock Mining LLC
Lode
3.56
Storey
0
None
NMC983362
Comstock Lode 109
Comstock Mining LLC
Lode
2.31
Storey
0
None
NMC983363
Comstock Lode 110
Comstock Mining LLC
Lode
19.24
Storey
0
None
NMC983364
Comstock Lode 111
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983365
Comstock Lode 112
Comstock Mining LLC
Lode
16.57
Storey
0
None
NMC983366
Comstock Lode 113
Comstock Mining LLC
Lode
17.08
Storey
0
None
NMC983367
Comstock Lode 114
Comstock Mining LLC
Lode
1.42
Storey
0
None
NMC983368
Comstock Lode 115
Comstock Mining LLC
Lode
9.66
Storey
0
None
NMC983369
Comstock Lode 116
Comstock Mining LLC
Lode
20.4
Storey
0
None
NMC983370
Comstock Lode 117
Comstock Mining LLC
Lode
20.39
Storey
0
None
NMC983371
Comstock Lode 118
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983405
Comstock Lode 152
Comstock Mining LLC
Lode
19.72
Storey
0
None
NMC983406
Comstock Lode 153
Comstock Mining LLC
Lode
14.46
Storey
0
None
NMC983407
Comstock Lode 154
Comstock Mining LLC
Lode
8.26
Storey
0
None
NMC983408
Comstock Lode 155
Comstock Mining LLC
Lode
8.26
Storey
0
None
NMC983409
Comstock Lode 156
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983410
Comstock Lode 157
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983411
Comstock Lode 158
Comstock Mining LLC
Lode
20.62
Storey
0
None
NMC983412
Comstock Lode 159
Comstock Mining LLC
Lode
20.63
Storey
0
None
NMC983413
Comstock Lode 160
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983414
Comstock Lode 161
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983415
Comstock Lode 162
Comstock Mining LLC
Lode
19.24
Storey
0
None
NMC983416
Comstock Lode 163
Comstock Mining LLC
Lode
20.65
Storey
0
None
NMC983417
Comstock Lode 164
Comstock Mining LLC
Lode
12.82
Storey
0
None
NMC983418
Comstock Lode 165
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983419
Comstock Lode 166
Comstock Mining LLC
Lode
7.58
Storey
0
None
NMC983420
Comstock Lode 167
Comstock Mining LLC
Lode
20.66
Storey
0
None



87

--------------------------------------------------------------------------------





NMC983421
Comstock Lode 168
Comstock Mining LLC
Lode
16.15
Storey
0
None
NMC992975
Comstock Lode 173
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC992976
Comstock Lode 174
Comstock Mining LLC
Lode
15.32
Storey
0
None
NMC992977
Comstock Lode 175
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC992979
Comstock Lode 177
Comstock Mining LLC
Lode
19.04
Storey
0
None
NMC992980
Comstock Lode 179
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC992981
Comstock Lode 180
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC992982
Comstock Lode 181
Comstock Mining LLC
Lode
20.18
Storey
0
None
NMC992983
Comstock Lode 182
Comstock Mining LLC
Lode
10.23
Storey
0
None
NMC992984
Comstock Lode 183
Comstock Mining LLC
Lode
19.78
Storey
0
None
 
 
 
 
 
 
 
 
E1.3: Garrett Leased Properties Included in Mineral Lease
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
NSR %
Royalty Owner
800-000-54
Pride of Washoe
Fred Garrett
Patent
25.3
Storey
3%
Hess-Garrettson
 
 
 
 
 
 
 
 
E1.4: Railroad and Gold Leased Properties Included in Mineral Lease
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
NSR %
Royalty Owner
002-091-01
D-8 Lot 29
RR & Gold
Fee
1.2
Storey
1%
Railroad and Gold LLC
002-091-04
D-8 Pt Lot 25
RR & Gold
Fee
0.7
Storey
1%
Railroad and Gold LLC
002-091-09
D-8 Lot 30
RR & Gold
Fee
3.0
Storey
1%
Railroad and Gold LLC
002-091-10
D-8 Lot 19
RR & Gold
Fee
0.1
Storey
1%
Railroad and Gold LLC
002-091-13
D-8 Lot 1-8
RR & Gold
Fee
1.6
Storey
1%
Railroad and Gold LLC
002-091-14
D-8 Lot 12,32
RR & Gold
Fee
1.7
Storey
1%
Railroad and Gold LLC
002-231-02
S Ptn Block L-1
RR & Gold
Fee
10.5
Storey
1%
Railroad and Gold LLC
004-331-34
Ptn Lot 8
RR & Gold
Fee
21.1
Storey
1%
Railroad and Gold LLC
004-331-35
Ptn Lots 8&12
RR & Gold
Fee
5.5
Storey
1%
Railroad and Gold LLC
800-000-45
Gould & Curry (below 1000')
RR & Gold
Patent
25.3
Storey
1%
Railroad and Gold LLC
800-000-46
Chollar Potosi (below 1000')
RR & Gold
Patent
35.2
Storey
1%
Railroad and Gold LLC
800-000-47
Savage (below 1000')
RR & Gold
Patent
19.3
Storey
1%
Railroad and Gold LLC
800-001-00
Culver
RR & Gold
Patent
13.8
Storey
1%
Railroad and Gold LLC
800-001-01
Culver Addition (S)
RR & Gold
Patent
4.3
Storey
1%
Railroad and Gold LLC
800-001-02
Culver Addition (N)
RR & Gold
Patent
6.4
Storey
1%
Railroad and Gold LLC
800-001-03
Gibbs (1/2 interest)
RR & Gold
Patent
3.1
Storey
1%
Railroad and Gold LLC
800-001-04
Gibbs (1/2 interest)
RR & Gold
Patent
7.3
Storey
1%
Railroad and Gold LLC
800-002-04
Knickerbocker (N half)
RR & Gold
Patent
5.5
Storey
1%
Railroad and Gold LLC
 
 
 
 
 
 
 
 



88

--------------------------------------------------------------------------------





E1.5: Railroad and Gold Leased Unpatented Claims Included in Mineral Lease
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC705388
Latigo
RR & Gold
Lode
18.73
Storey
1%
Railroad and Gold LLC
NMC705389
Latigo 2
RR & Gold
Lode
22.41
Storey
1%
Railroad and Gold LLC
NMC705390
Angels No. 1
RR & Gold
Lode
14.65
Storey
1%
Railroad and Gold LLC
NMC705391
Angels No. 2
RR & Gold
Lode
20.68
Storey
1%
Railroad and Gold LLC
NMC705392
Angels East Annex
RR & Gold
Lode
7.45
Storey
1%
Railroad and Gold LLC
NMC705393
Merrilite
RR & Gold
Lode
15.61
Storey
1%
Railroad and Gold LLC
NMC705394
Merrilite North Annex
RR & Gold
Lode
15.71
Storey
1%
Railroad and Gold LLC
NMC705395
Hawk
RR & Gold
Lode
13.38
Storey
1%
Railroad and Gold LLC
NMC705396
Hawk Fraction
RR & Gold
Lode
18.3
Storey
1%
Railroad and Gold LLC
NMC705397
Alto no. 9
RR & Gold
Lode
10.71
Storey
1%
Railroad and Gold LLC
NMC705398
West Nick
RR & Gold
Lode
20.55
Storey
1%
Railroad and Gold LLC
NMC705399
West Nick No. 1
RR & Gold
Lode
20.67
Storey
1%
Railroad and Gold LLC
NMC705400
Iona
RR & Gold
Lode
9.39
Storey
1%
Railroad and Gold LLC
NMC705401
Oro Plato
RR & Gold
Lode
11.08
Storey
1%
Railroad and Gold LLC
NMC705402
Owl
RR & Gold
Lode
7.69
Storey
1%
Railroad and Gold LLC
NMC705403
Maryland Fraction
RR & Gold
Lode
20.69
Storey
1%
Railroad and Gold LLC
 
 
 
 
 
 
 
 
E1.6: James Obester Leased Unpatented Claims Included in Mineral Lease
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC275502
Alta #5
James Obester
Lode
20.67
Storey
3%
James Obester
NMC275503
Alta #6
James Obester
Lode
20.67
Storey
3%
James Obester
NMC275504
Alta #7
James Obester
Lode
20.67
Storey
3%
James Obester
NMC275505
Alta #8
James Obester
Lode
12.64
Storey
3%
James Obester
NMC275506
Alta #9
James Obester
Lode
20.67
Storey
3%
James Obester
NMC275507
Alta #10
James Obester
Lode
20.67
Storey
3%
James Obester
NMC275509
Alta #12
James Obester
Lode
12.06
Storey
3%
James Obester
NMC300858
Brunswick #1
James Obester
Lode
20.67
Storey
3%
James Obester
NMC300859
Brunswick #2
James Obester
Lode
20.67
Storey
3%
James Obester
NMC300860
Brunswick #4
James Obester
Lode
20.67
Storey
3%
James Obester
 
 
 
 
 
 
 
 
E1.7: Renegade Leased Unpatented Claims Included in Mineral Lease
 
 
 
 
 
 
 
 



89

--------------------------------------------------------------------------------





BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC890651
NBO 1
Renegade
Lode
19.21
Storey
3%
Renegade Mineral
NMC890652
NBO 2
Renegade
Lode
1.35
Storey
3%
Renegade Mineral
NMC890653
NBO 3
Renegade
Lode
20.67
Storey
3%
Renegade Mineral
NMC890654
NBO 4
Renegade
Lode
20.29
Storey
3%
Renegade Mineral
NMC890655
NBO 5
Renegade
Lode
20.51
Storey
3%
Renegade Mineral
NMC890656
NBO 6
Renegade
Lode
15.93
Storey
3%
Renegade Mineral
NMC890657
NBO 7
Renegade
Lode
13.74
Storey
3%
Renegade Mineral
NMC890658
NBO 8
Renegade
Lode
20.67
Storey
3%
Renegade Mineral
NMC890659
NBO 9
Renegade
Lode
20.67
Storey
3%
Renegade Mineral
NMC890660
NBO 10
Renegade
Lode
16.72
Storey
3%
Renegade Mineral
NMC890661
NBO 11
Renegade
Lode
9.9
Storey
3%
Renegade Mineral
NMC890662
NBO 12
Renegade
Lode
18.07
Storey
3%
Renegade Mineral
NMC890663
NBO 13
Renegade
Lode
12.83
Storey
3%
Renegade Mineral
NMC890664
NBO 14
Renegade
Lode
3.37
Storey
3%
Renegade Mineral
NMC890665
NBO 15
Renegade
Lode
6.05
Storey
3%
Renegade Mineral
NMC890667
NBO 17
Renegade
Lode
13.45
Storey
3%
Renegade Mineral
NMC890668
NBO 18
Renegade
Lode
18.5
Storey
3%
Renegade Mineral
NMC890669
NBO 19
Renegade
Lode
16.18
Storey
3%
Renegade Mineral
NMC890670
NBO 20
Renegade
Lode
16.51
Storey
3%
Renegade Mineral
NMC890671
NBO 21
Renegade
Lode
10.69
Storey
3%
Renegade Mineral
NMC890672
NBO 22
Renegade
Lode
6.64
Storey
3%
Renegade Mineral
NMC890673
NBO 23
Renegade
Lode
11.84
Storey
3%
Renegade Mineral
NMC890674
NBO 24
Renegade
Lode
9.53
Storey
3%
Renegade Mineral
NMC890675
NBO 25
Renegade
Lode
7.6
Storey
3%
Renegade Mineral
NMC997060
NBO 26 (invalid?)
Renegade
Lode
7.6
Storey
3%
Renegade Mineral
NMC997061
NBO 27
Renegade
Lode
19.69
Storey
3%
Renegade Mineral

 


90

--------------------------------------------------------------------------------





apurchaseagr_image5a01.jpg [apurchaseagr_image5a01.jpg]
Figure E3 "Mineral Lease Properties"
Exhibit E2 – “Leases”
(Mineral Exploration and Mining Lease Agreement)




91

--------------------------------------------------------------------------------





The following lease agreements are included in the Mineral Exploration and
Mining Lease Agreement. This summary is an overview only. Please refer to the
individual lease agreements for details.




Lease
Date
Term
End
Property
Underlying
NSR
Work Commitment
 
 
 
 
 
 
 
Fred Garrett
04/01/2008
5 yr "Exploration";
15 yr "Development"
03/31/2028
1 patented claim "Pride of Washoe"
3.0%
None
 
 
 
 
 
 
 
James Obester
08/20/2008
5 yr "Exploration";
15 yr "Development";
"Extended" if production
08/19/2028
10 unpatented claims "Alta", "Brunswick"
3.0%
None
 
 
 
 
 
 
 
Railroad & Gold
10/01/2009
15 years
09/30/2024
9 patents, 9 town lots, 1 rural parcel, 16 unpatented claims "Overman"
4.0%
$50k/yr
 
01/01/2015
Amendment
09/30/2024
 
1.0%
NSR reduced to 1%; royalty buyout for $1M; work reset to $10k/yr starting 2017.
No work completed to date.
 
 
 
 
 
 
 
Renegade
10/01/2010
3 yr "Exploration";
6 yr "Primary";
6 yr "Additional"
09/30/2025
26 unpatented claims "NBO"
3.0%
1000' 1st 36 mo; $20k cumulative. NSR 3% cap at $2000 gold
 
10/01/2013
Amendment; extends to "Additional" term
09/30/2025
 
 
reset commitment 7000' drilling during 1st 9 years (by 9/30/2019); $200k
cumulative.
No work completed to date.







 


92

--------------------------------------------------------------------------------







Exhibit E3 – “Estimated Costs”
(Mineral Exploration and Mining Lease Agreement)


The following estimated costs will be the responsibility of Lessee from the
Effective Date of the Mineral Exploration and Mining Lease Agreement. The costs
will be paid by Lessor, and will be invoiced to Lessee monthly. Some of the
third-party leases require annual or cumulative exploration expenditures, as
detailed in E3.2, below. The estimate of annual costs and work commitments is
included here as a courtesy. The actual costs paid by Lessor will be invoiced to
Lessee for reimbursement. Refer to the third party lease documents for details.


E3.1: Estimated Annual Costs
 
 
Annual $
Notes
Property Tax
 
 
 
Storey County


$121


 
 
Lyon County


$0


 
 
Total Property tax:
 


$121


 
 
 
 
 
Claim Fees
 
 
 
BLM


$26,815


 
 
Storey County


$2,116


 
 
Lyon County


$0


 
 
Total Claim Fees:
 


$28,931


 
 
 
 
 
Lease Payments
 
 
 
Fred Garrett


$12,000


 
Advance Royalty
James Obester


$12,000


 
Advance Royalty
Railroad & Gold


$22,800


 
Advance Royalty. $1700/mo 2019-20
Renegade:


$6,000


 
 
Total Lease Payments
 


$52,800


 
 
 
 
 
Insurance
 


$9,669


LP Insurance, estimate at 5% of total annual costs
 
 
 
 
Total Estimated Costs
 


$91,521


 



E3.2: Work Commitments
Lease
Commitment
Notes
Fred Garrett
none
 
James Obester
none
 
Railroad & Gold
$10,000 / yr
Starting 2017. No work completed to date. Requires annual accounting.
Renegade
7000' of drilling; $200,000
Cumulative commitment by 9/30/2019. No work completed to date. Requires
accounting.



Exhibit F – “Permits”
(Membership Interest Purchase Agreement)


93

--------------------------------------------------------------------------------







The following permits are currently held by the Company. The following
description is intended as a summary only. Refer to the text of each permit for
details.


PERMIT STATUS – COMSTOCK MINING LLC APPLICABLE PERMIT
AND REGULATORY COMPLIANCE SURVEY – JUNE 2018
Regulatory Agency
Laws, Regulation, Permit Document
Requirements
Permit Number
Nevada Division of Environmental Protection
Air Quality Permit
Mercury Air Permit required of all gold mines within Nevada.
AP1041-2690
Nevada Division of Environmental Protection
Air Quality Permit
Operating Permit to Construct which covers surface disturbance activities and
processing activities
AP1041-2761
Nevada Division of Environmental Protection
Water Pollution Control Permit
Permit ensuring that ground water quality will not be degraded and public safety
and health will be protected
NEV2000109
Nevada Division of Environmental Protection
Reclamation Permit
Permit ensures the surety amount for reclamation of the project
196
Nevada Division of Environmental Protection
Storm Water General Permit
Control and reduce pollution from storm water discharge associated with
industrial activity from metal mining - a General Industry Permit
NVR 300000
Nevada Division of Wildlife
Industrial Artificial Pond Permit
Permit allows operation of ponds and impoundment of solutions containing
chemicals but causing no harm or danger to wildlife
S 477342
ID ST006
State of Nevada – Division of Minerals
Laws Regulating Permit NRS 513.380 and NRS 513.094
Reporting of discovery of dangerous conditions as a result of past mining
practices
Compliance only; no permit required
State of Nevada – Fire Marshall
Hazardous Materials Permit
Onsite storage of hazardous material and chemicals on site. Material Safety Data
Sheets (MSDSs) for materials used.
50235
Nevada Secretary of State
Nevada Business License
License to conduct business in the State of Nevada
NV19961029952
Storey County Building and Planning Department
Special Use Permit
Permit to allow 24 hours, 365 day operation of mining, processing, drilling and
blasting, and exploration drilling for the project. Must be in compliance with
state, federal, and local codes.
SUP 2000-222-A-5
Storey County Code Enforcement Department
Excavation Permit
Permit to excavate mining property and ensure that prehistoric or historic
remains be preserved when discovered during excavation
08912 00
Storey County
County Business License
License to conduct business activities in Storey County, Nevada. Includes Both
CMI and LLC, so one new license will be required.
19-5268



94

--------------------------------------------------------------------------------





Story County – Fire Protection
Cyanide Tank Permit
Permit to allow storage of “special” Cyanide holding tank within Storey County -
double walled, contained
APN0433115
U.S. Federal Government MSHA – Mine Safety and Health Administration
MSHA ID
“Comstock Mining LLC” Surface. Training and Compliance during operations.
Tracking of employment and production reporting
ID #26-01871
U.S. Federal Government MSHA – Mine Safety and Health Administration
MSHA ID
“Lucerne Underground Mine” Underground. Training and Compliance during
operations. Tracking of employment and production reporting
ID #26-02771
U.S. Bureau of Land Management
Road Right-of-Way
Permit granting right-of-way over federal land for road use from State Route 342
to fee land property.
N-78108
U.S. Bureau of Land Management
Road Right-of-Way
Permit granting right-of-way over Lot 51 to fee land property.
N-091237
U.S. Bureau of Land Management
Notice for Exploration
Exploration access on the privately owned Succor claims.
NV-93083















Exhibit G – "Estimated Costs"
(Membership Interest Purchase Agreement)


G.1: Lucerne Properties Estimated Costs
The following estimated costs will be the responsibility of the Company from the
Closing Date, and will be paid directly by the Company. These costs are
estimates only, and provided as a courtesy for planning purposes. Company will
pay the actual expenses incurred.






95

--------------------------------------------------------------------------------





 
 
Annual $
Notes
 
 
 
 
Property Tax - Real
 
3,402
Storey
 
 
 
 
Mining Claim Costs
 
23,052
 
 
 
 
 
Permits, Licenses and Fees
 
84,184
 
 
 
 
 
Insurance
 
19,339
LP Insurance, estimated at 10% of total annual costs.
 
 
 
 
Reclamation Bond
 
15,186
Smith-Manus, estimated at 10% of total annual costs
 
 
 
 
 
 
 
 
Total Estimated Costs
 
$145,163
 





G.2: Northern Comstock Operating Agreement Estimated Costs
The following estimated costs will be the responsibility of Buyer from the
Closing Date. If the Northern Comstock Operating Agreement is assigned to
Company, these costs will be paid directly by the Company. If the Northern
Comstock Operating Agreement cannot be assigned, then these costs will be paid
by Seller and will be invoiced to the Company monthly. These costs are estimates
only, and provided as a courtesy for planning purposes. Company will pay the
actual expenses incurred.




96

--------------------------------------------------------------------------------





 
 
Annual $
Notes
 
 
 
 
Total Property Tax
 
9,146
 
 
 
 
 
Claim Fees
 
 
 
BLM
1,860
 
 
Storey Co
164
 
 
Lyon County
-
 
 
 
 
 
 
Total Claim Fees
 
2,024
 
 
 
 
 
Northern Comstock LLC
 
 
 
Northern Comstock - 11 months
330,000
 
 
Northern Comstock - annual payment
482,500
 
 
 
 
 
 
Total Northern Comstock LLC
 
812,500
 
 
 
 
 
Lease Payments
 
 
 
Sutro
12,000
 
 
VCV
12,000
 
 
 
 
 
 
Total Lease Payments
 
24,000
 
 
 
 
 
 
 
 
 
Total Estimated Costs
 
$847,670
 







97

--------------------------------------------------------------------------------







Exhibit H – "Termination Agreement"
(Membership Interest Purchase Agreement)


[__], 2019
Re: Termination of Option Agreement
Ladies and Gentlemen,
1.    Reference is made to the Lucerne-Comstock Mine Project Option Agreement
(the “Option Agreement”), dated as of October 3, 2017, by and among Comstock
Mining Inc. (“Comstock”), Comstock Mining LLC (“CML”) and Tonogold Resources,
Inc. ("Tonogold"), a copy of which is attached to this letter agreement as
Exhibit A. Comstock, CML and Tonogold are hereinafter collectively referred to
as the “Parties.” Capitalized terms used in this letter but not otherwise
defined herein have the meanings given to them in the Option Agreement.
2.    The Parties desire to terminate all of their respective obligations under
the Option Agreement, effective as of the date first above written.
3.     Each of the Parties hereby agrees to terminate all of both of the
Parties’ obligations under the Option Agreement, effective as of the date first
above written. Each of the Parties further covenants and agrees that the Parties
shall forever be prohibited for seeking to assert any claims against each other
related to or arising from the Option Agreement pre-existing the date of this
letter agreement.
4.    Each of the Parties represents and warrants to the other party that: (i)
such party has taken all necessary corporate action on its part to authorize the
execution and delivery of this letter agreement and the performance of its
obligations under this letter agreement; (ii) this letter agreement has been
duly executed and delivered on behalf of such party, and constitutes a legal,
valid, binding obligation, enforceable against such party in accordance with its
terms; and (iii) the execution, delivery and performance of this letter
agreement does not breach, violate, contravene or constitute a default under any
contracts, arrangements or commitments to which such party is a party or by
which it is bound.
5.    In consideration of the mutual promises, representations and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of Parties hereby agrees as
that all provisions of the Option Agreement, all obligations of the Parties
under the Option Agreement and all covenants made by the Parties in the Option
Agreement, are hereby terminated and shall be of no further force and effect.
6.    This letter agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.


98

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Comstock and Tonogold have caused this letter agreement to
be duly executed as of the date first written above.


COMSTOCK MINING INC.


By: _____________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO


COMSTOCK MINING LLC, by its manager Comstock Mining Inc.


By: _____________________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO




TONOGOLD RESOURCES, INC.


By: _____________________________
Name: Mark Ashley
Title: Chief Executive Officer




99